Exhibit 10.21

CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. SUCH EXCLUDED INFORMATION HAS BEEN MARKED WITH “[***]”.

LOAN AGREEMENT

Dated as of December 17, 2019

among

GLOBAL BLOOD THERAPEUTICS, INC.

(as Borrower),

BIOPHARMA CREDIT PLC

(as Collateral Agent and a Lender)

and

BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP

(as a Lender)



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT (this “Agreement”), dated as of December 17, 2019 (the
“Effective Date”) by and among GLOBAL BLOOD THERAPEUTICS, INC., a Delaware
corporation (as “Borrower”) and BIOPHARMA CREDIT PLC, a public limited company
incorporated under the laws of England and Wales (as the “Collateral Agent” and
a “Lender”) and BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP, a Cayman Islands
exempted limited partnership (as a “Lender”), provides the terms on which each
Lender shall make, and Borrower shall repay, the Credit Extensions (as
hereinafter defined). The parties hereto agree as follows:

1 ACCOUNTING AND OTHER TERMS

Except as otherwise expressly provided herein, all accounting terms not
otherwise defined in this Agreement shall have the meanings assigned to them in
conformity with Applicable Accounting Standards. Calculations and determinations
must be made following Applicable Accounting Standards. If at any time any
change in Applicable Accounting Standards would affect the computation of any
financial requirement set forth in any Loan Document, and either Borrower or the
Collateral Agent shall so request, the Collateral Agent and Borrower shall
negotiate in good faith to amend such requirement to preserve the original
intent thereof in light of such change in Applicable Accounting Standards;
provided, that, until so amended, such requirement shall continue to be computed
in accordance with Applicable Accounting Standards prior to such change therein.
Without limiting the foregoing, leases shall continue to be classified on a
basis consistent with that reflected in the audited consolidated financial
statements of Borrower for the fiscal year ended December 31, 2018 for all
purposes of this Agreement, notwithstanding any change in Applicable Accounting
Standards relating thereto or the application thereof, unless Borrower and the
Collateral Agent shall enter into a mutually acceptable amendment addressing
such changes, as provided for above. Capitalized terms not otherwise defined in
this Agreement shall have the meanings set forth in Section 13. All other terms
contained in this Agreement, unless otherwise indicated, shall have the meaning
provided by the Code to the extent such terms are defined therein. All
references to “Dollars” or “$” are United States Dollars, unless otherwise
noted.

For purposes of determining compliance with Section 6 with respect to the amount
of any Indebtedness in a currency other than Dollars, no Default or Event of
Default shall be deemed to have occurred solely as a result of changes in rates
of currency exchange occurring after the time such Indebtedness is incurred,
made or acquired (so long as such Indebtedness, at the time incurred, made or
acquired, was permitted hereunder).

2 LOANS AND TERMS OF PAYMENT

2.1. Promise to Pay.

Borrower hereby unconditionally promises to pay Lenders the outstanding
principal amount of the Term Loans advanced to Borrower by Lenders and accrued
and unpaid interest thereon and any other amounts due hereunder as and when due
in accordance with this Agreement.

2.2. Term Loans.

(a) Availability. Subject to the terms and conditions of this Agreement
(including Sections 3.1, 3.2, 3.3 and 3.5):

(i) Each Lender severally agrees to make a term loan to Borrower on the Tranche
A Closing Date in an original principal amount equal to such Lender’s Tranche A
Loan Commitment (collectively, the “Tranche A Loan”); and

(ii) Each Lender severally agrees to make a term loan to Borrower on the Tranche
B Closing Date in an original principal amount equal to such Lender’s Tranche B
Loan Commitment (collectively, the “Tranche B Loan”).

After repayment or prepayment (in whole or in part), no Term Loan (or any
portion thereof) may be re-borrowed.



--------------------------------------------------------------------------------

(b) Repayment.

(i) With respect to each applicable Term Loan, Borrower shall make equal
quarterly payments of principal of such Term Loan commencing on the first
Payment Date on or immediately following the 39th-month anniversary of the
Tranche A Closing Date and continuing through the Term Loan Maturity Date;
provided, that if any such day is not a Business Day, the applicable payment
shall be due and payable on the first Business Day immediately after such
Payment Date.

(ii) All unpaid principal with respect to the Term Loans (and, for the avoidance
of doubt, all accrued and unpaid interest, all due and unpaid Lender Expenses
and any and all other amounts payable under the Loan Documents) is due and
payable in full on the Term Loan Maturity Date. The Term Loans may be prepaid
only in accordance with Section 2.2(c), except as provided in Section 8.1.

(c) Prepayment of Term Loans.

(i) Borrower shall have the option, at any time after the Closing Date, to
prepay, in whole or in part (in multiples of not less than $20,000,000 or such
lesser amount as may then be outstanding), the Term Loans advanced by Lenders
under this Agreement; provided that (A) Borrower provides written notice to the
Collateral Agent of its election (which shall be irrevocable unless the
Collateral Agent otherwise consents in writing) to prepay all or the applicable
portion of the Term Loans, which notice shall include the amount of the Term
Loans to be prepaid (or such remaining outstanding portion thereof) at least
five (5) Business Days prior to such prepayment, and (B) such prepayment shall
be accompanied by any and all accrued and unpaid interest on the aggregate
principal amount to be prepaid to the date of prepayment and any amounts payable
solely with respect to the prepayment of such principal amount under this
Section 2.2(c)(i) pursuant to Section 2.2(e), Section 2.2(f) and Section 2.7(b),
and all other amounts payable or accrued and not yet paid under this Agreement
and the other Loan Documents. The Collateral Agent will promptly notify each
Lender of its receipt of such notice.

(ii) Upon a Change in Control, Borrower shall promptly, and in any event no
later than ten (10) days after the consummation of such Change in Control,
notify the Collateral Agent in writing of the occurrence of a Change in Control,
which notice shall include reasonable detail as to the nature, timing and other
circumstances of such Change in Control (such notice, a “Change in Control
Notice”). Borrower shall prepay in full all of the Term Loans advanced by
Lenders under this Agreement, no later than ten (10) Business Days after
delivery to the Collateral Agent of the Change in Control Notice in an amount
equal to the sum of (A) all unpaid principal and any and all accrued and unpaid
interest with respect to the Term Loans (or such remaining outstanding portion
thereof), and (B) any applicable amounts payable with respect to the prepayment
under this Section 2.2(c)(ii) pursuant to Section 2.2(e), Section 2.2(f) and
Section 2.7(b) and all other amounts payable or accrued and not yet paid under
this Agreement and the other Loan Documents. The Collateral Agent will promptly
notify each Lender of its receipt of the Change in Control Notice, and the
amount of such Lender’s Applicable Percentage of such prepayment.

(d) Prepayment Application. Any prepayment of the Term Loans pursuant to
Section 2.2(c) (together with the accompanying Makewhole Amount, Prepayment
Premium or Additional Consideration that is payable pursuant to Section 2.2(e),
Section 2.2(f) and Section 2.7, as applicable) shall be paid to Lenders in
accordance with their respective Applicable Percentages for application to the
Obligations in the following order: (i) first, to due and unpaid Lender
Expenses; (ii) second, to accrued and unpaid interest at the Default Rate
incurred pursuant to Section 2.3(b), if any; (iii) third, without duplication of
amounts paid pursuant to clause (ii) above, to accrued and unpaid interest at
the Term Loan Rate; (iv) fourth, to the Additional Loan Consideration;
(v) fifth, to the Prepayment Premium; (vi) sixth, to the Makewhole Amount, if
applicable; (vii) seventh, to the outstanding principal amount of the Term Loans
being prepaid; and (viii) eighth, in the case of a prepayment of the Term Loans
in whole, to any remaining amounts then due and payable under this Agreement and
the other Loan Documents.

(e) Makewhole Amount.

(i) Any prepayment of the Tranche A Loan by Borrower (A) pursuant to
Section 2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration
of the maturity of the Term Loans pursuant to Section 8.1(a), in each case
occurring prior to the 3rd-year anniversary of the Tranche A Closing Date shall,
in any such case, be accompanied by payment of an amount equal to the Tranche A
Makewhole Amount.

 

-2-



--------------------------------------------------------------------------------

(ii) Any prepayment of the Tranche B Loan by Borrower (A) pursuant to
Section 2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration
of the maturity of the Term Loans pursuant to Section 8.1(a), in each case
occurring prior to the 3rd-year anniversary of the Tranche B Closing Date shall,
in any such case, be accompanied by payment of an amount equal to the Tranche B
Makewhole Amount.

(f) Prepayment Premium.

(i) Any prepayment of the Tranche A Loan by Borrower (A) pursuant to
Section 2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration
of the maturity of the Term Loans pursuant to Section 8.1(a), shall, in any such
case, be accompanied by payment of an amount equal to the Tranche A Prepayment
Premium.

(ii) Any prepayment of the Tranche B Loan by Borrower (A) pursuant to
Section 2.2(c)(i) or Section 2.2(c)(ii), or (B) as a result of the acceleration
of the maturity of the Term Loans pursuant to Section 8.1(a), shall, in any such
case, be accompanied by payment of an amount equal to the Tranche B Prepayment
Premium.

2.3. Payment of Interest on the Credit Extensions.

(a) Interest Rate.

(i) Subject to Section 2.3(b), the principal amount outstanding under each Term
Loan shall accrue interest at a per annum rate equal to the LIBOR Rate plus
seven percent (7.00%) per annum (the “Term Loan Rate”), which interest shall be
payable quarterly in arrears in accordance with this Section 2.3.

(ii) Interest shall accrue on each Term Loan commencing on, and including, the
day on which such Term Loan is made, and shall accrue on such Term Loan, or any
portion thereof, for the day on which such Term Loan or such portion is paid.

(b) Default Rate. In the event Borrower fails to pay any of the Obligations when
due, immediately (and without notice or demand by Lender or the Collateral Agent
for payment thereof) to Borrower, such past due Obligations shall bear interest
at a rate per annum which is three percentage points (3.00%) above the rate that
is otherwise applicable thereto (the “Default Rate”), and such interest shall be
payable entirely in cash on demand of Lender. Payment or acceptance of the
increased interest rate provided in this Section 2.3(b) is not a permitted
alternative to timely payment and shall not constitute a waiver of any Event of
Default or otherwise prejudice or limit any rights or remedies of Lender.

(c) 360-Day Year. Interest shall be computed on the basis of a year of 360 days
and the actual number of days elapsed.

(d) Payments. Except as otherwise expressly provided herein, all loan payments
and any other payments hereunder by (or on behalf of) Borrower shall be made on
the date specified herein to such bank account of each Lender as such Lender (or
the Collateral Agent) shall have designated in a written notice to Borrower
delivered on or before the Tranche A Closing Date (which such notice may be
updated by such Lender (or the Collateral Agent) from time to time after the
Tranche A Closing Date). Except as otherwise expressly provided herein, interest
is payable quarterly on the Interest Date of each calendar quarter. Payments of
principal or interest received after 2:00 p.m. on such date are considered
received at the opening of business on the next Business Day. When any payment
is due on a day that is not a Business Day, such payment is due the immediately
next Business Day and additional fees or interest, as applicable, shall continue
to accrue until paid. All payments to be made by Borrower hereunder or under any
other Loan Document, including payments of principal and interest made hereunder
and pursuant to any other Loan Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds.

 

-3-



--------------------------------------------------------------------------------

(e) If at any time the Collateral Agent determines (which determination shall be
conclusive absent manifest error) that (i) adequate and reasonable means do not
exist for determining the rate described in clause (a) of the definition of
“LIBOR Rate” and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in the immediately preceding clause (i) have not arisen
but the supervisor for the administrator of the three-month LIBOR Rate or a
Governmental Authority having jurisdiction over Lender has made a public
statement identifying a specific date after which the three-month LIBOR Rate
shall no longer be used for determining interest rates for loans, then Lender
and Borrower shall endeavor to establish an alternate rate of interest to the
three-month LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable.

2.4. Expenses. Borrower shall pay to or reimburse (or pay directly on behalf of)
each Lender and the Collateral Agent, as applicable, all of such Person’s
reasonable and documented Lender Expenses incurred through and after the
Effective Date, promptly after receipt of a written demand therefor by such
Lender or the Collateral Agent (with, in the case of any Lender, a copy of such
demand to the Collateral Agent), setting forth in reasonable detail such
Person’s Lender Expenses.

2.5. Requirements of Law; Increased Costs. In the event that any applicable
Change in Law:

(a) Does or shall subject any Lender to any Tax of any kind whatsoever with
respect to this Agreement or the Term Loans made hereunder (except, in each
case, Indemnified Taxes, Taxes described in clause (b) through (d) of the
definition of Excluded Taxes, and Connection Income Taxes);

(b) Does or shall impose, modify or hold applicable any reserve, capital
requirement, special deposit, compulsory loan, insurance charge or similar
requirements against assets held by, or deposits or other liabilities in or for
the account of, advances or loans by, or other credit extended by, or any other
acquisition of funds by, any Lender; or

(c) Does or shall impose on any Lender any other condition (other than Taxes);
and the result of any of the foregoing is to increase the cost to such Lender
(as determined by such Lender in good faith using calculation methods customary
in the industry) of making, renewing or maintaining the Term Loans or to reduce
any amount receivable in respect thereof or to reduce the rate of return on the
capital of such Lender or any Person controlling such Lender, then, in any such
case, Borrower shall promptly pay to the applicable Lender, within thirty
(30) days of its receipt of the certificate described below, any additional
amounts necessary to compensate such Lender for such additional cost or reduced
amounts receivable or rate of return as reasonably determined by such Lender
with respect to this Agreement or the Term Loans made hereunder. If any Lender
becomes entitled to claim any additional amounts pursuant to this Section 2.5,
it shall promptly notify Borrower in writing of the event by reason of which it
has become so entitled (with a copy of such notice to the Collateral Agent), and
a certificate as to any additional amounts payable pursuant to the foregoing
sentence containing the calculation thereof in reasonable detail submitted by
such Lender to Borrower (with a copy of such certificate to the Collateral
Agent) shall be conclusive in the absence of manifest error. The provisions
hereof shall survive the termination of this Agreement and the payment of the
outstanding Term Loans and all other Obligations. Failure or delay on the part
of any Lender to demand compensation for any increased costs or reduction in
amounts received or receivable or reduction in return on capital under this
Section 2.5 shall not constitute a waiver of such Lender’s right to demand such
compensation; provided that Borrower shall not be under any obligation to
compensate such Lender under this Section 2.5 with respect to increased costs or
reductions with respect to any period prior to the date that is 180 days prior
to the date of the delivery of the notice required pursuant to the foregoing
provisions of this paragraph; provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

-4-



--------------------------------------------------------------------------------

2.6. Taxes; Withholding, Etc.

(a) All sums payable by any Credit Party hereunder and under the other Loan
Documents shall (except to the extent required by Requirements of Law) be paid
free and clear of, and without any deduction or withholding on account of, any
Tax imposed, levied, collected, withheld or assessed by any Governmental
Authority. In addition, Borrower agrees to pay, and shall indemnify and hold
each Lender harmless from, Other Taxes, and as soon as practicable after the
date of paying such sum, Borrower shall furnish to each Lender (as applicable,
with a copy to the Collateral Agent) the original or a certified copy of a
receipt evidencing payment thereof or other evidence reasonably satisfactory to
the Collateral Agent of such payment and of the remittance thereof to the
relevant taxing or other Governmental Authority.

(b) If any Credit Party or any other Person (“Withholding Agent”) is required by
Requirements of Law to make any deduction or withholding on account of any Tax
(as determined in the good faith discretion of such Withholding Agent) from any
sum paid or payable by any Credit Party to any Lender under any of the Loan
Documents: (i) such Withholding Agent shall notify such Lender in writing (with
a copy to the Collateral Agent) of any such requirement or any change in any
such requirement promptly after such Withholding Agent becomes aware of it;
(ii) such Withholding Agent shall make any such withholding or deduction;
(iii) such Withholding Agent shall pay any such Tax before the date on which
penalties attach thereto in accordance with Requirements of Law; (iv) if the Tax
is an Indemnified Tax, the sum payable by such Withholding Agent in respect of
which the relevant deduction, withholding or payment of Indemnified Tax is
required shall be increased to the extent necessary to ensure that, after the
making of that deduction, withholding or payment (including any deductions for
Indemnified Taxes applicable to additional sums payable under this
Section 2.6(b)), such Lender receives on the due date a net sum equal to what it
would have received had no such deduction, withholding or payment of Indemnified
Tax been required or made; and (v) as soon as practicable after paying any sum
from which it is required by Requirements of Law to make any deduction or
withholding, Borrower shall (or shall cause such Withholding Agent, if not
Borrower, to) deliver to such Lender (with a copy to the Collateral Agent) the
original or a certified copy of a receipt evidencing payment thereof or other
evidence reasonably satisfactory to such Lender of such deduction, withholding
or payment and of the remittance thereof to the relevant taxing or other
Governmental Authority.

(c) Borrower shall indemnify each Lender for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.6(c)) paid by such Lender and any liability
(including any reasonable expenses) arising therefrom or with respect thereto
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Any indemnification payment
pursuant to this Section 2.6(c) shall be made to the applicable Lender within
thirty (30) days from written demand therefor.

(d) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower, at the time or times reasonably requested in writing by Borrower, such
properly completed and executed documentation as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, such
Lender, if reasonably requested in writing by Borrower, shall deliver such other
documentation prescribed by Requirements of Law or otherwise reasonably
requested by Borrower to enable Borrower to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.6(d)(i), (ii) or (iv) below) shall not be
required if in such Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender. For the avoidance of doubt, for the purposes of this Section 2.6(d), the
term “Lender” shall include each applicable assignee thereof. Without limiting
the generality of the foregoing:

(i) If any Lender is organized under the laws of the United States of America or
any state thereof, such Lender shall deliver to Borrower, on or prior to, the
Tranche A Closing Date and, the date on which a Lender Transfer involving such
Lender occurs, as applicable, and at such other times as may be necessary in the
determination of Borrower, upon request in writing by Borrower (in the
reasonable exercise of its discretion), two (2) executed copies of Internal
Revenue Service (“IRS”) Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax.

 

-5-



--------------------------------------------------------------------------------

(ii) If any Lender is a Foreign Lender, such Lender shall deliver, and shall
cause each applicable assignee thereof to deliver, to Borrower, on or prior to,
the Tranche A Closing Date and, the date on which a Lender Transfer involving
such Lender occurs, as applicable, and at such other times as may be necessary
in the determination of Borrower (in the reasonable exercise of its discretion):

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, a properly completed and duly executed copy of
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, a properly completed and duly executed copy of IRS Form W-8BEN or
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2) a completed and duly executed copy of IRS Form W-8ECI;

(3) to the extent that such Foreign Lender is not the beneficial owner, a
properly completed and duly executed copy of IRS W-8IMY and a withholding
statement, along with IRS Form W-9, W-8BEN-E, W-8BEN, W-8ECI and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a certificate referenced in
Section 2.6(d)(ii)(4) below on behalf of each such direct and indirect partner;
or

(4) in the case of a Foreign Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the IRC, it shall provide Borrower
with a properly completed and duly executed copy of IRS Form W-8BEN-E or IRS
Form W-8BEN, as applicable, and a certificate reasonably satisfactory to
Borrower to the effect that any interest received by such Foreign Lender is not
received by a “bank” on “extension of credit made pursuant to a loan agreement
entered into in the ordinary course of its trade or business” within the meaning
of 881(c)(3)(A) of the IRC, a “10 percent shareholder” of Borrower within the
meaning of Section 871(h)(3)(B) of the IRC, or a “controlled foreign
corporation” related to Borrower as described in Section 881(c)(3)(C) of the
IRC.

(iii) If any Lender is a Foreign Lender it shall, to the extent it is legally
entitled to do so, deliver to Borrower (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a party to this Agreement (and from time to time thereafter upon the
reasonable request of Borrower), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit Borrower to
determine the withholding or deduction required to be made.

(iv) If a payment made to any Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the IRC, as applicable), such Lender
shall deliver to Borrower at the time or times prescribed by law and at such
time or times reasonably requested by Borrower such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the IRC)
and such additional documentation reasonably requested by Borrower as may be
necessary for Borrower to comply with their obligations under FATCA and to
determine that Lender has complied with its obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iv), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

(v) If any Lender is required to deliver any forms, statements, certificates or
other evidence with respect to United States federal Tax or backup withholding
matters pursuant to this Section 2.6(d), such Lender hereby agrees, from time to
time after the initial delivery by such Lender of such forms, certificates or
other evidence, whenever a lapse in time, change in circumstances or law, or
additional guidance by a Governmental Authority renders such forms, certificates
or other evidence obsolete or inaccurate in any material respect, to promptly
deliver to Borrower two (2) new original copies.

 

-6-



--------------------------------------------------------------------------------

(vi) Borrower shall not be required to pay any additional amount to any Lender
under Section 2.6(b)(iv) if such Lender shall have failed (1) to timely deliver
to Borrower the forms, certificates or other evidence referred to in this
Section 2.6(d) (each of which shall be complete, accurate and duly executed), or
(2) to notify Borrower of its inability to deliver any such forms, certificates
or other evidence, as the case may be; provided that, if such Lender shall have
satisfied the requirements of this Section 2.6(d) on the Tranche A Closing Date
(or on the date such Lender initially acquires an interest in a Term Loan),
nothing in this last sentence of this Section 2.6(d) shall relieve Borrower of
its obligations to pay any additional amounts pursuant to this Section 2.6 in
the event that, solely as a result of any change in any Requirements of Law or
any change in the interpretation, administration or application thereof by any
applicable Governmental Authority, such Lender is no longer legally entitled to
deliver forms, certificates or other evidence at a subsequent date establishing
the fact that such Lender is not subject to withholding as described herein and
in the forms, certificates or other evidence initially provided by such Lender.

(e) If any party hereto determines, in its discretion exercised in good faith,
that it has received a refund of any Taxes or a credit or offset for any Taxes
as to which it has been indemnified pursuant to this Section 2.6 (including by
the payment of additional amounts pursuant to this Section 2.6), it shall pay to
the indemnifying party an amount equal to such refund, credit or offset (but
only to the extent of indemnity payments made, or additional amounts paid, under
this Section 2.6 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (e) in the event that such indemnified
party is required to repay, credit or offset such refund to such Governmental
Authority and the requirement to repay such refund to such Governmental
Authority is not due to the indemnified party’s failure to timely provide
complete and accurate IRS forms and other documentation required pursuant to
Section 2.6(d) or Section 2.8. Notwithstanding anything to the contrary in this
clause (e), in no event will the indemnified party be required to pay any amount
to an indemnifying party pursuant to this clause (e) if the payment of such
amount would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the indemnification
payments or additional amounts giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such tax had never been paid. This clause (e) shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(f) Each party’s obligations under this Section 2.6 shall survive any assignment
of rights by, or the replacement of, a Lender, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

2.7. Additional Consideration.

(a) As additional consideration for the obligation of each Lender to make the
Term Loans pursuant to Section 2.2, on the Tranche A Closing Date, Borrower
shall pay to each Lender an amount equal to the product of (i) the sum of such
Lender’s Tranche A Commitment plus such Lender’s Tranche B Commitment,
multiplied by (ii) one and one half (1.50%) (each such product, the “Additional
Commitment Consideration”). The Additional Commitment Consideration shall be
fully earned when paid and shall not be refundable for any reason whatsoever and
such Additional Commitment Consideration shall be treated as original issue
discount for U.S. federal income tax purposes.

(b) As additional consideration for each Lender’s having made the Term Loans
pursuant to Section 3.5, on each Payment Date or the date of any prepayment of
any Term Loan by Borrower (i) pursuant to Section 2.2(c)(i) or
Section 2.2(c)(ii) or (ii) as a result of the acceleration of the maturity of
the Term Loans pursuant to Section 8.1(a), Borrower shall pay to each Lender an
amount equal to such Lender’s Applicable Percentage of the product of (A) the
principal amount of the Term Loan(s) being paid or prepaid, multiplied by (B)
0.02 (each such product, the “Additional Loan Consideration” and, together with
the Additional Commitment Consideration, the “Additional Consideration”). The
Additional Loan Consideration shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

-7-



--------------------------------------------------------------------------------

2.8. Evidence of Debt; Register; Collateral Agent’s Books and Records; Term Loan
Notes.

(a) Evidence of Debt; Register. Notwithstanding anything herein to the contrary,
Borrower hereby designates the Collateral Agent to serve as Borrower’s agent
solely for purposes of maintaining at all times at the Collateral Agent’s
principal office a “book entry system” as described in Treasury Regulations
Section 5f.103-1(c)(1)(ii) that identifies each beneficial owner that is
entitled to a payment of principal and stated interest on each Term Loan (the
“Register”) so that each Term Loan is at all times in “registered form” as
described in IRC Treasury Regulations Section 5f.103-1(c) or Proposed
Section 1.163-5(b) (or, in each case, any amended or successor version). The
Collateral Agent is hereby authorized by Borrower to record in the manual or
data processing records of the Collateral Agent, the date and amount of each
advance and the amount of the outstanding Obligations and the date and amount of
each repayment of principal and each payment of interest or otherwise on account
of the Obligations. Absent manifest error, such records of the Collateral Agent
shall be conclusive as to the outstanding principal amount of the total
outstanding Obligations, and the payment of interest, principal and other sums
due hereunder; provided, however, that the failure of the Collateral Agent to
make any such record entry with respect to any payment shall not limit the
obligations of Borrower under the Loan Documents. Each Term Loan: (i) shall,
pursuant to this clause (a), be also registered as to both principal and any
stated interest with Borrower or its agent, and (ii) may be transferred by any
Lender only by (1) surrender of the old instrument and either (x) the reissuance
by Borrower of the old instrument to the new Lender or (y) the issuance by
Borrower of a new instrument to the new Lender, or (2) confirmation with
Borrower that the right to the principal and stated interest on such Term Loan
is maintained through the book entry system kept by the Collateral Agent. Each
Lender, severally and not jointly with any other Lender, represents that any
interest that may become due and owing under this Agreement qualifies for the
portfolio interest exception from withholding on interest payments pursuant to
IRC Sections 871(h) and 881(c).

(b) Term Loan Notes. Borrower shall execute and deliver to each Lender to
evidence such Lender’s Term Loans, (i) on the Tranche A Closing Date, the
Tranche A Note and (ii) on the Tranche B Closing Date, the Tranche B Note (each,
a “Term Loan Note”).

3 CONDITIONS OF TERM LOANS

3.1. Conditions Precedent to Tranche A Loan. Each Lender’s obligation to advance
its Applicable Percentage of the Tranche A Loan Amount is subject to the
satisfaction (or waiver in accordance with Section 11.5 hereof) of the following
conditions:

(a) the Collateral Agent’s and each Lender’s receipt of copies of the Loan
Documents (including the Tranche A Note, executed by Borrower, and the
Collateral Documents but excluding any Control Agreements and any other Loan
Document described in Schedule 5.14 of the Disclosure Letter to be delivered
after the Tranche A Closing Date) executed and delivered by each applicable
Credit Party, the Disclosure Letter, if and to the extent any update thereto is
necessary between the Effective Date and the Tranche A Closing Date (provided,
that in no event may the Disclosure Letter be updated in a manner that would
reflect or evidence a Default or Event of Default (with or without such update))
and each other schedule to such Loan Documents (the Disclosure Letter and such
other schedules to be in form and substance reasonably satisfactory to the
Collateral Agent);

(b) the Collateral Agent’s receipt of (i) true, correct and complete copies of
the Operating Documents of each of the Credit Parties, and (ii) a Secretary’s
Certificate, dated the Tranche A Closing Date, certifying that the foregoing
copies are true, correct and complete (such Secretary’s Certificate to be in
form and substance reasonably satisfactory to the Collateral Agent);

(c) without limiting the generality of clause (a) above, the Collateral Agent’s
receipt of the Perfection Certificate for Borrower and its Subsidiaries, in form
and substance reasonably satisfactory to the Collateral Agent, if and to the
extent any update thereto is necessary between the Effective Date and the
Tranche A Closing Date (provided, that in no event may the Perfection
Certificate be updated in a manner that would reflect or evidence a Default or
an Event of Default (with or without such update));

 

-8-



--------------------------------------------------------------------------------

(d) the Collateral Agent’s receipt of a good standing certificate for each
Credit Party (where applicable), certified by the Secretary of State (or the
equivalent thereof) of the jurisdiction of incorporation or formation of such
Credit Party as of a date no earlier than thirty (30) days prior to the Tranche
A Closing Date;

(e) the Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Loan Documents and the Tranche A Loan
for each Credit Party, in form and substance reasonably satisfactory to the
Collateral Agent;

(f) each Credit Party shall have obtained all Governmental Approvals and all
consents of other Persons, if any, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to the Collateral Agent;

(g) the Collateral Agent’s receipt on the Tranche A Closing Date of an opinion
of Goodwin Procter LLP, counsel to all of the Credit Parties, addressed to the
Collateral Agent and each Lender, in form and substance reasonably satisfactory
to the Collateral Agent;

(h) the Collateral Agent’s receipt of (i) evidence that any products liability
and general liability insurance policies maintained regarding any Collateral are
in full force and effect and (ii) appropriate evidence showing the Collateral
Agent, for the benefit of Lenders and the other Secured Parties, having been
named as additional insured or loss payee, as applicable (such evidence to be in
form and substance reasonably satisfactory to the Collateral Agent);

(i) the Collateral Agent’s receipt of all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the U.S.A. Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”);

(j) payment of the Additional Commitment Consideration concurrent with the
funding of the Tranche A Loan;

(k) payment of any and all Lender Expenses then due as specified in Section 2.4
hereof concurrent with the funding of the Tranche A Loan;

(l) the Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter (such certificate to be in form and substance reasonably satisfactory to
the Collateral Agent); and

(m) the Collateral Agent’s receipt of a certificate, dated the Tranche A Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.1 and in Section 3.3,
Section 3.4 and Section 3.5 (such certificate to be in form and substance
reasonably satisfactory to the Collateral Agent).

3.2. Conditions Precedent to Tranche B Loan. Each Lender’s obligation to advance
its Applicable Percentage of the Tranche B Loan Amount is subject to the
satisfaction (or waiver in accordance with Section 11.5 hereof) of the following
conditions:

(a) each Lender’s receipt of the Tranche B Note, executed by Borrower, and the
Collateral Agent’s and such Lender’s receipt of an updated Disclosure Letter, if
and to the extent any update thereto is necessary between the Tranche A Closing
Date and the Tranche B Closing Date (provided, that in no event may the
Disclosure Letter be updated in a manner that would reflect or evidence a
Default or Event of Default (with or without such update)) (to be in form and
substance reasonably satisfactory to the Collateral Agent);

 

-9-



--------------------------------------------------------------------------------

(b) the Collateral Agent’s receipt of an updated Perfection Certificate for
Borrower and its Subsidiaries, if and to the extent any update thereto is
necessary between the Tranche A Closing Date and the Tranche B Closing Date
(provided, that in no event may the Perfection Certificate be updated in a
manner that would reflect or evidence a Default or an Event of Default (with or
without such update)) (to be in form and substance reasonably satisfactory to
the Collateral Agent);

(c) The Collateral Agent’s receipt of a Secretary’s Certificate with completed
Borrowing Resolutions with respect to the Tranche B Loan for each Credit Party,
in form and substance reasonably satisfactory to the Collateral Agent;

(d) payment of any and all accrued and unpaid Lender Expenses then due as
specified in Section 2.4 hereof concurrent with the funding of the Tranche B
Loan;

(e) no prepayment of the Tranche A Loan has been made;

(f) the Collateral Agent’s receipt of a certificate, dated the Tranche B Closing
Date and signed by a Responsible Officer of Borrower, confirming there is no
Adverse Proceeding pending or, to the Knowledge of Borrower, threatened, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, except as set forth on Schedule 4.7 of the Disclosure
Letter delivered in accordance with Section 3.1(l) or, to the extent updated,
clause (a) above (such certificate to be in form and substance reasonably
satisfactory to the Collateral Agent); and

(g) the Collateral Agent’s receipt of a certificate, dated the Tranche B Closing
Date and signed by a Responsible Officer of Borrower, confirming satisfaction of
the conditions precedent set forth in this Section 3.2 and in Section 3.3,
Section 3.4 and Section 3.5 (such certificate to be in form and substance
reasonably satisfactory to the Collateral Agent).

3.3. Additional Conditions Precedent to Term Loans. The obligation of each
Lender to advance its Applicable Percentage of each Term Loan is subject to the
following additional conditions precedent:

(a) the representations and warranties made by the Credit Parties in Section 4
of this Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects, in each case, on the Closing Date (both with and
without giving effect to the Term Loans) or as of such earlier date, as
applicable); and

(b) there shall not have occurred (i) any Material Adverse Change or (ii) any
Default or Event of Default.

3.4. Covenant to Deliver. The Credit Parties agree to deliver to the Collateral
Agent or each Lender, as applicable, each item required to be delivered to
Collateral Agent or each Lender, as applicable, under this Agreement as a
condition precedent to any Credit Extension; provided, however, that any such
items set forth on Schedule 5.14 of the Disclosure Letter shall be delivered to
the Collateral Agent within the time period prescribed therefor on such
schedule. The Credit Parties expressly agree that a Credit Extension made prior
to the receipt by the Collateral Agent or any Lender, as applicable, of any such
item shall not constitute a waiver by the Collateral Agent or any Lender of the
Credit Parties’ obligation to deliver such item, and the making of any Credit
Extension in the absence of any such item required to have been delivered by the
date of such Credit Extension shall be in the applicable Lender’s sole
discretion.

3.5. Procedures for Borrowing. Subject to the prior satisfaction of all other
applicable conditions to the making of each Term Loan set forth in this
Agreement, to obtain any Term Loan, Borrower shall deliver to the Collateral
Agent and Lenders by electronic mail or facsimile a completed Payment/Advance
Request for such Term Loan executed by a Responsible Officer of Borrower (which
notice shall be irrevocable on and after the date on which

 

-10-



--------------------------------------------------------------------------------

such notice is given and Borrower shall be bound to make a borrowing in
accordance therewith), in which case each Lender agrees to advance its
Applicable Percentage of such Term Loan to Borrower on the Tranche A Closing
Date or Tranche B Closing Date, as applicable, by wire transfer of same day
funds in Dollars, to such account(s) in the United States as may be designated
in writing to the Collateral Agent by Borrower prior to the Tranche A Closing
Date or Tranche B Closing Date, as applicable; provided, however, that with
respect to the Tranche B Loan, Borrower shall deliver to the Collateral Agent
and Lenders by electronic mail or facsimile, at its option should it wish to
obtain the Tranche B Loan, such completed Payment/Advance Request on such date
that is at least ninety (90) days (or such shorter period as may be agreed to by
Lenders) prior to the Tranche B Closing Date set forth in such notice; provided,
further, that delivery of the Payment/Advance Request must be on or prior to
June 30, 2020.

4 REPRESENTATIONS AND WARRANTIES

In order to induce each Lender and the Collateral Agent to enter into this
Agreement and for each Lender to make the Credit Extensions to be made on the
Closing Date, each Credit Party, jointly and severally with each other Credit
Party, represents and warrants to each Lender and the Collateral Agent that the
following statements are true and correct as of the Effective Date and on the
Closing Date on which each Term Loan is made (both with and without giving
effect to such Term Loan):

4.1. Due Organization, Power and Authority. Each of Borrower and each of its
Subsidiaries (a) is duly incorporated, organized or formed, and validly existing
and, where applicable, in good standing under the laws of its jurisdiction of
incorporation, organization or formation identified on Schedule 4.15 of the
Disclosure Letter, (b) has all requisite power and authority to (i) own, lease,
license and operate its assets and properties and to carry on its business as
currently conducted and (ii) execute and deliver the Loan Documents to which it
is a party and to perform its obligations thereunder and otherwise carry out the
transactions contemplated thereby, (c) is duly qualified and, where applicable,
in good standing under the laws of each jurisdiction where its ownership, lease,
license or operation of assets or properties or the conduct of its business
requires such qualification, and (d) has all requisite Governmental Approvals to
operate its business as currently conducted; except in each case referred to
clauses (a) (other than with respect to Borrower and any other Credit Party),
(b)(i), (c) or (d) above, to the extent that failure to do so could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

4.2. Equity Interests. All of the outstanding Equity Interests in each
Subsidiary of the Borrower, the Equity Interests in which are required to be
pledged pursuant to the Collateral Documents, have been duly authorized and
validly issued, are fully paid and, in the case of Equity Interests representing
corporate interests, are non-assessable and, on the Closing Date, all such
Equity Interests owned directly by Borrower or any other Credit Party are owned
free and clear of all Liens except for Permitted Liens. Schedule 4.2 of the
Disclosure Letter identifies each Person, the Equity Interests in which are
required to be pledged on the Closing Date pursuant to the Collateral Documents.

4.3. Authorization; No Conflict. Except as set forth on Schedule 4.3 of the
Disclosure Letter, the execution, delivery and performance by each Credit Party
of the Loan Documents to which it is a party, and the consummation of the
transactions contemplated thereby, (a) have been duly authorized by all
necessary corporate or other organizational action and (b) do not and will not
(i) contravene the terms of any of such Credit Party’s Operating Documents,
(ii) conflict with or result in any breach or contravention of, or require any
payment to be made under (A) any provision of any security issued by such Credit
Party or of any agreement, instrument or other undertaking to which such Credit
Party is a party or affecting such Credit Party or the assets or properties of
such Credit Party or any of its Subsidiaries or (B) any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which such Credit Party or any of its properties or assets are subject,
(iii) result in the creation of any Lien (other than under the Loan Documents)
or (iv) violate any Requirements of Law, except, in the cases of clauses (b)(ii)
and (b)(iv) above, to the extent that such conflict, breach, contravention,
payment or violation could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change.

4.4. Government Consents; Third Party Consents. Except as set forth on Schedule
4.4 of the Disclosure Letter, no Governmental Approval or other approval,
consent, exemption or authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person (including any counterparty
to any Current Company IP Agreement or other Material Contract) is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Credit Party of this Agreement or any other Loan
Document, or for the consummation of the transactions contemplated hereby or
thereby, (b) the grant by any Credit

 

-11-



--------------------------------------------------------------------------------

Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Collateral Agent or
any Lender of its rights under the Loan Documents or the remedies in respect of
the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Credit Parties
to the Collateral Agent for the benefit of Lenders and the other Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect, (iii) filings under state or federal securities laws
and (iv) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Change.

4.5. Binding Obligation. Each Loan Document has been duly executed and delivered
by each Credit Party that is a party thereto and constitutes a legal, valid and
binding obligation of such Credit Party, enforceable against such Credit Party
in accordance with its respective terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by general principles of
equity.

4.6. Collateral. In connection with this Agreement, each Credit Party has
delivered to the Collateral Agent a completed certificate signed by such Credit
Party (with respect to all Credit Parties, collectively, the “Perfection
Certificate”). Each Credit Party, jointly and severally, represents and warrants
to the Collateral Agent and each Lender that:

(a) (i) its exact legal name is that indicated on the Perfection Certificate and
on the signature page hereof; (ii) it is an organization of the type and is
organized in the jurisdiction set forth in the Perfection Certificate; (iii) the
Perfection Certificate accurately sets forth its organizational identification
number or accurately states that it has none; (iv) the Perfection Certificate
accurately sets forth as of the Closing Date its place of business, or, if more
than one, its chief executive office as well as its mailing address (if
different than its chief executive office); (v) it (and each of its
predecessors) has not, in the five (5) years prior to the Closing Date, changed
its jurisdiction of formation, organizational structure or type, or any
organizational number assigned by its jurisdiction; and (vi) all other
information set forth on the Perfection Certificate pertaining to it and each of
its Subsidiaries is accurate and complete in all material respects as of the
Closing Date. If any Credit Party is not now a Registered Organization but later
becomes one, it shall promptly notify the Collateral Agent of such occurrence
and provide the Collateral Agent with such Credit Party’s organizational
identification number.

(b) (i) it has good title to, has rights in, and subject to Permitted Subsidiary
Distribution Restrictions, the power to transfer each item of the Collateral
upon which it purports to grant a Lien under any Collateral Document, free and
clear of any and all Liens except Permitted Liens, except for such minor
irregularities or defects in title as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change and
(ii) it has no deposit accounts maintained at a bank or other depository or
financial institution located in the United States other than the deposit
accounts described in the Perfection Certificate delivered to the Collateral
Agent in connection herewith.

(c) A true, correct and complete list of each pending, registered, issued or
in-licensed Patent, Copyright and Trademark that, individually or taken together
with any other such Patents, Copyrights or Trademarks, is material to the
business of Borrower and its Subsidiaries, taken as a whole, relating in any way
to the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory, and is owned or co-owned by or exclusively or
non-exclusively licensed to any Credit Party or any of its Subsidiaries
(collectively, the “Current Company IP”), including its name/title, current
owner or co-owners (including ownership interest), registration, patent or
application number, and registration or application date, in each jurisdiction
where issued or filed in the Territory, is set forth on Schedule 4.6(c) of the
Disclosure Letter. Except as set forth on Schedule 4.6(c) of the Disclosure
Letter, (i) (A) each item of owned Current Company IP is valid, subsisting and
enforceable and no such item of Current Company IP has lapsed, expired, been
cancelled or invalidated or become abandoned or unenforceable, and (B) to the
Knowledge of Borrower, no written notice has been received challenging the
inventorship or ownership, or relating to any lapse, expiration, invalidation,
abandonment or unenforceability, of any such item of Current Company IP, and
(ii) to the Knowledge of Borrower, (A) each such item of Current Company IP
which is licensed from another Person is valid, subsisting and enforceable and
no such item of Current Company IP has lapsed, expired, been cancelled or
invalidated, or become

 

-12-



--------------------------------------------------------------------------------

abandoned or unenforceable, and (B) no written notice has been received
challenging the inventorship or ownership, or relating to any lapse, expiration,
invalidation, abandonment or unenforceability, of any such item of Current
Company IP. To the Knowledge of Borrower, there are no published patents, patent
applications, articles or prior art references that could reasonably be expected
to materially adversely affect the exploitation of any Product in the Territory.
Except as set forth on Schedule 4.6(c) of the Disclosure Letter, (x) each Person
who has or has had any rights in or to owned Current Company IP or any trade
secrets owned by any Credit Party or any of its Subsidiaries, including each
inventor named on the Patents within such owned Current Company IP filed by any
Credit Party or any of its Subsidiaries, and has executed an agreement assigning
his, her or its entire right, title and interest in and to such owned Current
Company IP and such trade secrets, and the inventions, improvements, ideas,
discoveries, writings, works of authorship, information and other intellectual
property embodied, described or claimed therein, to the stated owner thereof,
and (y) to the Knowledge of Borrower, no such Person has any contractual or
other obligation that would preclude or conflict with such assignment or the
exploitation of any Product in the Territory or entitle such Person to ongoing
payments.

(d) (i) Each Credit Party or any of its Subsidiaries possesses valid title to
the Current Company IP for which it is listed as the owner or co-owner, as
applicable, on Schedule 4.6(c) of the Disclosure Letter; and (ii) there are no
Liens on any Current Company IP, other than Permitted Liens.

(e) There are no maintenance, annuity or renewal fees that are currently overdue
beyond their allotted grace period for any of the Current Company IP which is
owned by or exclusively licensed to any Credit Party or any of its Subsidiaries,
except, in each case, that could not reasonably be expected to have a materially
adverse impact on such Credit Party’s or Subsidiary’s rights to such Current
Company IP, nor have any applications or registrations therefor lapsed or become
abandoned, been cancelled or expired. There are no maintenance, annuity or
renewal fees that are currently overdue beyond their allotted grace period for
any of the Current Company IP which is non-exclusively licensed to any Credit
Party or any of its Subsidiaries, except, in each case, that could not
reasonably be expected to have a materially adverse impact on such Credit
Party’s or Subsidiary’s rights to such Current Company IP, nor to the Knowledge
of Borrower, have any applications or registrations therefor lapsed or become
abandoned, been cancelled or expired.

(f) There are no unpaid fees or royalties under any Current Company IP Agreement
that have become due, or are expected to become overdue. Each Current Company IP
Agreement is in full force and effect and, to the Knowledge of Borrower, is
legal, valid, binding, and enforceable in accordance with its respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability. Neither Borrower nor any of its
Subsidiaries, as applicable, is in breach of or default under any Current
Company IP Agreement to which it is a party or may otherwise be bound, and to
the Knowledge of Borrower, no circumstances or grounds exist that would give
rise to a claim of breach or right of rescission, termination, non-renewal,
revision, or amendment of any of the Current Company IP Agreements, including
the execution, delivery and performance of this Agreement and the other Loan
Documents.

(g) No payments by any Credit Party or any of its Subsidiaries are due to any
other Person in respect of the Current Company IP, other than pursuant to the
Current Company IP Agreements and those fees payable to patent offices in
connection with the prosecution and maintenance of the Current Company IP and
associated attorney fees.

(h) No Credit Party or any of its Subsidiaries has undertaken or omitted to
undertake any acts, and, to the Knowledge of Borrower, no circumstance or
grounds exist that would invalidate or reduce, in whole or in part, the
enforceability or scope of (i) the Current Company IP in any manner that could
reasonably be expected to materially adversely affect the exploitation of any
Product in the Territory, or (ii) in the case of Current Company IP owned or
co-owned by or exclusively or non-exclusively licensed to any Credit Party or
any of its Subsidiaries, except as set forth on Schedule 4.6(h) of the
Disclosure Letter, such Credit Party’s or Subsidiary’s entitlement to own or
license and exploit such Current Company IP.

(i) Except as set forth on Schedule 4.6(i) of the Disclosure Letter, to the
Knowledge of Borrower, there is no product or other technology of any third
party that could reasonably be expected to infringe a Patent within the Current
Company IP.

 

-13-



--------------------------------------------------------------------------------

(j) Except as noted on Schedule 4.6(j) of the Disclosure Letter, no Credit Party
is a party to, nor is it bound by, any Restricted License.

(k) In each case where an issued Patent within the Current Company IP is owned
or co-owned by any Credit Party or its Subsidiaries by assignment, the
assignment has been duly recorded with the U.S. Patent and Trademark Office and
all similar offices and agencies anywhere in the world in which foreign
counterparts are registered, filed or issued.

(l) There are no pending or, to the Knowledge of Borrower, threatened (in
writing) claims against Borrower or any of its Subsidiaries alleging (i) that
any research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of any Product in the Territory infringes or violates (or in the past infringed
or violated) the rights of any third parties in or to any Intellectual Property
(“Third Party IP”) or constitutes a misappropriation of (or in the past
constituted a misappropriation of) any Third Party IP, or (ii) that any Current
Company IP is invalid or unenforceable.

(m) The manufacture, production, use, commercialization, marketing, importing,
storage, transport, offer for sale, distribution or sale of any Product in the
Territory does not, to the Knowledge of Borrower, infringe or violate (or in the
past infringed or violated) any issued or registered Third Party IP (including
any issued Patent within the Third Party IP) or, to the Knowledge of Borrower,
constitutes a misappropriation of (or in the past constituted a misappropriation
of) any Third Party IP.

(n) To the Knowledge of Borrower, there are no settlements, covenants not to
sue, consents, judgments, orders or similar obligations which: (i) restrict the
rights of any Credit Party or any of its Subsidiaries to use any Intellectual
Property relating to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory (in order to accommodate
any Third Party IP or otherwise), or (ii) permit any third parties to use any
Company IP.

(o) To the Knowledge of Borrower, (i) there is no, nor has there been any,
infringement or violation by any Person of any of the Company IP or the rights
therein, and (ii) there is no, nor has there been any, misappropriation by any
Person of any of the Company IP or the subject matter thereof.

(p) Each Credit Party and each of its Subsidiaries has taken all commercially
reasonable measures customary in the pharmaceutical industry to protect the
confidentiality and value of all trade secrets owned by such Credit Party or any
of its Subsidiaries or used or held for use by such Credit Party or any of its
Subsidiaries, in each case relating to the research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory.

(q) To the Knowledge of Borrower, any Product made, used or sold under the
Patents within the Current Company IP has been marked with the proper patent
notice.

(r) To the Knowledge of Borrower, at the time of any shipment of any Product
occurring prior to the Closing Date, the units thereof so shipped complied with
their relevant specifications and were developed and manufactured in accordance
with current FDA Good Manufacturing Practices, FDA Good Clinical Practices, and
FDA Good Laboratory Practices.

4.7. Adverse Proceedings, Compliance with Laws. Except as set forth on Schedule
4.7 of the Disclosure Letter or advised pursuant to Section 5.2(b), there are no
Adverse Proceedings pending or, to the Knowledge of Borrower, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against Borrower or any of its Subsidiaries or against any of their
respective assets or properties or revenues (including involving allegations of
sexual harassment or misconduct by any officer of Borrower or any of its
Subsidiaries) that, either individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change. Neither Borrower nor any of its
Subsidiaries (a) is in violation of any Requirements of Law (including
Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) is subject to or in
default with respect to any final judgments, orders, writs, injunctions,
decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department,

 

-14-



--------------------------------------------------------------------------------

commission, board, bureau, agency or instrumentality, domestic or foreign, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. Except as set forth on Schedule 4.7 of the Disclosure
Letter or advised pursuant to Section 5.2(b), there is no pending, decided or
settled opposition, interference proceeding, reissue proceeding, reexamination
proceeding, inter partes review proceeding, post-grant review proceeding,
cancellation proceeding, injunction, lawsuit, paragraph IV patent certification
or lawsuit under the Hatch-Waxman Act, hearing, investigation, complaint,
arbitration, mediation, demand, International Trade Commission investigation,
decree, or any other dispute, disagreement, or claim, in each case alleged in
writing to Borrower or any of its Subsidiaries (collectively referred to
hereinafter as “Specified Disputes”), nor to the Knowledge of Borrower, has any
such Specified Dispute been threatened in writing, in each case challenging the
legality, validity, enforceability or ownership of any Current Company IP.

4.8. Exchange Act Documents; Financial Statements; Financial Condition; No
Material Adverse Change; Books and Records.

(a) The documents filed by Borrower with the SEC pursuant to the Exchange Act
since January 1, 2019 (the “Exchange Act Documents”), when they were filed with
the SEC, conformed in all material respects to the requirements of the Exchange
Act, and as of the time they were filed with the SEC, none of such documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein (excluding any projections and
forward-looking statements, estimates, budgets and general economic or industry
data of a general nature), in the light of the circumstances under which they
were made, not misleading; provided, that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time (it being
understood that such projections are not a guarantee of financial performance
and are subject to uncertainties and contingencies, many of which are beyond the
control of Borrower or any Subsidiary, and neither Borrower nor any Subsidiary
can give any assurance that such projections will be attained, that actual
results may differ in a material manner from such projections and any failure to
meet such projections shall not be deemed to be a breach of any representation
or covenant herein);

(b) The financial statements (including the related notes thereto) of Borrower
and its Subsidiaries included in the Exchange Act Documents present fairly in
all material respects the consolidated financial condition of Borrower and such
Subsidiaries and their consolidated results of operations as of the dates
indicated and the results of their operations and the changes in their cash
flows for the periods specified. Such financial statements have been prepared in
conformity with Applicable Accounting Standards applied on a consistent basis
throughout the periods covered thereby, except as otherwise disclosed therein
and, in the case of unaudited, interim financial statements, subject to normal
year-end audit adjustments and the exclusion of certain footnotes, and any
supporting schedules included in the Exchange Act Documents present fairly in
all material respects the information required to be stated therein;

(c) Since December 31, 2018, there has not occurred or failed to occur any
change or event that has had or could reasonably be expected to have, either
alone or in conjunction with any other change(s), event(s) or failure(s), a
Material Adverse Change, except as has been disclosed in the Exchange Act
Documents; and

(d) The Books of Borrower and each of its Subsidiaries in existence immediately
prior to the Effective Date contain full, true and correct entries of all
dealings and transactions in relation to its business and activities in
conformity with Applicable Accounting Standards and all Requirements of Law.

4.9. Solvency. Borrower and its Subsidiaries, on a consolidated basis, are
Solvent. Without limiting the generality of the foregoing, there has been no
proposal made or resolution adopted by any competent corporate body for the
dissolution or liquidation of Borrower, nor do any circumstances exist which may
result in the dissolution or liquidation of Borrower.

4.10. Payment of Taxes. All foreign, federal and state income and other material
Tax returns and reports (or extensions thereof) of each Credit Party and each of
its Subsidiaries required to be filed by any of them have been timely filed and
are correct in all material respects, and all material Taxes which are due and
payable by any Credit Party or any of its Subsidiaries and all material
assessments, fees and other governmental charges upon any Credit Party or any of
its Subsidiaries and upon their respective properties, assets, income,
businesses and franchises which

 

-15-



--------------------------------------------------------------------------------

are due and payable have been paid when due and payable except where the
validity or amount thereof is being contested in good faith by appropriate
proceedings; provided that (a) the applicable Credit Party has set aside on its
books adequate reserves therefor in conformity with Applicable Accounting
Standards and (b) the failure to pay such Taxes, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Change.

4.11. Environmental Matters. Neither Borrower nor any of its Subsidiaries nor
any of their respective Facilities or operations is subject to any outstanding
written order, consent decree or settlement agreement with any Person relating
to any Environmental Law, any Environmental Claim, or any Hazardous Materials
Activity that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Change. There are and, to the Knowledge of
Borrower, have been, no conditions, occurrences, or Hazardous Materials
Activities which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. To the Knowledge of Borrower, no predecessor of
Borrower or any of its Subsidiaries has filed any notice under any Environmental
Law indicating past or present treatment of Hazardous Materials at any Facility,
which would reasonably be expected to form the basis of an Environmental Claim
against Borrower or any of its Subsidiaries that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change
(but, for the avoidance of doubt, Borrower has not undertaken any investigation
of or made any inquiries to, or relating to, any of its or its Subsidiaries’
predecessors), and neither Borrower’s nor any of its Subsidiaries’ operations
involves the generation, transportation, treatment, storage or disposal of
hazardous waste, as defined under 40 C.F.R. Parts 260 270 or any state
equivalent, which would reasonably be expected to form the basis of an
Environmental Claim against Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change. No event or condition has occurred or is occurring with
respect to any Credit Party relating to any Environmental Law, any Release of
Hazardous Materials, or any Hazardous Materials Activity which, individually or
in the aggregate, has resulted in, or could reasonably be expected to result in,
a Material Adverse Change.

4.12. Material Contracts. After giving effect to the consummation of the
transactions contemplated by this Agreement, except as described on Schedule
4.12 of the Disclosure Letter, each Material Contract is a valid and binding
obligation of the applicable Credit Party and, to the Knowledge of Borrower,
each other party thereto, and is in full force and effect, and neither the
applicable Credit Party nor, to the Knowledge of Borrower, any other party
thereto is in material breach thereof or default thereunder, except where such
breach or default (which default has not been cured or waived) could not
reasonably be expected to give rise to any cancellation, termination or
acceleration right of the applicable counterparty thereto or result in the
invalidation thereof. No Credit Party or any of its Subsidiaries has received
any written notice from any party thereto asserting or, to the Knowledge of
Borrower threatening to assert, circumstances that could reasonably be expected
to result in the cancellation, termination or invalidation of any Material
Contract or the acceleration of such Credit Party’s or Subsidiary’s obligations
thereunder.

4.13. Regulatory Compliance. No Credit Party is or is required to be, or is a
company “controlled” by, an “investment company” as defined in, or is subject to
regulation under, the Investment Company Act of 1940. Each Credit Party has
complied in all material respects with the Federal Fair Labor Standards Act.
Except as could not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change, each Plan is in compliance with
the applicable provisions of ERISA, the IRC and other U.S. federal or state
Requirements of Law, respectively. (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) neither any Credit Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 et seq. or 4243 of ERISA with
respect to a Multiemployer Plan; and (iii) neither any Credit Party nor any
ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or 4212(c) of ERISA, except, with respect to each of clauses (i),
(ii) and (iii) above, as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change.

4.14. Margin Stock. No Credit Party is engaged principally, or as one of its
important activities, in extending credit for the purpose of, whether immediate
or ultimate, of purchasing or carrying Margin Stock. No Credit Party owns any
Margin Stock. No Credit Party or any of its Subsidiaries has taken or permitted
to be taken any action that might cause any Loan Document to violate Regulation
T, U or X of the Federal Reserve Board.

 

-16-



--------------------------------------------------------------------------------

4.15. Subsidiaries. Schedule 4.15 of the Disclosure Letter (a) sets forth the
name and jurisdiction of incorporation, organization or formation of Borrower
and each of its Subsidiaries and (b) sets forth the ownership interest of
Borrower and any other Credit Party in each of their respective Subsidiaries,
including the percentage of such ownership.

4.16. Employee Matters. Neither Borrower nor any of its Subsidiaries is engaged
in any unfair labor practice that could reasonably be expected to result in a
Material Adverse Change. There is (a) no unfair labor practice complaint pending
against Borrower or any of its Subsidiaries or, to the Knowledge of Borrower,
threatened in writing against any of them before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is pending against Borrower or any of its
Subsidiaries or, to the Knowledge of Borrower, threatened in writing against any
of them, (b) no strike or work stoppage in existence or, to the Knowledge of
Borrower, threatened in writing involving Borrower or any of its Subsidiaries,
and (c) to the Knowledge of Borrower, no union representation question existing
with respect to the employees of Borrower or any of its Subsidiaries and, to the
Knowledge of Borrower, no union organization activity that is taking place that
in each case specified in any of clauses (a), (b) and (c), individually or taken
together with any other matter specified in clause (a), (b) or (c), could
reasonably be expected to result in a Material Adverse Change.

4.17. Full Disclosure. None of the documents, certificates or written statements
(excluding any projections and forward-looking statements, estimates, budgets
and general economic or industry data of a general nature) furnished or
otherwise made available to the Collateral Agent or any Lender by or on behalf
of any Credit Party for use in connection with the transactions contemplated
hereby (in each case, taken as a whole and as modified or supplemented by other
information so furnished promptly after the same becomes available) contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained herein or therein, as of the time when
made or delivered, not misleading in light of the circumstances in which the
same were made; provided, that, with respect to projected financial information,
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time (it being understood that
such projections are not a guarantee of financial performance and are subject to
uncertainties and contingencies, many of which are beyond the control of
Borrower or any Subsidiary, and neither Borrower nor any Subsidiary can give any
assurance that such projections will be attained, that actual results may differ
in a material manner from such projections and any failure to meet such
projections shall not be deemed to be a breach of any representation or covenant
herein). To the Knowledge of Borrower, there are no facts (other than matters of
a general economic or industry nature) that, individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Change and that
have not been disclosed herein or in such other documents, certificates and
written statements furnished or made available to the Collateral Agent or any
Lender for use in connection with the transactions contemplated hereby.

4.18. FCPA; Patriot Act; OFAC; Export and Import Laws.

(a) None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
has (i) used any corporate funds of Borrower or any of its Subsidiaries for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity, (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee or any Person from corporate
funds of Borrower or any of its Subsidiaries, (iii) violated or is in violation
of any provision of the U.S. Foreign Corrupt Practices Act of 1977 (the “FCPA”)
or the U.K. Bribery Act (“UKBA”) or (iv) made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment, and no part of the
proceeds of any Credit Extension will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office or anyone else acting in an
official capacity, in order to obtain, retain or direct business, or to obtain
any improper advantage, in violation of the FCPA, UKBA or any other applicable
anti-corruption laws;

(b) (i) The operations of Borrower and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, the Bank Secrecy Act of 1970 (as amended by Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT) Act of 2001) and the anti-money laundering
laws, rules and regulations of each jurisdiction (foreign or domestic) in which
Borrower or any of its Subsidiaries is subject to such jurisdiction’s
Requirements of Law (collectively, the “Anti-Money Laundering Laws”) and (ii) no
action, suit or proceeding by or before any Governmental Authority or any
arbitrator involving Borrower or any of its Subsidiaries with respect to the
Anti-Money Laundering Laws is pending or to the Knowledge of Borrower,
threatened in writing; and

 

-17-



--------------------------------------------------------------------------------

(c) None of Borrower, its Subsidiaries or, to the Knowledge of Borrower, any
director, officer, agent or employee of Borrower or any Subsidiary of Borrower
is, or is owned or controlled by individuals or entities that are, the target or
subject of any sanctions administered and enforced by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union, or
Her Majesty’s Treasury (collectively “Sanctions”). Borrower will not, directly
or, to the Knowledge of Borrower, indirectly through an agent, use the proceeds
of the Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person that is the target or subject
of Sanctions or in any country or territory that at the time of such funding, is
the subject of Sanctions.

(d) Borrower, its Subsidiaries, and to the Knowledge of Borrower, their
respective directors, officers, agents and employees, are in compliance with all
applicable Sanctions. Borrower and its Subsidiaries have instituted and maintain
procedures reasonably designed to ensure compliance with applicable Sanctions.

(e) Borrower and its Subsidiaries are in compliance, in all materials respects,
with applicable Export and Import Laws.

4.19. Health Care Matters.

(a) Compliance with Health Care Laws. Except as set forth on Schedule 4.19(a) of
the Disclosure Letter, each Credit Party and, to the Knowledge of Borrower, each
of its Subsidiaries and each officer, Affiliate, and employee acting on behalf
of such Credit Party or any of its Subsidiaries, is in compliance in all
material respects with all Health Care Laws.

(b) Compliance with FDA Laws. Each Credit Party and, to the Knowledge of
Borrower, each of its Subsidiaries, are in compliance in all material respects
with all applicable FDA Laws, including the Food Drug and Cosmetic Act (21
U.S.C. § 301 et seq.) and the regulations promulgated thereunder (the “FDCA”),
in any way relating to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory. Any Product distributed or
sold in the Territory at all times during the past five (5) years has been
(i) manufactured in all material respects in accordance with current FDA Good
Manufacturing Practices, FDA Good Clinical Practices and FDA Good Laboratory
Practices (as applicable), and (ii) if and to the extent such Product is
required to be approved or cleared by the FDA pursuant to the FDCA in order to
be legally marketed in the United States for such Product’s intended uses, such
Product has been approved or cleared for such intended uses, and no inquiries
regarding material issues have been initiated by FDA.

(c) Applicability of DEA Laws. The Product does not contain a controlled
substance (as that term is defined under the Controlled Substances Act (21
U.S.C. § 801 et seq.)).

(d) Material Statements. Within the past four (4) years, neither any Credit
Party, nor, to the Knowledge of Borrower, any Subsidiary or any officer,
Affiliate or employee of any Credit Party or Subsidiary in its capacity as a
Subsidiary or as an officer, Affiliate or employee of a Credit Party or
Subsidiary (as applicable), nor, to the Knowledge of Borrower, any agent of any
Credit Party or Subsidiary, (i) has made an untrue statement of a material fact
or a fraudulent statement to any Governmental Authority, (ii) has failed to
disclose a material fact to any Governmental Authority, or (iii) has otherwise
committed an act, made a statement or failed to make a statement that, at the
time such statement or disclosure was made (or, in the case of such failure,
should have been made) or such act was committed, could reasonably be expected
to constitute a material violation of any Health Care Law.

(e) Proceedings; Audits. Except as has been disclosed in the Exchange Act
Documents or as set forth on Schedule 4.19(e) of the Disclosure Letter:
(i) there is no Adverse Proceeding pending or, to the Knowledge of Borrower,
threatened in writing, against any Credit Party or any of its Subsidiaries
relating to any allegations of non-compliance with any Health Care Laws, Data
Protection Laws, or FDA Laws; and (ii) to the Knowledge of Borrower, there are
no facts, circumstances or conditions that, individually or in the aggregate,
would reasonably be expected to form the basis for any such Adverse Proceeding.

 

-18-



--------------------------------------------------------------------------------

(f) Safety Notices. Neither any Credit Party nor any of its Subsidiaries has
initiated or otherwise engaged in any recalls, field notifications, safety
warnings, “dear doctor” letters, investigator notices, safety alerts or other
notices of action, including as a result of any Risk Evaluation and Mitigation
Strategy proposed or enforced by the FDA, relating to an alleged lack of safety
or regulatory compliance of any Product that could reasonably be expected to
result in a Material Adverse Change. Neither any Credit Party nor any of its
Subsidiaries has a reasonable expectation that there are grounds for imposition
of a clinical hold, as described in 21 C.F.R. § 312.42.

(g) Prohibited Transactions; No Whistleblowers. Within the past six (6) years,
to the Knowledge of Borrower, neither any Credit Party, any Subsidiary, any of
officer, Affiliate or employee of a Credit Party or Subsidiary, nor any other
Person acting on behalf of any Credit Party or any Subsidiary, directly or
indirectly: (i) has offered or paid any remuneration, in cash or in kind, to, or
made any financial arrangements with, any past, present or potential patient,
supplier, physician or contractor, in order to illegally obtain business or
payments from such Person in material violation of any Health Care Law; (ii) has
given or made, or is party to any illegal agreement to give or make, any illegal
gift or gratuitous payment of any kind, nature or description (whether in money,
property or services) to any past, present or potential patient, supplier,
physician or contractor, or any other Person in material violation of any Health
Care Law; (iii) has given or made, or is party to any agreement to give or make
on behalf of any Credit Party or any of its Subsidiaries, any contribution,
payment or gift of funds or property to, or for the private use of, any
governmental official, employee or agent where either the contribution, payment
or gift or the purpose of such contribution, payment or gift is or was a
material violation of the laws of any Governmental Authority having jurisdiction
over such payment, contribution or gift; (iv) has established or maintained any
unrecorded fund or asset for any purpose or made any materially misleading,
false or artificial entries on any of its books or records for any reason; or
(v) has made, or is party to any agreement to make, any payment to any Person
with the intention or understanding that any part of such payment would be in
material violation of any Health Care Law. To the Knowledge of Borrower, there
are no actions pending or threatened (in writing) against any Credit Party or
any of its Subsidiaries or any of their respective Affiliates under any foreign,
federal or state whistleblower statute, including under the False Claims Act of
1863 (31 U.S.C. § 3729 et seq.).

(h) Exclusion. Neither any Credit Party nor, to the Knowledge of Borrower, any
Subsidiary or any officer, Affiliate or employee having authority to act on
behalf of any Credit Party or any Subsidiary, is or, to the Knowledge of
Borrower, has been threatened in writing to be: (i) excluded from any
Governmental Payor Program pursuant to 42 U.S.C. § 1320a-7b and related
regulations; (ii) “suspended” or “debarred” from selling any products to the
U.S. government or its agencies pursuant to the Federal Acquisition Regulation
relating to debarment and suspension applicable to federal government agencies
generally (42 C.F.R. Subpart 9.4), or other U.S. Requirements of Law;
(iii) debarred, disqualified, suspended or excluded from participation in
Medicare, Medicaid or any other Governmental Payor Program or is listed on the
General Services Administration list of excluded parties; or (iv) a party to any
other action or proceeding by any Governmental Authority that would prohibit the
applicable Credit Party or Subsidiary from distributing or selling any Product
in the Territory or providing any services to any governmental or other
purchaser pursuant to any Health Care Laws.

(i) HIPAA. Each Credit Party and, to the Knowledge of Borrower, each of its
Subsidiaries, to the extent applicable, is in material compliance with all
applicable foreign, federal, state and local laws and regulations regarding the
privacy, data protection, security, and notification of breaches of health
information and regarding electronic transactions, including HIPAA and GDPR, and
each Credit Party and, to the Knowledge of Borrower, each of its Subsidiaries,
to the extent applicable, has implemented policies, procedures and training
customary in the pharmaceutical industry or otherwise adequate to assure
continued compliance and to detect non-compliance. No Credit Party is a “covered
entity” as defined in 45 C.F.R. § 160.103, and no Credit Party or any Subsidiary
is required to comply with the General Data Protection Regulation (EU 2016/279)
(“GDPR”).

(j) Corporate Integrity Agreement. Neither any Credit Party or Subsidiary, nor
any of their respective Affiliates, nor any officer, director, managing employee
or, to the Knowledge of Borrower, agent (as those terms are defined in 42 C.F.R.
§ 1001.1001) of any Credit Party or Subsidiary, is a party or is otherwise
subject to any order, individual integrity agreement, or corporate integrity
agreement with any U.S. Governmental Authority concerning compliance with any
laws, rules, or regulations, issued under or in connection with a Governmental
Payor Program.

 

-19-



--------------------------------------------------------------------------------

4.20. Regulatory Approvals.

(a) Except as set forth on Schedule 4.20(a) of the Disclosure Letter, each
Credit Party and each Subsidiary involved in any research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory
has all Regulatory Approvals material to the conduct of its business and
operations.

(b) Each Credit Party, each Subsidiary and, to the Knowledge of Borrower, each
licensee of a Credit Party or a Subsidiary of any Intellectual Property relating
to any Product, is in compliance with, and at all times during the past four
(4) years, has complied with, all applicable, federal, state and local laws,
rules and regulations governing the research, development, manufacture,
production, use, commercialization, marketing, importing, distribution or sale
of any Product in the Territory, including all such regulations promulgated by
each applicable Regulatory Agency (including the FDA), except where any instance
of failure to comply with any such laws, rules or regulations could not, whether
individually or taken together with any other such failures, reasonably be
expected to result in a Material Adverse Change. No Credit Party or its
Subsidiaries has received any written notice from any Regulatory Agency citing
action or inaction by any Credit Party or any of its Subsidiaries that would
constitute a violation of any applicable foreign, federal, state or local laws,
rules, or regulations, including a Warning Letter or Untitled Letter from FDA,
which could reasonably be expected to result in a Material Adverse Change.

4.21. Supply and Manufacturing.

(a) Except as set forth on Schedule 4.21(a) of the Disclosure Letter, to the
Knowledge of Borrower, the Product at all times has been manufactured in
sufficient quantities and of a sufficient quality to satisfy demand of the
Product during its clinical trials, without the occurrence of any event causing
inventory of the Product to have become exhausted prior to satisfying such
demand. To the Knowledge of Borrower, at all times following the approval of the
Product by the FDA for any indication in the United States, no event has
occurred that has caused or could reasonably be expected to cause (i) the
Product to be manufactured in a quantity or of a quality insufficient to satisfy
current or future demand of the Product in the United States for such indication
or (ii) inventory of the Product in the United States for such indication to
have become exhausted prior to satisfying such demand.

(b) Except as disclosed in the Exchange Act Documents or set forth on Schedule
4.21(b) of the Disclosure Letter, to the Knowledge of Borrower, (i) no
manufacturer of any Product has received in the past five (5) years a Form 483
or is currently subject to a Form 483 impacting any Product with respect to any
facility in the Territory manufacturing any Product, and (ii) with respect to
each such Form 483 received (if any), all scientific and technical violations or
other issues relating to good manufacturing practice requirements documented
therein, and any disputes regarding any such violations or issues, have been
corrected or otherwise resolved.

(c) Except as disclosed in Schedule 4.21(c), no Credit Party or any of its
Subsidiaries has received any notice, oral or written, from any party to any
Manufacturing Agreement containing any indication by or intent or threat of,
such party to reduce or cease, in any material respect, the supply of Product or
the active pharmaceutical ingredient incorporated therein in the Territory
through calendar year 2025 (or such earlier date in accordance with the terms
and conditions of such Manufacturing Agreement, as applicable).

4.22. Cybersecurity and Data Protection.

(a) Except as set forth in Schedule 4.22(a) of the Disclosure Letter, the
information technology systems used in the business of Borrower and its
Subsidiaries operate and perform in all material respects as required to permit
Borrower and its Subsidiaries to conduct their business as presently conducted.
Except as set forth on Schedule 4.22(a) of the Disclosure Letter, Borrower and
its Subsidiaries have implemented and maintain a commercially reasonable
enterprise-wide privacy and information security program with plans, policies
and procedures for privacy, physical and cyber security, disaster recovery,
business continuity and incident response, including reasonable and appropriate
administrative, technical and physical safeguards to protect information subject

 

-20-



--------------------------------------------------------------------------------

to Data Protection Laws as well as information and other materials in which
Borrower or any of its Subsidiaries have Intellectual Property rights (including
Company IP) or nondisclosure obligations, and the information technology systems
of Borrower and each of its Subsidiaries, from any unauthorized access, use,
control, disclosure, destruction or modification. Except as set forth on
Schedule 4.22(a) of the Disclosure Letter, neither Borrower nor any of its
Subsidiaries, nor to the Knowledge of Borrower, any vendor of Borrower or any of
its Subsidiaries, has suffered any data breaches or other incidents that have
resulted in such unauthorized access, acquisition, use, control, disclosure,
destruction, or modification of any information subject to Data Protection Laws,
any information or other materials subject to non-disclosure obligations or any
material Company IP, or have resulted in such unauthorized access to, control
of, or disruption of the information technology systems of Borrower or any of
its Subsidiaries, as could have a material adverse effect on the Company and its
Subsidiaries as a whole. Borrower and each of its Subsidiaries is in material
compliance with the requirements of (A) their respective enterprise-wide privacy
and information security programs, (B) Data Protection Laws, (C) all Material
Contracts regarding the privacy and security of customer, consumer, patient,
clinical trial participant, employee and other personal data, (D) their
respective contractual non-disclosure obligations and (E) their respective
published privacy policies. In the past six (6) years, there have not been any
third party claims related to, any loss, theft, unauthorized access to, or
unauthorized acquisition, modification, disclosure, corruption, destruction, or
other misuse of any information subject to Data Protection Laws (including any
ransomware incident) that Borrower or any of its Subsidiaries creates, receives,
maintains, or transmits.

(b) In the past six (6) years, neither Borrower nor any of its Subsidiaries has
received any written notice of any claims, investigations (including
investigations by any Governmental Authority), or alleged violations relating to
any information subject to Data Protection Laws created, received, maintained or
transmitted by Borrower or any of its Subsidiaries.

4.23. Additional Representations and Warranties.

(a) After giving effect to consummation of the transactions contemplated by this
Agreement, there is no Indebtedness other than Permitted Indebtedness described
in clauses (a) and (b) of the definition of “Permitted Indebtedness”.

(b) There are no Hedging Agreements.

(c) Except as has been disclosed in the Exchange Act Documents, there is no
registration rights agreement, investors’ rights agreement or other similar
agreement relating to, governing or otherwise affecting the ownership of the
capital stock or other equity ownership interests of any Credit Party.

5 AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), each Credit Party
shall, and shall cause each of its Subsidiaries to:

5.1. Maintenance of Existence. (a) Preserve, renew and maintain in full force
and effect its and all its Subsidiaries’ legal existence under the Requirements
of Law in their respective jurisdictions of organization, incorporation or
formation; (b) take all commercially reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable for it and all of its Subsidiaries in the ordinary course
of its business, except in the case of clause (a) (other than with respect to
Borrower) and clause (b) above, (i) to the extent that failure to do so could
not reasonably be expected to result in a Material Adverse Change or
(ii) pursuant to a transaction permitted by this Agreement; and (c) comply with
all Requirements of Law of any Governmental Authority to which it is subject,
except where the failure to do so could not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change.

 

-21-



--------------------------------------------------------------------------------

5.2. Financial Statements, Notices. Deliver to the Collateral Agent:

(a) Financial Statements.

(i) Annual Financial Statements. As soon as available, but in any event within
ninety (90) days after the end of each fiscal year of Borrower (or such earlier
date on which Borrower is required to file a Form 10-K under the Exchange Act,
as applicable), beginning with the fiscal year ending December 31, 2019, a
consolidated balance sheet of Borrower and its Subsidiaries as of the end of
such fiscal year, and the related consolidated statements of income, cash flows
and stockholders’ equity for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all prepared in
accordance with Applicable Accounting Standards, with such consolidated
financial statements to be audited and accompanied by (x) a report and opinion
of Borrower’s independent certified public accounting firm of recognized
national standing (which report and opinion shall be prepared in accordance with
Applicable Accounting Standards and shall not be subject to any qualification as
to “going concern” or scope of audit), stating that such financial statements
fairly present, in all material respects, the consolidated financial condition,
results of operations and cash flows of Borrower and its Subsidiaries as of the
dates and for the periods specified in accordance with Applicable Accounting
Standards, and (y) if and only if Borrower is required to comply with the
internal control provisions pursuant to Section 404 of the Sarbanes-Oxley Act of
2002 requiring an attestation report of such independent certified public
accounting firm, an attestation report of such independent certified public
accounting firm as to Borrower’s internal controls pursuant to Section 404 of
the Sarbanes-Oxley Act of 2002 attesting to management’s assessment that such
internal controls meet the requirements of the Sarbanes-Oxley Act of 2002;
provided, however, that Borrower shall be deemed to have made such delivery of
such consolidated financial statements if such consolidated financial statements
shall have been made available within the time period specified above on the
SEC’s EDGAR system (or any successor system adopted by the SEC);

(ii) Quarterly Financial Statements. As soon as available, but in any event
within forty-five (45) days after the end of each of the first three (3) fiscal
quarters of each fiscal year of Borrower (or such earlier date on which Borrower
is required to file a Form 10-Q under the Exchange Act, as applicable),
beginning with the fiscal quarter ending March 31, 2020, a consolidated balance
sheet of Borrower and its Subsidiaries as of the end of such fiscal quarter, and
the related consolidated statements of income and cash flows and for such fiscal
quarter and (in respect of the second and third fiscal quarters of such fiscal
year) for the then-elapsed portion of Borrower’s fiscal year, setting forth in
each case in comparative form the figures for the comparable period or periods
in the previous fiscal year, all prepared in accordance with Applicable
Accounting Standards and not subject to any qualification as to “going concern”
under ASC 205-40, subject to normal year-end audit adjustments and the absence
of disclosures normally made in footnotes; provided, however, that Borrower
shall be deemed to have made such delivery of such consolidated financial
statements if such consolidated financial statements shall have been made
available within the time period specified above on the SEC’s EDGAR system (or
any successor system adopted by the SEC). Such consolidated financial statements
shall be certified by a Responsible Officer of Borrower as, to his or her
knowledge, fairly presenting, in all material respects, the consolidated
financial condition, results of operations and cash flows of Borrower and its
Subsidiaries as of the dates and for the periods specified in accordance with
Applicable Accounting Standards consistently applied, and on a basis consistent
with the audited consolidated financial statements referred to under
Section 5.2(a)(i), subject to normal year-end audit adjustments and the absence
of footnotes (but not, for the avoidance of doubt, subject to any qualification
as to “going concern” under ASC 205-40); provided, however, that such
certification by a Responsible Officer of Borrower shall be deemed to have made
if a similar certification is required under the Sarbanes-Oxley Act of 2002 and
such certification shall have been made available within the time period
specified above on the SEC’s EDGAR system (or any successor system adopted by
the SEC);

(iii) Quarterly Compliance Certificate. Within five (5) Business Days, following
a written request (including electronic mail) by the Collateral Agent, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying,
among other things, that (A) such financial statements fairly present, in all
material respects, the consolidated financial condition, results of operations
and cash flows of Borrower and its Subsidiaries as of applicable the dates and
for the applicable periods in accordance with Applicable Accounting Standards
consistently applied, and are not subject to any qualification as to “going
concern” under ASC 205-40, and (B) no Event of Default or Default has occurred
or, if such an Event of Default or Default has occurred, specifying the nature
and extent thereof and any corrective action taken or proposed to be taken with
respect thereto; and

 

-22-



--------------------------------------------------------------------------------

(iv) Information During Event of Default. As promptly as practicable (and in any
event within five (5) Business Days of the request therefor), such additional
information regarding the business or financial affairs of Borrower or any of
its Subsidiaries, or compliance with the terms of this Agreement or any other
Loan Documents, as the Collateral Agent may from time to time reasonably request
during the existence of any Event of Default (subject to reasonable requirements
of confidentiality, including requirements imposed by Requirements of Law or
contract; provided that Borrower shall not be obligated to disclose any
information that is reasonably subject to the assertion of attorney-client
privilege or attorney work-product).

(b) Notice of Defaults or Events of Default, ERISA Events and Material Adverse
Changes. Written notice as promptly as practicable (and in any event within five
(5) Business Days) after a Responsible Officer of Borrower shall have obtained
knowledge thereof, of the occurrence of any (i) Default or Event of Default,
(ii) ERISA Event or (iii) Material Adverse Change.

(c) Legal Action Notice. Prompt written notice (which shall be deemed given to
the extent reported in the Borrower’s periodic or current reporting under the
Exchange Act and available on the SEC’s EDGAR system (or any successor system
adopted by the SEC)) of any legal action, litigation, investigation or
proceeding pending or threatened in writing against any Credit Party or any
Subsidiary (i) that could reasonably be expected to result in uninsured damages
or costs to such Credit Party or such Subsidiary in an amount in excess of the
materiality thresholds applied by Borrower in accordance with the Exchange Act
and related regulations and standards for purposes of its Exchange Act reporting
or (ii) which alleges potential violations of the Health Care Laws, the FDA Laws
or any applicable statutes, rules, regulations, standards, guidelines, policies
and order administered or issued by any foreign Governmental Authority, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change; and in each case, provide such additional information
(including any material development therein) as the Collateral Agent may
reasonably request in relation thereto; provided that Borrower shall not be
obligated to disclose any information that is reasonably subject to the
assertion of attorney-client privilege or attorney work-product.

(d) Competing Product. If the Credit Party or any of its Subsidiaries develops
or obtains rights to any approved product that is a Competing Product in the
United States, or any product candidate that if approved by a Regulatory Agency
would be a Competing Product in the United States at any time on or prior to the
Term Loan Maturity Date, in any case, the Parties agree that the definition of
“Product” will be deemed to include such Competing Product.

5.3. Taxes. Timely file all foreign, federal and state income and other material
required Tax returns and reports or extensions therefor and timely pay all
material foreign, federal, state and local Taxes, assessments, deposits and
contributions imposed upon it or any of its properties or assets or in respect
of any of its income, businesses or franchises before any penalty or fine accrue
thereon; provided, however, that no such Tax or any claim for Taxes that have
become due and payable and have or may become a Lien on any Collateral shall be
required to be paid if (a) it is being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted, so long as adequate
reserves therefor have been set aside on its books and maintained in conformity
with Applicable Accounting Standards, and (b) solely in the case of a Tax or
claim that has or may become a Lien against any Collateral, such contest
proceedings conclusively operate to stay the sale or forfeiture of any portion
of any Collateral to satisfy such Tax or claim. No Credit Party will, nor will
it permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income Tax return with any Person (other than Borrower or any of
its Subsidiaries) without the Collateral Agent’s consent.

5.4. Insurance. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons of comparable size
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance reasonable and customary for
similarly situated Persons of comparable size engaged in the same or similar
businesses as Borrower and its Subsidiaries) as are customarily carried under
similar circumstances by such other Persons. Any products liability or general
liability insurance maintained in the United States regarding Collateral shall
name the Collateral Agent, on behalf of the Lenders and the other Secured
Parties, as additional insured or loss payee, as applicable (the additional
insured clauses or endorsements for which, in form and substance reasonably
satisfactory to the Collateral Agent). So long as no Event of Default shall have
occurred and be continuing, the Borrower and its Subsidiaries may retain all or
any portion of the proceeds of any insurance of the Borrower and its
Subsidiaries (and each Lender shall promptly remit to the Borrower any proceeds
with respect to any insurance received by it).

 

-23-



--------------------------------------------------------------------------------

5.5. Operating Accounts. In the case of any Credit Party, contemporaneously with
the establishment of any new Collateral Account at or with any bank or other
depository or financial institution located in the United States, subject such
account to a Control Agreement that is reasonably acceptable to the Collateral
Agent. For each Collateral Account that each Credit Party at any time maintains,
such Credit Party shall cause the applicable bank or other depository or
financial institution located in the United States at or with which any
Collateral Account is maintained to execute and deliver a Control Agreement or
other appropriate instrument with respect to such Collateral Account to perfect
the Collateral Agent’s Lien, for the benefit of Lenders and the other Secured
Parties, in such Collateral Account in accordance with the terms hereunder,
which Control Agreement may not be terminated without the prior written consent
of the Collateral Agent. The provisions of the previous two (2) sentences shall
not apply to (1) accounts exclusively used for payroll, payroll Taxes and other
employee wage and benefit payments to or for the benefit of any Credit Party’s
employees, (2) zero balance accounts, (3) accounts (including trust accounts)
used exclusively for escrow, customs, insurance or fiduciary purposes,
(4) merchant accounts, (5) accounts used exclusively for compliance with any
Requirements of Law to the extent such Requirements of Law prohibit the granting
of a Lien thereon, (6) accounts which constitute cash collateral in respect of a
Permitted Lien and (7) any other accounts designated as an Excluded Account by a
Responsible Officer of Borrower in writing delivered to the Collateral Agent,
the cash balance of which such accounts does not exceed $5,000,000 in the
aggregate at any time (all such accounts in sub-clauses (1) through (7) above,
collectively, the “Excluded Accounts”). Notwithstanding the foregoing, the
Credit Parties shall have until the date that is ninety (90) days (or such
longer period as the Collateral Agent may agree in its sole discretion)
following (i) the Tranche A Closing Date to comply with the provisions of this
Section 5.5 with regards to Collateral Accounts of the Credit Parties in
existence on the Tranche A Closing Date (or opened during such 90-day period (or
such longer period as the Collateral Agent may agree in its sole discretion))
and (ii) the closing date of any Acquisition or other Investment to comply with
the provisions of this Section 5.5 with regards to Collateral Accounts of the
Credit Parties acquired in connection with such Acquisition or other Investment.

5.6. Compliance with Laws. Comply in all respects with the Requirements of Law
and all orders, writs, injunctions, decrees and judgments applicable to it or to
its business or its assets or properties (including Environmental Laws, ERISA,
Anti-Money Laundering Laws, OFAC, FCPA, Health Care Laws, FDA Laws, DEA Laws,
Data Protection Laws and the Federal Fair Labor Standards Act, and any foreign
equivalents thereof), except if the failure to comply therewith could not,
individually or taken together with any other such failures, reasonably be
expected to result in a Material Adverse Change.

5.7. Protection of Intellectual Property Rights.

(a) Except as could not reasonably be expected to result in a Material Adverse
Change, (i) protect, defend and maintain the validity and enforceability of the
Company IP material to the research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory, including defending any
future or current oppositions, interference proceedings, reissue proceedings,
reexamination proceedings, inter partes review proceedings, post-grant review
proceedings, cancellation proceedings, injunctions, lawsuits, paragraph IV
patent certifications or lawsuits under the Hatch-Waxman Act, hearings,
investigations, complaints, arbitrations, mediations, demands, International
Trade Commission investigations, decrees, or any other disputes, disagreements,
or claims, challenging the legality, validity, enforceability or ownership of
any Company IP; (ii) maintain the confidential nature of any material trade
secrets and trade secret rights used in any research, development, manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory; and
(iii) not allow any Company IP material to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory
to be abandoned, forfeited or dedicated to the public or any Current Company IP
Agreement to be terminated by Borrower or any of its Subsidiaries, as
applicable, without the Collateral Agent’s prior written consent (such consent
not to be unreasonably withheld, conditioned or delayed); provided, however,
that with respect to any such Company IP that is not owned by Borrower or any of
its Subsidiaries, the obligations in clauses (i) and (iii) above shall apply
only to the extent Borrower or any of its Subsidiaries have the right to take
such actions or to cause any licensee or other third party to take such actions
pursuant to applicable agreements or contractual rights.

 

-24-



--------------------------------------------------------------------------------

(b) (i) Except as Borrower may otherwise determine in its reasonable business
judgment, use commercially reasonable efforts, at its (or its Subsidiaries’)
sole expense, either directly or indirectly, with respect to any licensee or
licensor under the terms of any Credit Party’s (or any of its Subsidiary’s)
agreement with the respective licensee or licensor, as applicable, to take any
and all actions (including taking legal action to specifically enforce the
applicable terms of any license agreement) and prepare, execute, deliver and
file agreements, documents or instruments which are necessary or desirable to
(A) prosecute and maintain the Company IP material to the research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory
and (B) diligently defend or assert the Company IP material to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory against material infringement, misappropriation,
violation or interference by any other Persons and, in the case of Copyrights,
Trademarks and Patents within the Company IP, against any claims of invalidity
or unenforceability (including by bringing any legal action for infringement,
dilution, violation or defending any counterclaim of invalidity or action of a
non-Affiliate third party for declaratory judgment of non-infringement or
non-interference); and (ii) use commercially reasonable efforts to cause any
licensee or licensor of any Company IP not to, and such Credit Party shall not,
disclaim or abandon, or fail to take any action necessary or desirable to
prevent the disclaimer or abandonment of Company IP material to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory.

(c) Protect, defend and maintain market exclusivity for the manufacture,
production, use, commercialization, marketing, importing, storage, transport,
offer for sale, distribution or sale of any Product in the Territory through
December 31, 2025, and not allow for the manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of a generic version of any Product in the Territory before
December 31, 2025, without the Collateral Agent’s prior written consent.
Borrower agrees to (i) notify the Collateral Agent in writing of, (ii) keep the
Collateral Agent informed regarding, and (iii) at the request of the Collateral
Agent in writing, consult with and consider in good faith any comments of the
Collateral Agent regarding, any filings in any opposition, interference
proceeding, reissue proceeding, reexamination proceeding, inter partes review
proceeding, post-grant review proceeding, cancellation proceeding, injunction,
lawsuit, paragraph IV patent certification or lawsuits under the Hatch-Waxman
Act, hearing, investigation, complaint, arbitration, mediation, demand,
International Trade Commission investigation, decree, or any other dispute,
disagreement, or claim, in each case challenging the legality, validity,
enforceability or ownership of any Company IP.

5.8. Books and Records. Maintain proper Books, in which entries that are full,
true and correct in all material respects and are in conformity with Applicable
Accounting Standards consistently applied shall be made of all material
financial transactions and matters involving the assets, properties and business
of such Credit Party (or such Subsidiary), as the case may be.

5.9. Access to Collateral; Audits. Allow the Collateral Agent, or its agents or
representatives, at any time after the occurrence and during the continuance of
an Event of Default, during normal business hours and upon reasonable advance
notice, to visit and inspect the Collateral and inspect, copy and audit any
Credit Party’s Books. The foregoing inspections and audits shall be at the
relevant Credit Party’s expense.

5.10. Use of Proceeds. (a) Use the proceeds of the Term Loans to fund its
general corporate requirements, and (b) not use the proceeds of the Term Loans
or any other Credit Extensions, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock, for the purpose of reducing or retiring
any Indebtedness that was originally incurred to purchase or carry any Margin
Stock, for the purpose of extending credit to any other Person for the purpose
of purchasing or carrying any Margin Stock or for any other purpose that might
cause any Term Loan or other Credit Extension to be considered a “purpose
credit” within the meaning of Regulation T, U or X of the Federal Reserve Board.
If requested by the Collateral Agent, Borrower shall complete and sign Part I of
a copy of Federal Reserve Form G-3 referred to in Regulation U and deliver such
copy to the Collateral Agent.

5.11. Further Assurances. Promptly upon the reasonable written request of the
Collateral Agent, execute, acknowledge and deliver such further documents and do
such other acts and things in order to effectuate or carry out more effectively
the purposes of this Agreement and the other Loan Documents at its expense,
including after the Closing Date taking such steps as are reasonably deemed
necessary or desirable by the Collateral Agent to maintain, protect and enforce
its Lien, for the benefit of Lenders and the other Secured Parties, on
Collateral securing the Obligations created under the Security Agreement and the
other Loan Documents in accordance with the terms of the Security Agreement and
the other Loan Documents, subject to Permitted Liens.

 

-25-



--------------------------------------------------------------------------------

5.12. Additional Collateral; Guarantors.

(a) From and after the Tranche A Closing Date, except as otherwise approved in
writing by the Collateral Agent, each Credit Party shall cause each of its
Subsidiaries (other than Excluded Subsidiaries) to guarantee the Obligations and
to cause each such Subsidiary to grant to the Collateral Agent, for the benefit
of Lenders and the other Secured Parties, a first priority security interest in
and Lien upon, and pledge to the Collateral Agent for the benefit of Lenders and
the other Secured Parties, subject to Permitted Liens, all of such Subsidiary’s
properties and assets constituting Collateral, whether now existing or hereafter
acquired or existing, to secure such guaranty; provided, that such Credit
Party’s obligations to cause any Subsidiaries formed or acquired after the
Tranche A Closing Date to take the foregoing actions shall be subject to the
timing requirements of Section 5.13. Furthermore, except as otherwise approved
in writing by the Collateral Agent, each Credit Party, from and after the
Tranche A Closing Date, shall, and shall cause each of its Subsidiaries to,
grant the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, a first priority security interest in and Lien upon, and pledge to the
Collateral Agent, for the benefit of Lenders and the other Secured Parties,
subject to Permitted Liens, the limitations set forth herein and the limitations
set forth in the other Loan Documents, all of the Equity Interests (other than
Excluded Equity Interests) in each of its Subsidiaries. Subject to Section 5.14,
in connection with each pledge of certificated Equity Interests required under
the Loan Documents, the Credit Parties shall deliver, or cause to be delivered,
to the Collateral Agent, such certificate(s) together with stock powers or
assignments, as applicable, properly endorsed for transfer to the Collateral
Agent or duly executed in blank, in each case reasonably satisfactory to the
Collateral Agent. Subject to Section 5.14, in connection with each pledge of
uncertificated Equity Interests required under the Loan Documents, the Credit
Parties shall deliver, or cause to be delivered, to the Collateral Agent an
executed uncertificated stock control agreement among the issuer, the registered
owner and the Collateral Agent, substantially in the form attached as an Annex
to the Security Agreement.

(b) In the event any Credit Party acquires any fee title to real estate in the
U.S. with a fair market value (reasonably determined in good faith by a
Responsible Officer of Borrower) in excess of $5,000,000, unless otherwise
agreed by the Collateral Agent, such Person shall execute or deliver, or cause
to be executed or delivered, to the Collateral Agent, (i) within sixty (60) days
after such acquisition, an appraisal complying with the Financial Institutions
Reform, Recovery and Enforcement Act of 1989, (ii) within forty-five (45) days
after receipt of notice from the Collateral Agent that such real estate is
located in a Special Flood Hazard Area, Federal Flood Insurance, (iii) within
sixty (60) days after such acquisition, a fully executed Mortgage, in form and
substance reasonably satisfactory to the Collateral Agent, together with an
A.L.T.A. lender’s title insurance policy issued by a title insurer reasonably
satisfactory to the Collateral Agent, in form and substance (including any
endorsements) and in an amount reasonably satisfactory to the Collateral Agent
insuring that the Mortgage is a valid and enforceable first priority Lien on the
respective property, free and clear of all defects, encumbrances and Liens
(other than Permitted Liens), (iv) simultaneously with such acquisition,
then-current A.L.T.A. surveys, certified to the Collateral Agent by a licensed
surveyor sufficient to allow the issuer of the lender’s title insurance policy
to issue such policy without a survey exception and (v) within sixty (60) days
after such acquisition, an environmental site assessment prepared by a qualified
firm reasonably acceptable to the Collateral Agent, in form and substance
satisfactory to the Collateral Agent.

5.13. Formation or Acquisition of Subsidiaries. If Borrower or any of its
Subsidiaries at any time after the Tranche A Closing Date forms or acquires a
Subsidiary (including by division), as promptly as practicable but in no event
later than thirty (30) days (or such longer period as the Collateral Agent may
agree in its sole discretion) after such formation or acquisition: (a) without
limiting the generality of clause (d) below, Borrower will cause such Subsidiary
(other than an Excluded Subsidiary) to execute and deliver to the Collateral
Agent a joinder to the Security Agreement in the form attached thereto and any
relevant IP Agreement or other Collateral Documents, as applicable; (b) Borrower
will deliver to the Collateral Agent (i) true, correct and complete copies of
the Operating Documents of such Subsidiary (other than an Excluded Subsidiary),
(ii) a Secretary’s Certificate, certifying that the copies of the Operating
Documents of such Subsidiary (other than an Excluded Subsidiary) are true,
correct and complete (such Secretary’s Certificate to be in form and substance
reasonably satisfactory to the Collateral Agent) and (iii) a good standing
certificate for such Subsidiary (other than an Excluded Subsidiary) certified by
the Secretary of State (or the equivalent thereof) of its jurisdiction of
organization, incorporation or formation; (c) Borrower will deliver to the

 

-26-



--------------------------------------------------------------------------------

Collateral Agent a Perfection Certificate, updated to reflect the formation or
acquisition of such Subsidiary; and (d) Borrower will cause such Subsidiary to
satisfy all requirements contained in this Agreement (including Section 5.12)
and each other Loan Document if and to the extent applicable to such Subsidiary.
Borrower, Lenders and the Collateral Agent hereby agree that any such Subsidiary
(other than an Excluded Subsidiary) shall constitute a Credit Party for all
purposes hereunder as of the date of the execution and delivery of the joinder
contemplated by clause (a) above. Any document, agreement or instrument executed
or issued pursuant to this Section 5.13 shall be a Loan Document.

5.14. Post-Closing Requirements. Borrower will, and will cause each of its
Subsidiaries to, take each of the actions set forth on Schedule 5.14 of the
Disclosure Letter within the time period prescribed therefor on such schedule
(or such longer period as the Collateral Agent may agree in its sole
discretion), which shall include, among other things, that notwithstanding
anything to the contrary in Section 5.5, the Credit Parties shall have until the
date that is ninety (90) days following the Tranche A Closing Date (or such
longer period as the Collateral Agent may agree in its sole discretion) to
comply with the provisions of Section 5.5 with regards to Collateral Accounts of
the Credit Parties in existence on the Tranche A Closing Date or opened during
such 90-day period (or such longer period as the Collateral Agent may agree in
its sole discretion). All representations and warranties and covenants contained
in this Agreement and the other Loan Documents shall be deemed modified to the
extent necessary to take the actions set forth on Schedule 5.14 of the
Disclosure Letter within the time periods set forth therein, rather than
elsewhere provided in the Loan Documents, such that to the extent any such
action set forth in Schedule 5.14 of the Disclosure Letter is not overdue, the
applicable Credit Party shall not be in breach of any representation or warranty
or covenant contained in this Agreement or any other Loan Document applicable to
such action for the period from the Tranche A Closing Date until the date on
which such action is required to be fulfilled as set forth on Schedule 5.14 of
the Disclosure Letter.

5.15. Environmental.

(a) Deliver to the Collateral Agent:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Borrower or any of its Subsidiaries
or by independent consultants, governmental authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any material Environmental Claims;

(ii) promptly upon a Responsible Officer of any Credit Party or any of its
Subsidiaries obtaining knowledge of the occurrence thereof, written notice
describing in reasonable detail (A) any Release required to be reported to any
federal, state or local governmental or regulatory agency under any applicable
Environmental Laws, (B) any remedial action taken by any Credit Party or any
other Person in response to (x) any Hazardous Materials Activities, the
existence of which, individually or in the aggregate, could reasonably be
expected to result in one or more Environmental Claims resulting in a Material
Adverse Change, or (y) any Environmental Claims that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Change,
and (C) any Credit Party’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that could cause such
Facility or any part thereof to be subject to any material restrictions on the
ownership, occupancy, transferability or use thereof under any Environmental
Laws, provided, that with respect to real property adjoining or in the vicinity
of any Facility, Borrower shall have no duty to affirmatively investigate or
make any efforts to become or stay informed regarding any such adjoining or
nearby properties;

(iii) as soon as practicable following the sending or receipt thereof by any
Credit Party, a copy of any and all written communications with respect to
(A) any Environmental Claims that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change, (B) any Release
required to be reported to any federal, state or local governmental or
regulatory agency, or (C) any request for information from any Governmental
Authority that suggests such Governmental Authority is investigating whether any
Credit Party or any of its Subsidiaries may be potentially responsible for any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Change;

 

-27-



--------------------------------------------------------------------------------

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by Borrower or any of its Subsidiaries
that, individually or in the aggregate, could reasonably be expected to
(x) expose Borrower or any of its Subsidiaries to, or result in, Environmental
Claims that could reasonably be expected to result in a Material Adverse Change
or (y) affect the ability of Borrower or any of its Subsidiaries to maintain in
full force and effect all material Governmental Approvals required under any
Environmental Laws for their respective operations, and (B) any proposed action
to be taken by Borrower or any of its Subsidiaries to modify current operations
in a manner that, individually or taken together with any other such proposed
actions, could reasonably be expected to subject Borrower or any of its
Subsidiaries to any additional material obligations or requirements under any
Environmental Laws; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Collateral Agent in relation to
any matters disclosed pursuant to this Section 5.15(a).

(b) Each Credit Party shall, and shall cause each of its Subsidiaries to,
promptly take any and all actions reasonably necessary to (i) cure any violation
of applicable Environmental Laws by Borrower or any of its Subsidiaries that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change, and (ii) make an appropriate response to any
Environmental Claim against Borrower or any of its Subsidiaries and discharge
any obligations it may have to any Person thereunder where failure to do so,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Change.

5.16. Inventory; Returns; Maintenance of Properties. Keep all Inventory in good
and marketable condition, free from material defects and otherwise keep all
Inventory in material compliance with all applicable FDA Good Manufacturing
Practices, Good Clinical Practice, and Good Laboratory Practices, as applicable.
Returns and allowances between Borrower and its Account Debtors shall follow
Borrower’s customary practices as they exist at the Effective Date or, solely
with respect to the Acquired Business, any new returns and allowances practices
established thereafter in good faith by Borrower. Each Credit Party will, and
will cause each of its Subsidiaries to, maintain or cause to be maintained in
good repair, working order and condition, ordinary wear and tear, casualty and
condemnation excepted, all material tangible properties used or useful in its
respective business, and from time to time will make or cause to be made all
appropriate repairs, renewals and replacements thereof except where failure to
do so could not reasonably be expected to result in a Material Adverse Change.

5.17. Regulatory Obligations, Maintenance of FDA Approval, Manufacturing,
Marketing, and Distribution. (i) Comply with FDA post-marketing approval
requirements for the Product in the Territory, (ii) maintain the FDA approval to
manufacture, market, and distribute the Product in the Territory, and
(iii) continue the manufacturing, marketing, and distribution of the Product in
the Territory. Report to Collateral Agent any instances where the Credit Party
or any of its Subsidiaries has a reasonable expectation that there are grounds
for imposition of a clinical hold, as described in 21 C.F.R. § 312.42.

6 NEGATIVE COVENANTS

Each Credit Party covenants and agrees that, until payment in full of all
Obligations (other than inchoate indemnity obligations), such Credit Party shall
not, and shall cause each of its Subsidiaries not to:

6.1. Dispositions. Convey, sell, lease, transfer, assign, covenant not to sue,
enter into a coexistence agreement, exclusively or non-exclusively license out,
or otherwise dispose of (including any sale-leaseback or any transfer of assets
pursuant to a plan of division), directly or indirectly and whether in one or a
series of transactions (collectively, “Transfer”), all or any part of its
properties or assets constituting Collateral or any Company IP that does not
constitute Collateral under the Loan Documents but is related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory; except, in each case of this Section 6.1, for
Permitted Transfers (unless otherwise expressly prohibited under in
Section 6.6(b)).

 

-28-



--------------------------------------------------------------------------------

6.2. Fundamental Changes; Location of Collateral.

(a) Without at least ten (10) days prior written notice to the Collateral Agent,
solely in the case of a Credit Party: (i) change its jurisdiction of
organization, incorporation or formation, (ii) change its organizational
structure or type, (iii) change its legal name, or (iv) change any
organizational number (if any) assigned by its jurisdiction of organization,
incorporation or formation.

(b) Not deliver any material portion of the Collateral to one or more leased
locations or bailees, unless (i) such Credit Party has delivered at least
fifteen (15) days’ prior written notice to the Collateral Agent, which such
notice shall in reasonable detail identify such Collateral and indicate the
location from which it is being delivered and the location to which it is being
delivered (and may be in the form of an updated Perfection Certificate; provided
that any update to the Perfection Certificate by any Credit Party pursuant to
this Section 6.2(b) shall not relieve any Credit Party of any other Obligation
under this Agreement, including under clause (ii) below), and (ii) the
Collateral Agent and such landlord or bailee are already parties to a landlord’s
consent in favor of the Collateral Agent, for the benefit of the Lenders and the
other Secured Parties, for such leased location or a bailee agreement governing
both such Collateral and the location to which such Collateral will be delivered
(in form and substance reasonably satisfactory to the Collateral Agent).

6.3. Mergers, Acquisitions, Liquidations or Dissolutions.

(a) Merge, divide itself into two (2) or more entities, consolidate, liquidate
or dissolve, or permit any of its Subsidiaries to merge, divide itself into two
(2) or more entities, consolidate, liquidate or dissolve with or into any other
Person, except that:

(i) any Subsidiary of Borrower may merge or consolidate with or into Borrower,
provided that Borrower is the surviving entity,

(ii) any Subsidiary of Borrower may merge or consolidate with any other
Subsidiary of Borrower, provided that if any party to such merger or
consolidation is a Credit Party then either (x) such Credit Party is the
surviving entity or (y) the surviving or resulting entity executes and delivers
to the Collateral Agent a joinder to the Security Agreement in the form attached
thereto and any relevant IP Agreement or other Collateral Documents, as
applicable, and otherwise satisfies the requirements of Section 5.13
substantially contemporaneously with completion of such merger or consolidation
to;

(iii) any Subsidiary of Borrower may divide itself into two (2) or more entities
or be dissolved or liquidated, provided that the properties and assets of such
Subsidiary are allocated or distributed to an existing or newly-formed Credit
Party; and

(iv) any Permitted Investment may be structured as a merger or consolidation; or

(b) make, or permit any of its Subsidiaries to make, Acquisitions outside the
ordinary course of business, including any purchase of the assets of any
division or line of business of any other Person, other than Permitted
Acquisitions or Permitted Investments.

6.4. Indebtedness. Directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness (including any Indebtedness consisting of obligations evidenced by
a bond, debenture, note or other similar instrument) that is not Permitted
Indebtedness; provided, however, that the accrual of interest, the accretion of
accreted value and the payment of interest in the form of additional
Indebtedness shall not be deemed to be an incurrence of Indebtedness for
purposes of this Section 6.4.

6.5. Encumbrances. Except for Permitted Liens, (i) create, incur, allow, or
suffer to exist any Lien on any Collateral, or (ii) permit (other than pursuant
to the terms of the Loan Documents) any material portion of the Collateral not
to be subject to the first priority security interest granted in the Loan
Documents or otherwise pursuant to the Collateral Documents, in each case of
this clause (ii), other than as a direct result of any action by the Collateral
Agent or any Lender or failure of the Collateral Agent or any Lender to perform
an obligation thereof under the Loan Documents.

 

-29-



--------------------------------------------------------------------------------

6.6. No Further Negative Pledges; Negative Pledge.

(a) No Credit Party nor any of its Subsidiaries shall enter into any agreement,
document or instrument directly or indirectly prohibiting (or having the effect
of prohibiting) or limiting the ability of such Credit Party or Subsidiary to
create, incur, assume or suffer to exist any Lien upon any Collateral, whether
now owned or hereafter acquired, in favor of the Collateral Agent, for the
benefit of Lenders and the other Secured Parties, with respect to the
Obligations or under the Loan Documents, in each case of this Section 6.6, other
than Permitted Negative Pledges.

(b) Notwithstanding Section 6.1, no Credit Party will sell, assign, transfer,
exchange or otherwise dispose of, or create, incur, allow or suffer to exist any
Lien on, any Equity Interests constituting Collateral issued by any Subsidiary
which are owned or otherwise held by such Credit Party, except for:
(i) Permitted Liens; (ii) transfers between or among Credit Parties, provided
that any and all steps as may be required to be taken in order to create and
maintain a first priority security interest in and Lien upon such Equity
Interests in favor of the Collateral Agent, for the benefit of Lenders and the
other Secured Parties, are taken contemporaneously with the completion of any
such transfer; and (iii) sales, assignments, transfers, exchanges or other
dispositions to qualify directors if required by Requirements of Law or
otherwise permitted under this Agreement, provided that such sale, assignment,
transfer, exchange or other disposition shall be for the minimum number of
Equity Interests as are necessary for such qualification under Requirements of
Law.

6.7. Maintenance of Collateral Accounts. Maintain any Collateral Account except
pursuant to the terms of Section 5.5 hereof.

6.8. Distributions; Investments.

(a) Pay any dividends or make any distribution or payment on or redeem, retire
or purchase any Equity Interests, except, in each case of this Section 6.8, for
Permitted Distributions.

(b) Directly or indirectly make any Investment other than Permitted Investments.

6.9. No Restrictions on Subsidiary Distributions. No Credit Party nor any of its
Subsidiaries shall enter into any agreement, document or instrument directly or
indirectly prohibiting (or having the effect of prohibiting) or limiting the
ability of any Subsidiary of Borrower to (a) pay dividends or make any other
distributions on any of such Subsidiary’s Equity Interests owned by Borrower or
any other Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by
such Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans
or advances to Borrower or any other Subsidiary of Borrower, or (d) transfer,
lease or license any Collateral to Borrower or any other Subsidiary of Borrower,
except, in each case of this Section 6.9, for Permitted Subsidiary Distribution
Restrictions.

6.10. Subordinated Debt. Make or permit any voluntary or optional prepayment of
any Subordinated Debt.

6.11. Amendments or Waivers of Organizational Documents. Amend, restate,
supplement or otherwise modify, or waive, any provision of its Operating
Documents in a manner that would reasonably be expected to result in a Material
Adverse Change.

6.12. Compliance.

(a) Become an “investment company” under the Investment Company Act of 1940, or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose;

(b) No ERISA Affiliate shall cause or suffer to exist (i) any event that would
result in the imposition of a Lien on any assets or properties of any Credit
Party or a Subsidiary of a Credit Party with respect to any Plan or
Multiemployer Plan or (ii) any other ERISA Event that, in the case of clauses
(i) and (ii), could reasonably be expected to, individually or in the aggregate,
result in a Material Adverse Change; or

 

-30-



--------------------------------------------------------------------------------

(c) Permit the occurrence of any other event with respect to any present
pension, profit sharing or deferred compensation plan which could reasonably be
expected to result in a Material Adverse Change.

6.13. Compliance with Sanctions and Anti-Money Laundering Laws. The Collateral
Agent and each Lender hereby notifies each Credit Party that pursuant to the
requirements of Sanctions and Anti-Money Laundering Laws, and such Person’s
policies and practices, the Collateral Agent and each Lender is required to
obtain, verify and record certain information and documentation that identifies
each Credit Party and its principals, which information includes the name and
address of each Credit Party and its principals and such other information that
will allow the Collateral Agent and each Lender to identify such party in
accordance with Sanctions and Anti-Money Laundering Laws. No Credit Party will,
nor will any Credit Party permit any of its Subsidiaries or controlled
Affiliates to, directly or indirectly, knowingly enter into any documents or
contracts with any Blocked Person. Each Credit Party shall promptly (but in any
event within three (3) Business Days) notify the Collateral Agent and each
Lender in writing upon any Responsible Officer of Borrower having knowledge that
any Credit Party or any Subsidiary or Affiliate of any Credit Party is a Blocked
Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted
on, or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. No Credit Party will, nor will any Credit
Party permit any of its Subsidiaries or Affiliates to, directly or indirectly,
(i) conduct any business or engage in any transaction or dealing with any
Blocked Person, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or
otherwise engage in any transaction relating to, any property or interests in
property blocked pursuant to Sanctions, or (iii) engage in or conspire to engage
in any transaction that evades or avoids or violates, or has the purpose of
evading or avoiding, or attempts to violate, any of prohibitions under
applicable Sanctions or Anti-Money Laundering Laws.

6.14. Amendments or Waivers of Current Company IP Agreements. (a) Waive, amend,
cancel or terminate, exercise or fail to exercise, any material rights
constituting or relating to any of the Current Company IP Agreements or
(b) breach, default under, or take any action or fail to take any action that,
with the passage of time or the giving of notice or both, would constitute a
default or event of default under any of the Current Company IP Agreements, in
each case of this Section 6.14, which could reasonably be expected to,
individually or taken together with any other such waivers, amendments,
cancellations, terminations, exercises or failures, result in a Material Adverse
Change.

7 EVENTS OF DEFAULT

Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:

7.1. Payment Default. Any Credit Party fails to (a) make any payment of any
principal of the Term Loan when and as the same shall become due and payable,
whether at the due date thereof (including pursuant to Section 2.2(c)) or at a
date fixed for prepayment (whether voluntary or mandatory) thereof or by
acceleration thereof or otherwise, or (b) within five (5) Business Days after
the same becomes due, any payment of interest or premium pursuant to
Section 2.2, including any applicable Additional Consideration, Makewhole Amount
or Prepayment Premium, or any other Obligations (which five (5) Business Day
cure period shall not apply to any such payments due on the Term Loan Maturity
Date, such earlier date pursuant to Section 2.2(c)(ii) hereof or the date of
acceleration pursuant to Section 8.1(a) hereof). A failure to pay any such
interest, premium or Obligations pursuant to the foregoing clause (b) prior to
the end of such five (5) Business Day-period shall not constitute an Event of
Default (unless such payment is due on the Term Loan Maturity Date, such earlier
date pursuant to Section 2.2(c)(ii) hereof or the date of acceleration pursuant
to Section 8.1(a) hereof).

7.2. Covenant Default.

(a) The Credit Parties: (i) fail or neglect to perform any obligation in
Sections 5.2, 5.3, 5.4, 5.5, 5.6, 5.7, 5.10, 5.12, 5.13, 5.14 5.16 or 5.17 or
(ii) violate any covenant in Section 6; or

 

-31-



--------------------------------------------------------------------------------

(b) The Credit Parties fail or neglect to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents on its part to be performed, kept or observed and such
failure continues for ten (10) days, after the earlier of the date on which
(i) a Responsible Officer of any Credit Party becomes aware of such failure and
(ii) written notice thereof shall have been given to the Borrower by the
Collateral Agent or any Lender. Cure periods provided under this Section 7.2(b)
shall not apply, among other things, to any of the covenants referenced in
clause (a) above.

7.3. Material Adverse Change. A Material Adverse Change of the type described in
clause (iii) or clause (iv) of the definition of “Material Adverse Change”
occurs.

7.4. Attachment; Levy; Restraint on Business.

(a) (i) The service of process seeking to attach, by trustee or similar process,
any funds of any Credit Party or of any entity under the control of any Credit
Party (including a Subsidiary) in excess of $10,000,000 on deposit or otherwise
maintained with the Collateral Agent, or (ii) a notice of lien or levy is filed
against any of material portion of Collateral by any Governmental Authority, and
the same under sub-clauses (i) and (ii) hereof are not, within thirty (30) days
after the occurrence thereof, discharged or stayed (whether through the posting
of a bond or otherwise); provided, however, that no Credit Extensions shall be
made during any thirty (30) day cure period; or

(b) (i) Any material portion of Collateral is attached, seized, levied on, or
comes into possession of a trustee or receiver, or (ii) any court order enjoins,
restrains, or prevents Borrower and its Subsidiaries from conducting any
material part of their business, taken as a whole.

7.5. Insolvency.

(a) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking: (i) relief in
respect of any Credit Party, or of a substantial part of the property of any
Credit Party, under Title 11 of the United States Code, as now constituted or
hereafter amended, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law; (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Credit
Party or for a substantial part of the property or assets of any Credit Party;
or (iii) the winding-up or liquidation of any Credit Party, and such proceeding
or petition shall continue undismissed or unstayed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered; or

(b) Any Credit Party shall: (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law; (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (a) above; (iii)
apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Credit Party or for a
substantial part of the property or assets of any Credit Party; (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding; (v) make a general assignment for the benefit of creditors;
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due; (vii) take any action for the purpose of effecting any
of the foregoing; or (viii) wind up or liquidate (except as otherwise expressly
permitted hereunder).

7.6. Other Agreements. Any Credit Party fails to pay any Indebtedness (other
than the Indebtedness represented by this Agreement and the other Loan
Documents) within any applicable grace period after such payment is due and
payable (including at final maturity) or after the acceleration of any such
Indebtedness by the holder(s) thereof because of a default, in each case, if the
total amount of such Indebtedness unpaid or accelerated exceeds $10,000,000.

7.7. Judgments. One or more final, non-appealable judgments, orders, or decrees
for the payment of money in an amount in excess of $10,000,000 (but excluding
any final judgments, orders, or decrees for the payment of money that are
covered by independent third-party insurance as to which liability has not been
denied by such insurance carrier or by an indemnification claim against a
solvent and unaffiliated Person that is not a Credit Party as to which such
Person has not denied liability for such claim), shall be rendered against one
or more Credit Parties and the same are not, within thirty (30) days after the
entry thereof, discharged or execution thereof stayed or bonded pending appeal,
or such judgments are not discharged prior to the expiration of any such stay.

 

-32-



--------------------------------------------------------------------------------

7.8. Misrepresentations. Any Credit Party or any Person acting for any Credit
Party makes or is deemed to make any representation, warranty, or other
statement now or later in this Agreement, any other Loan Document or in any
writing delivered to the Collateral Agent or any Lender or to induce the
Collateral Agent or any Lender to enter this Agreement or any other Loan
Document, and such representation, warranty, or other statement is incorrect in
any material respect (or, to the extent any such representation, warranty or
other statement is qualified by materiality or Material Adverse Change, in any
respect) when made or deemed to be made.

7.9. Loan Documents; Collateral. Any material provision of any Loan Document
shall for any reason cease to be valid and binding on or enforceable against any
Credit Party, or any Credit Party shall so state in writing or bring an action
to limit its obligations or liabilities thereunder; or any Collateral Document
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid security interest in any material portion of the Collateral purported to
be covered thereby or such security interest shall for any reason (other than
pursuant to the terms of the Loan Documents) cease to be a perfected and first
priority security interest in any material portion of the Collateral subject
thereto, subject only to Permitted Liens, in each case, other than as a direct
result of any action by the Collateral Agent or any Lender or failure of the
Collateral Agent or any Lender to perform an obligation thereof under the Loan
Documents.

7.10. ERISA Event. An ERISA Event occurs that, individually or taken together
with any other ERISA Events, results or could reasonably be expected to result
in a Material Adverse Change or the imposition of a Lien on any Collateral.

8 RIGHTS AND REMEDIES UPON AN EVENT OF DEFAULT

8.1. Rights and Remedies. While an Event of Default occurs and continues, the
Collateral Agent may, or at the request of the Required Lenders, will, without
notice or demand:

(a) declare all Obligations (including, for the avoidance of doubt, the
Makewhole Amount or Prepayment Premium that is payable pursuant to
Section 2.2(e) and Section 2.2(f), as applicable) immediately due and payable
(but if an Event of Default described in Section 7.5 occurs all Obligations,
including the Makewhole Amount and Prepayment Premium that is payable pursuant
to Section 2.2(e) and Section 2.2(f), as applicable, are automatically and
immediately due and payable without any action by the Collateral Agent or any
Lender), whereupon all Obligations for principal, interest, premium or otherwise
(including, for the avoidance of doubt, the Makewhole Amount and Prepayment
Premium that is payable pursuant to Section 2.2(e) and Section 2.2(f), as
applicable) shall become due and payable by Borrower without presentment,
demand, protest or other notice of any kind, which are all expressly waived by
the Credit Parties hereby;

(b) stop advancing money or extending credit for Borrower’s benefit under this
Agreement;

(c) settle or adjust disputes and claims directly with Account Debtors for
amounts on terms and in any order that the Collateral Agent considers advisable,
notify any Person owing Borrower money of the Collateral Agent’s security
interest, for the benefit of the Lenders and the other Secured Parties, in such
funds, and verify the amount of the Collateral Accounts;

(d) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral or the Collateral Agent’s security interest, for the
benefit of Lenders and the other Secured Parties, in the Collateral. Borrower
shall assemble the Collateral if the Collateral Agent or the Required Lenders
requests and make it available as the Collateral Agent designates or the
Required Lenders designate. The Collateral Agent or its agents or
representatives may enter premises where the Collateral is located, take and
maintain possession of any part of the Collateral, and pay, purchase, contest,
or compromise any Lien that appears to be prior or superior to its security
interest, for the benefit of Lenders and the other Secured Parties, and pay all
expenses incurred. Borrower grants the Collateral Agent a license to enter and
occupy (and for its agents or representatives to enter and occupy) any of its
premises, without charge, to exercise any of the Collateral Agent’s or any
Lender’s rights or remedies;

 

-33-



--------------------------------------------------------------------------------

(e) apply to the Obligations (i) any balances and deposits of Borrower it holds,
or (ii) any amount held by the Collateral Agent owing to or for the credit or
the account of Borrower;

(f) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell the Collateral. With respect to any and all
Intellectual Property owned by any Credit Party and included in Collateral, each
Credit Party hereby grants to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, as of the Tranche A Closing Date, a
non-exclusive, royalty-free license or other right to use, without charge, such
Intellectual Property in advertising for sale and selling any Collateral and, in
connection with the Collateral Agent’s exercise of its rights under this
Section 8.1, Borrower’s rights under all licenses and all franchise Contracts
inure to the benefit of all Secured Parties. Each Credit Party shall retain the
right to control the Collateral Agent’s use of its trade names and Trademarks
and such trade names and Trademarks, together with the goodwill associated
therewith, are and remain the exclusive property of the Credit Parties, and any
and all use of the same by the Collateral Agent shall inure to the benefit of
the Credit Parties;

(g) place a “hold” on any account maintained with the Collateral Agent or
deliver a notice of exclusive control, any entitlement order, or other
directions or instructions pursuant to any Control Agreement or similar
agreements providing control of any Collateral;

(h) demand and receive possession of Borrower’s Books regarding Collateral; and

(i) exercise all rights and remedies available to the Collateral Agent or any
Lender under the Collateral Documents or any other Loan Documents or at law or
equity, including all remedies provided under the Code (including disposal of
the Collateral pursuant to the terms thereof).

Each of the Collateral Agent and Lender agrees that in connection with any
foreclosure or other exercise of rights under this Agreement or any other Loan
Document with respect to any Intellectual Property included in the Collateral,
the rights of the licensees under any license of such Intellectual Property will
not be terminated, limited or otherwise adversely affected so long as no default
exists thereunder in a way that would permit the licensor to terminate such
license (commonly termed a non-disturbance). Without limitation to any other
provision herein or in any other Loan Document, while an Event of Default occurs
and continues, at the Collateral Agent’s or the Required Lenders’ request,
representatives from Borrower and the Collateral Agent shall promptly meet (in
person or telephonically) to discuss in good faith how to collect, receive,
appropriate and realize upon Borrower’s rights and interests in, to and under
any Current Company IP Agreement, including in connection with any foreclosure
or other exercise of the Collateral Agent’s or any Lender’s rights with respect
thereto. If Borrower and the Collateral Agent do not mutually agree with respect
thereto within ten (10) Business Days after such request by the Collateral Agent
(or such later date as agreed by the Collateral Agent), then the Collateral
Agent may request Borrower to, and Borrower (promptly following the receipt of
such request) shall, use reasonable best efforts to obtain the written consent
of any counterparty to the exercise by the Collateral Agent or any Lender of any
and all rights and remedies under this Agreement or any other Loan Document with
respect to any Current Company IP Agreement, in form and substance reasonably
satisfactory to the Collateral Agent.

8.2. Power of Attorney. Borrower hereby irrevocably appoints the Collateral
Agent and any Related Party thereof as its lawful attorney-in-fact, exercisable
upon the occurrence and during the continuance of an Event of Default, to:
(a) endorse Borrower’s name on any checks or other forms of payment or security;
(b) sign Borrower’s name on any invoice or bill of lading for any Account or
drafts against Account Debtors; (c) settle and adjust disputes and claims about
the Collateral Accounts directly with depository banks where the Collateral
Accounts are maintained, for amounts and on terms the Collateral Agent
determines reasonable; (d) make, settle, and adjust all claims under Borrower’s
products liability or general liability insurance policies maintained in the
United States regarding Collateral; (e) pay, contest or settle any Lien, charge,
encumbrance, security interest, and adverse claim in or to the Collateral, or
any judgment based thereon, or otherwise take any action to terminate or
discharge the same; and (f) transfer the Collateral into the name of the
Collateral Agent or a third party as the Code permits. Borrower hereby appoints
the Collateral Agent and any Related Party thereof as its lawful
attorney-in-fact to file or record any documents necessary to perfect or
continue the perfection of the Collateral Agent’s security interest, for the
benefit of

 

-34-



--------------------------------------------------------------------------------

Lenders and the other Secured Parties, in the Collateral regardless of whether
an Event of Default has occurred until all Obligations (other than inchoate
indemnity obligations) have been satisfied in full and no Lender is under any
further obligation to make Credit Extensions hereunder. The foregoing
appointment of the Collateral Agent and any Related Party thereof as Borrower’s
attorney in fact, and all of the Collateral Agent’s (or such Related Party’s)
rights and powers, coupled with an interest, are irrevocable until all
Obligations (other than inchoate indemnity obligations) have been fully repaid
and performed and each Lender’s obligation to provide Credit Extensions
terminates.

8.3. Application of Payments and Proceeds Upon Default. If an Event of Default
has occurred and is continuing, the Collateral Agent shall apply any funds in
its possession, whether from Borrower account balances, payments, proceeds
realized as the result of any collection of Collateral Accounts or disposition
of any other Collateral, or otherwise, to the Obligations in such order as the
Collateral Agent shall determine in its sole discretion. Any surplus shall be
paid to Borrower or other Persons legally entitled thereto; Borrower shall
remain liable to Lenders for any deficiency. If the Collateral Agent or any
Lender directly or indirectly enters into a deferred payment or other credit
transaction with any purchaser at any sale of Collateral, the Collateral Agent
or such Lender, as applicable, shall have the option, exercisable at any time,
of either reducing the Obligations by the principal amount of the purchase price
or deferring the reduction of the Obligations until the actual receipt by the
applicable Lender(s) of cash therefor.

8.4. Collateral Agent’s Liability for Collateral. So long as the Collateral
Agent complies with Requirements of Law regarding the safekeeping of the
Collateral in the possession or under the control of the Collateral Agent, the
Collateral Agent shall not be liable or responsible for: (a) the safekeeping of
the Collateral; (b) any loss or damage to the Collateral; or (c) any act or
default of any other Person. In no event shall the Collateral Agent or any
Lender have any liability for any diminution in the value of the Collateral for
any reason. Borrower bears all risk of loss, damage or destruction of the
Collateral.

8.5. No Waiver; Remedies Cumulative. The Collateral Agent’s or any Lender’s
failure, at any time or times, to require strict performance by Borrower of any
provision of this Agreement or any other Loan Document shall not waive, affect,
or diminish any right of the Collateral Agent or any Lender thereafter to demand
strict performance and compliance herewith or therewith. No waiver hereunder
shall be effective unless signed by the party granting the waiver and then is
only effective for the specific instance and purpose for which it is given. Each
of the Collateral Agent’s and Lender’s rights and remedies under this Agreement
and the other Loan Documents are cumulative. Each of the Collateral Agent and
Lenders has all rights and remedies provided under the Code, by law, or in
equity. The exercise by the Collateral Agent or any Lender of one right or
remedy is not an election and shall not preclude the Collateral Agent or any
Lender from exercising any other remedy under this Agreement or other remedy
available at law or in equity, and the waiver by the Collateral Agent or any
Lender of any Event of Default is not a continuing waiver. The Collateral
Agent’s or any Lender’s delay in exercising any remedy is not a waiver,
election, or acquiescence.

8.6. Demand Waiver; Makewhole Amount; Prepayment Premium. Borrower waives
demand, notice of default or dishonor, notice of payment and nonpayment, notice
of any default, nonpayment at maturity, release, compromise, settlement,
extension, or renewal of accounts, documents, instruments, chattel paper, and
guarantees held by the Collateral Agent on which Borrower is liable. Borrower
acknowledges and agrees that if the maturity of all Obligations shall be
accelerated pursuant to Section 8.1(a) by reason of the occurrence of an Event
of Default, the applicable Makewhole Amount and Prepayment Premium that is
payable pursuant to Section 2.2(e) and Section 2.2(f) shall become due and
payable by Borrower upon such acceleration, whether such acceleration is
automatic or is effected by the Collateral Agent’s or any Lender’s declaration
thereof, as provided in Section 8.1(a), and Borrower shall pay the applicable
Makewhole Amount and Prepayment Premium that is payable pursuant to
Section 2.2(e) and Section 2.2(f) as compensation to Lenders for the loss of its
investment opportunity and not as a penalty, and Borrower waives any right to
object thereto in any voluntary or involuntary bankruptcy, insolvency or similar
proceeding or otherwise.

9 NOTICES

All notices, consents, requests, approvals, demands, or other communication by
any party to this Agreement or any other Loan Document must be in writing and
shall be deemed to have been validly served, given, or delivered: (a) upon the
earlier of actual receipt and three (3) Business Days after deposit in the U.S.
mail, first class, registered or certified mail return receipt requested, with
proper postage prepaid; (b) upon transmission, when sent by electronic

 

-35-



--------------------------------------------------------------------------------

mail or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address (if any)
indicated below. Any party to this Agreement may change its mailing or
electronic mail address or facsimile number by giving all other parties hereto
written notice thereof in accordance with the terms of this Section 9.

If to Borrower or any other Credit Party:

Global Blood Therapeutics, Inc.

171 Oyster Point Boulevard, Suite 300

South San Francisco, CA 94080

Attn: Chief Legal Officer

Telephone: (650) 351.4756

Facsimile: (650) 351.4756

with a copy to (which shall not constitute notice) to:

Goodwin Procter LLP

Three Embarcadero Center

28th Floor

San Francisco, California 94111

Attn: William Burnet Pearce

Telephone: (415) 733-6031

Facsimile: (415) 384-6015

Email: WPearce@goodwinlaw.com

If to Collateral Agent:      BioPharma Credit PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attn: Company Secretary

Tel: +44 01 392 477 500

Fax: +44 01 392 253 282

Email: Pharmakon@Pharmakonadvisors.com

with copies (which shall not constitute notice) to:

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn: Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email: Pharmakon@Pharmakonadvisors.com

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn: Geoffrey E. Secol; Jonathan Pavlich

Phone: (212) 872-8081; (212) 872-8013

Fax: (212) 872-1002

Email: gsecol@akingump.com; jpavlich@akingump.com

If to any Lender:              To the address set forth on Exhibit D attached
hereto.

 

-36-



--------------------------------------------------------------------------------

10 CHOICE OF LAW, VENUE, AND JURY TRIAL WAIVER

THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION. Each party hereto submits to the exclusive jurisdiction
of the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by Requirements of Law, in
such Federal court; provided, however, that nothing in this Agreement shall be
deemed to operate to preclude the Collateral Agent or any Lender from bringing
suit or taking other legal action in any other jurisdiction to realize on the
Collateral or any other security for the Obligations, or to enforce a judgment
or other court order in favor of the Collateral Agent or any Lender. Each Credit
Party expressly submits and consents in advance to such jurisdiction in any
action or suit commenced in any such court, and each Credit Party hereby waives
any objection that it may have based upon lack of personal jurisdiction,
improper venue, or forum non conveniens and hereby consents to the granting of
such legal or equitable relief as is deemed appropriate by such court. Each
Credit Party hereby waives personal service of the summons, complaints, and
other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to such party at the address set forth in (or otherwise provided
in accordance with the terms of) Section 9 of this Agreement and that service so
made shall be deemed completed upon the earlier to occur of such party’s actual
receipt thereof or three (3) days after deposit in the U.S. mails, proper
postage prepaid.

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO WAIVES ITS
RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED
UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION,
INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A
MATERIAL INDUCEMENT FOR ALL PARTIES HERETO TO ENTER INTO THIS AGREEMENT. EACH
PARTY HERETO HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

11 GENERAL PROVISIONS

11.1. Successors and Assigns.

(a) This Agreement binds and is for the benefit of the parties hereto and their
respective successors and permitted assigns.

(b) No Credit Party may transfer, pledge or assign this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder without the
prior written consent of each Lender. Subject to Section 11.1(d), any Lender may
at any time sell, transfer, assign or pledge this Agreement or any other Loan
Document or any of its rights or obligations hereunder or thereunder, including
with respect to any Term Loan (or any portion thereof), to any Eligible
Transferee without Borrower’s prior written consent, including to grant a
participation in all or any part of, or any interest in, Lender’s obligations,
rights or benefits under this Agreement and the other Loan Documents, including
with respect to any Term Loan (or any portion thereof) (any such sale, transfer,
assignment, pledge or grant of a participation, a “Lender Transfer”); provided,
however, that after the occurrence and during the continuance of an Event of
Default, any Lender may make a Lender Transfer to any Person without Borrower’s
prior written consent; provided, further, that no Lender may make a Lender
Transfer to a Competitor of Borrower without Borrower’s prior written consent
except after the occurrence and during the continuance of an Event of Default
described in Section 7.1 or Section 7.5.

(c) In the case of a Lender Transfer in the form of a participation granted by
any Lender to any third party, (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of its obligations
hereunder, (iii) Borrower shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (iv) any agreement or instrument pursuant to which such Lender
sells such participation shall

 

-37-



--------------------------------------------------------------------------------

provide that such Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification, or other modification hereto, in
each case subject to the terms and conditions of this Agreement. Borrower agrees
that each participant shall be entitled to the benefits of Sections 2.5 and 2.6
(subject to the requirements and limitations therein, including the requirements
under Section 2.6(d) (it being understood that the documentation required under
Section 2.6(d) shall be delivered to the applicable Lender)) to the same extent
as if it were a Person that had acquired its interest by assignment pursuant to
clause (b) above; provided that, with respect to any participation, such
participant shall not be entitled to receive any greater payment under Sections
2.5 or 2.6 than the applicable Lender (i.e., the party that participated the
interest) would have been entitled to receive, except to the extent of any
entitlement to receive a greater payment resulting from a Change in Law that
occurs after such participant acquired the applicable participation.

(d) The Collateral Agent shall record any Lender Transfer in the Register. Each
Lender shall provide Borrower and the Collateral Agent with written notice of a
Lender Transfer delivered no later than five (5) Business Days prior to the date
on which such Lender Transfer is consummated. If any Lender sells a
participation, such Lender shall, acting solely for this purpose as a
non-fiduciary agent of Borrower, maintain a register on which it enters the name
and address of each participant and principal amounts (and stated interest) of
each participant’s interest in the Term Loan(s) or other obligations under the
Loan Documents (the “Participant Register”); provided, however, that such Lender
shall have no obligation to disclose all or any portion of the Participant
Register (including the identity of any participant or any information relating
to a participant’s interest in any commitments, loans or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) or Proposed
Section 1.163-5(b) of the Treasury Regulations (or, in each case, any amended or
successor version). The entries in the Participant Register shall be conclusive
absent manifest error, and the Collateral Agent and each Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(e) Any attempted transfer, pledge or assignment of this Agreement or any other
Loan Document or any rights or obligations hereunder or thereunder in violation
of this Section 11.1 shall be null and void.

11.2. Indemnification.

(a) Borrower agrees to indemnify and hold harmless each of the Collateral Agent,
Lenders and its and their respective Affiliates (and its or their respective
successors and assigns) and each manager, member, partner, controlling Person,
director, officer, employee, agent or sub-agent, advisor and affiliate thereof
(each such Person, an “Indemnified Person”) from and against any and all
Indemnified Liabilities; provided, however, that (i) Borrower shall have no
obligation to any Indemnified Person hereunder with respect to any Indemnified
Liabilities to the extent such Indemnified Liabilities arise from the bad faith,
gross negligence or willful misconduct of that Indemnified Person (or its
Affiliates or controlling Persons or their respective directors, officers,
managers, partners, members, agents, sub-agents or advisors), in each case, as
determined by a final, non-appealable judgment of a court of competent
jurisdiction, (ii) Borrower shall have no obligation to any Indemnified Person
hereunder with respect to any Indemnified Liabilities if and to the extent such
Indemnified Liabilities arise from a material breach of any obligation of such
Indemnified Person hereunder, and (iii) Borrower shall have no obligation to any
Indemnified Person hereunder with respect to any Indemnified Liabilities if and
to the extent such Indemnified Liabilities arise from any claim by one
Indemnified Person against another Indemnified Person that does not relate to
any act or omission of any Credit Party, and (iv) no Credit Party shall be
liable for any settlement of any claim or proceeding effected by any Indemnified
Person without the prior written consent of such Credit Party (which consent
shall not be unreasonably withheld, conditioned or delayed), but if settled with
such consent or if there shall be a final judgment against an Indemnified
Person, each of the Credit Parties shall, jointly and severally with each other
Credit Parties, indemnify and hold harmless such Indemnified Person from and
against any loss or liability by reason of such settlement or judgment in the
manner set forth in this Agreement. This Section 11.2(a) shall not apply with
respect to Taxes other than any Taxes that represent liabilities, obligations,
losses, damages, penalties, claims, costs, expenses and disbursements arising
from any non-Tax claim.

 

-38-



--------------------------------------------------------------------------------

(b) To the extent permitted by Requirements of Law, no party to this Agreement
shall assert, and each party to this Agreement hereby waives, any claim against
any other party hereto (and its or their successors and assigns), and each
manager, member, partner, controlling Person, director, officer, employee, agent
or sub-agent, advisor and affiliate thereof, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, arising out of, as a result of, or in any way related to, this Agreement
or any Loan Document or any agreement or instrument contemplated hereby or
thereby or referred to herein or therein, the transactions contemplated hereby
or thereby, the Term Loans or the use of the proceeds thereof or any act or
omission or event occurring in connection therewith, and each party to this
Agreement hereby waives, releases and agrees not to sue upon any such claim or
any such damages, whether or not accrued and whether or not known or suspected
to exist in its favor.

(c) Any action taken by any Credit Party under or with respect to any Loan
Document, even if required under any Loan Document or at the request of the
Collateral Agent or any Lender, shall be at the expense of such Credit Party,
and neither the Collateral Agent nor any Secured Party shall be required under
any Loan Document to reimburse any Credit Party or any Subsidiary of any Credit
Party therefor except as expressly provided therein. In addition, and without
limiting the generality of Section 2.4, Borrower agrees to pay or reimburse upon
demand each of the Collateral Agent and Lenders (and their respective successors
and assigns) and each of their respective Related Parties for any and all fees,
expenses and disbursements of the kind or nature described in clause (ii) of the
definition of “Lender Expenses” incurred by it.

11.3. Severability of Provisions. In case any provision in or obligation
hereunder or under any other Loan Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

11.4. Correction of Loan Documents. The Collateral Agent or Required Lenders may
correct patent errors and fill in any blanks in the Loan Documents consistent
with the agreement of the parties hereto so long as the Collateral Agent or
Required Lenders, as applicable, provides the Credit Parties and the other
parties hereto with written notice of such correction and allows the Credit
Parties at least ten (10) days to object to such correction in writing delivered
to the Collateral Agent and each Lender. In the event of such objection, such
correction shall not be made except by an amendment to this Agreement in
accordance with Section 11.5.

11.5. Amendments in Writing; Integration.

(a) No amendment, restatement or modification of any provision of this Agreement
or any other Loan Document, or waiver, discharge or termination of any
obligation hereunder or thereunder, no approval or consent hereunder or
thereunder (including any consent to any departure by Borrower or any other
Credit Party herefrom or therefrom), shall in any event be effective unless the
same shall be in writing and signed by Borrower (on its own behalf and on behalf
of each other Credit Party) and the Required Lenders; provided, however, that no
such amendment, restatement, modification, waiver, discharge, termination,
approval or consent shall, unless in writing and signed by the Collateral Agent
and the Required Lenders, affect the rights or duties of, or any amounts payable
to, the Collateral Agent under this Agreement or any other Loan Document. Any
such waiver, approval or consent granted shall be limited to the specific
circumstance expressly described in it, and shall not apply to any subsequent or
other circumstance, whether similar or dissimilar, or give rise to, or evidence,
any obligation or commitment to grant any further waiver, approval or consent.

(b) This Agreement and the Loan Documents represent the entire agreement about
this subject matter and supersede prior negotiations or agreements. All prior
agreements, understandings, representations, warranties, and negotiations among
the parties hereto about the subject matter of this Agreement and the Loan
Documents merge into this Agreement and the Loan Documents.

11.6. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

11.7. Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been paid in full and satisfied. The obligation of Borrower or
any other the Credit Parties in Section 11.2 to indemnify Indemnified Persons
shall survive until the statute of limitations with respect to such claim or
cause of action shall have run.

 

-39-



--------------------------------------------------------------------------------

11.8. Confidentiality. Any information regarding the Credit Parties and their
Subsidiaries and their businesses provided to the Collateral Agent or any Lender
by or on behalf of any Credit Party pursuant to the Loan Documents shall be
deemed “Confidential Information”; provided, however, that Confidential
Information does not include information that is either: (i) in the public
domain or in the possession of the Collateral Agent, any Lender or any of their
respective Affiliates or when disclosed to the Collateral Agent, any Lender or
any of their respective Affiliates, or becomes part of the public domain after
disclosure to the Collateral Agent, any Lender or any of their respective
Affiliates, in each case, other than as a result of a breach by the Collateral
Agent, any Lender or any of their respective Affiliates of the obligations under
this Section 11.8; or (ii) disclosed to the Collateral Agent, any Lender or any
of their respective Affiliates by a third party if the Collateral Agent, such
Lender or such Affiliate, as applicable, does not know that the third party is
prohibited from disclosing the information. Neither the Collateral Agent nor any
Lender shall disclose any Confidential Information to a third party or use
Confidential Information for any purpose other than the exercise of its rights
and the performance of its duties or obligations under the Loan Documents. The
foregoing in this Section 11.8 notwithstanding, the Collateral Agent and each
Lender may disclose Confidential Information: (a) to any of its Subsidiaries or
Affiliates; (b) to prospective transferees, purchasers or participants of any
interest in the Credit Extensions (including, for the avoidance of doubt, in
connection with any proposed Lender Transfer); (c) as required by law,
regulation, subpoena, or other order, provided, that (x) prior to any disclosure
under this clause (c), the Collateral Agent or such Lender, as applicable,
agrees to endeavor to provide Borrower with prior written notice thereof and
with respect to any law, regulation, subpoena or other order, to the extent that
the Collateral Agent or such Lender is permitted to provide such prior notice to
Borrower pursuant to the terms hereof, and (y) any disclosure under this clause
(c) shall be limited solely to that portion of the Confidential Information as
may be specifically compelled by such law, regulation, subpoena or other order;
(d) to the extent requested by regulators having jurisdiction over the
Collateral Agent or such Lender or as otherwise required in connection with the
Collateral Agent’s or such Lender’s examination or audit by such regulators;
(e) as the Collateral Agent or such Lender considers reasonably necessary in
exercising remedies under the Loan Documents; (f) to third-party service
providers of the Collateral Agent or such Lender; and (g) to any of the
Collateral Agent’s or such Lender’s Related Parties; provided, however, that the
third parties to which Confidential Information is disclosed pursuant to clauses
(a), (b), (f) and (g) are bound by obligations of confidentiality and non-use
that are no less restrictive than those contained herein.

The provisions of this Section 11.8 shall survive the termination of this
Agreement.

11.9. Attorneys’ Fees, Costs and Expenses. In any action or proceeding between
any Credit Party and the Collateral Agent or any Lender arising out of or
relating to the Loan Documents, the prevailing party shall be entitled to
recover its reasonable attorneys’ fees and other costs and expenses incurred, in
addition to any other relief to which it may be entitled.

11.10. Right of Set-Off. In addition to any rights now or hereafter granted
under Requirements of Law and not by way of limitation of any such rights, upon
the occurrence of an Event of Default and at any time thereafter during the
continuance of any Event of Default, each Lender is hereby authorized by each
Credit Party at any time or from time to time, without prior notice to any
Credit Party, any such notice being hereby expressly waived by Borrower (on its
own behalf and on behalf of each other Credit Party), to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the obligations and liabilities of any Credit Party to
such Lender hereunder and under the other Loan Documents, including all claims
of any nature or description arising out of or connected hereto or with any
other Loan Document, irrespective of whether or not (a) the Collateral Agent or
such Lender shall have made any demand hereunder or (b) the principal of or the
interest on the Term Loans or any other amounts due hereunder shall have become
due and payable pursuant to Section 2 and although such obligations and
liabilities, or any of them, may be contingent or unmatured. Each Lender agrees
promptly to notify Borrower and the Collateral Agent after any such set off and
application made by such Lender; provided, that the failure to give such notice
shall not affect the validity of such set off and application.

 

-40-



--------------------------------------------------------------------------------

11.11. Marshalling; Payments Set Aside. Neither the Collateral Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Credit Party makes a payment or payments to
any Lender, or the Collateral Agent or any Lender enforces any Liens or
exercises its rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, receiver or any other party under any bankruptcy law, any other state
or federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

11.12. Electronic Execution of Documents. The words “execution,” “signed,”
“signature” and words of like import in any Loan Document shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity and enforceability as a
manually executed signature or the use of a paper-based recordkeeping systems,
as the case may be, to the extent and as provided for in any Requirements of
Law, including any state law based on the Uniform Electronic Transactions Act.

11.13. Captions. Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

11.14. Construction of Agreement. The parties hereto mutually acknowledge that
they and their respective attorneys have participated in the preparation and
negotiation of this Agreement. In cases of uncertainty, this Agreement shall be
construed without regard to which of the parties hereto caused the uncertainty
to exist.

11.15. Third Parties. Nothing in this Agreement, whether express or implied, is
intended to: (a) except as expressly provided in Section 11.2(a), confer any
benefits, rights or remedies under or by reason of this Agreement on any Persons
other than the express parties to it and their respective successors and
permitted assigns; (b) relieve or discharge the obligation or liability of any
Person not an express party to this Agreement; or (c) give any Person not an
express party to this Agreement any right of subrogation or action against any
party to this Agreement.

11.16. No Advisory or Fiduciary Duty. The Collateral Agent and each Lender may
have economic interests that conflict with those of the Credit Parties. Each
Credit Party agrees that nothing in the Loan Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between any Lender or the Collateral Agent, on the one hand,
and such Credit Party, its Subsidiaries, and any of their respective
stockholders or affiliates, on the other hand. Each Credit Party acknowledges
and agrees that (i) the transactions contemplated by the Loan Documents are
arm’s-length commercial transactions between each Lender and the Collateral
Agent, on the one hand, and such Credit Party, its Subsidiaries and their
respective affiliates, on the other hand, (ii) in connection therewith and with
the process leading to such transaction, the Collateral Agent and each Lender is
acting solely as a principal and not the advisor, agent or fiduciary of such
Credit Party, its Subsidiaries or their respective affiliates, management,
stockholders, creditors or any other Person, (iii) Neither the Collateral Agent
nor any Lender has assumed an advisory or fiduciary responsibility in favor of
any Credit Party, its Subsidiaries or their respective affiliates with respect
to the transactions contemplated hereby or the process leading thereto
(irrespective of whether the Collateral Agent or any Lender or any of their
respective affiliates has advised or is currently advising such Credit Party,
its Subsidiaries or their respective affiliates on other matters) or any other
obligation to such Credit Party, its Subsidiaries or their respective affiliates
except the obligations expressly set forth in the Loan Documents and (iv) each
Credit Party, its Subsidiaries and their respective affiliates have consulted
their own legal and financial advisors to the extent each deemed appropriate.
Each Credit Party further acknowledges and agrees that it is responsible for
making its own independent judgment with respect to such transactions and the
process leading thereto. Each Credit Party agrees that it will not claim that
the Collateral Agent or any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, its
Subsidiaries or their respective affiliates in connection with such transaction
or the process leading thereto.

 

-41-



--------------------------------------------------------------------------------

12 COLLATERAL AGENT

12.1. Appointment and Authority. Each of the Lenders hereby irrevocably appoints
BioPharma Credit PLC to act on its behalf as the Collateral Agent hereunder and
under the other Loan Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. Except for the first two
(2) sentences of Section 12.6 and the penultimate paragraph of Section 12.8, the
provisions of this Section 12 are solely for the benefit of the Collateral Agent
and the Lenders, and neither Borrower nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions. Subject to
Section 12.8 and Section 11.5, any action required or permitted to be taken by
the Collateral Agent hereunder shall be taken with the prior approval of the
Required Lenders.

12.2. Rights as a Lender. The Person serving as the Collateral Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Collateral Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Collateral Agent hereunder in its individual capacity. Such Person and its
Affiliates may lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with Borrower or any Subsidiary or other Affiliate thereof as if such Person
were not the Collateral Agent hereunder and without any duty to account therefor
to the Lenders.

12.3. Exculpatory Provisions.

(a) The Collateral Agent shall not have any duties or obligations to the Lenders
except those expressly set forth herein and in the other Loan Documents to which
it is a party. Without limiting the generality of the foregoing, with respect to
the Lenders, the Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents to which it is a party that
the Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in such other Loan Documents), provided that
the Collateral Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Collateral Agent to
liability or that is contrary to any Loan Document or Requirements of Law; and

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents to which it is a party, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Collateral Agent or any of its Affiliates in any capacity.

(b) The Collateral Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Collateral Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.5) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Collateral Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
notice describing such Default or Event of Default is given to the Collateral
Agent in writing by Borrower or a Lender.

(c) The Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Collateral Agent.

 

-42-



--------------------------------------------------------------------------------

12.4. Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Collateral Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with legal counsel (who may be counsel
for Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

12.5. Delegation of Duties. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Collateral
Agent. The Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Section 12 shall apply to
any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent. The Collateral Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and nonappealable judgment that the
Collateral Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.

12.6. Resignation of Collateral Agent. The Collateral Agent may at any time give
notice of its resignation to the Lenders and Borrower. Upon the receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with Borrower so long as no Default or Event of Default has
occurred and is continuing, to appoint a successor. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Collateral Agent gives
notice of its resignation, then the retiring Collateral Agent may, on behalf of
the Lenders, appoint a successor Collateral Agent; provided that, whether or not
a successor has been appointed or has accepted such appointment, such
resignation shall become effective upon delivery of the notice thereof. Upon the
acceptance of a successor’s appointment as Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations under the Loan Documents (if not already discharged therefrom as
provided above in this Section 12.6). After the retiring Collateral Agent’s
resignation, the provisions of this Section 12 and Section 10 shall continue in
effect for the benefit of such retiring Collateral Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Collateral Agent was acting as
Collateral Agent. Upon any resignation by the Collateral Agent, all payments,
communications and determinations provided to be made by, to or through the
Collateral Agent shall instead be made by, to or through each Lender directly,
until such time as a Person accepts an appointment as Collateral Agent in
accordance with this Section 12.6.

12.7. Non-Reliance on Collateral Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the Collateral
Agent or any other Lender or any of their respective Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and make Credit
Extensions hereunder. Each Lender also acknowledges that it will, independently
and without reliance upon the Collateral Agent or any other Lender or any of
their respective Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.

12.8. Collateral and Guaranty Matters. Each Lender agrees that any action taken
by the Collateral Agent or the Required Lenders in accordance with the
provisions of this Agreement or of the other Loan Documents, and the exercise by
the Collateral Agent or Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. Without limiting the
generality of the foregoing, the Lenders irrevocably authorize the Collateral
Agent, at its option and in its discretion, and the Collateral Agent agrees:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (i) upon payment in full of the Obligations
(other than unasserted inchoate indemnity obligations), (ii) that is sold,
transferred, disposed or to be sold, transferred, disposed as part of or in
connection with any sale, transfer or other disposition (other than any sale to
a Credit Party) permitted hereunder, (iii) subject to Section 11.5, if approved,
authorized or ratified in writing by the Required Lenders, or (iv) to the extent
such property is owned by a Guarantor upon the release of such Guarantor from
its obligations under the Loan Documents pursuant to clause (c) below;

 

-43-



--------------------------------------------------------------------------------

(b) to subordinate any Lien on any property granted to or held by the Collateral
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by clause (d), (i), (j), (m), (n) and (r) of the definition of
“Permitted Liens” (solely with respect to modifications, replacements,
extensions or renewals of Liens permitted under clause (d), (i), (j), (m) and
(n) of the definition of “Permitted Liens”);

(c) to release any Guarantor from its obligations under the Security Agreement
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or upon payment in full of the Obligations (other than unasserted
inchoate indemnity obligations);

(d) to enter into non-disturbance and similar agreements in connection with the
licensing of Intellectual Property permitted pursuant to the terms of this
Agreement; and

(e) to enter into a subordination, intercreditor, or other similar agreement
with respect to any Indebtedness that constitutes Subordinated Debt to the
extent such Subordinated Debt is permitted under the definition of “Permitted
Indebtedness”.

Upon request by the Collateral Agent at any time the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Security Agreement pursuant to this
Section 12.8.

In each case as specified in this Section 12.8, the Collateral Agent will (and
each Lender irrevocably authorizes the Collateral Agent to), at Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request (i) to evidence the release or
subordination of such item of Collateral from the Liens and security interests
granted under the Collateral Documents, (ii) to enter into non-disturbance or
similar agreements in connection with the licensing of Intellectual Property,
(iii) to enter into a subordination, intercreditor, or other similar agreement
with respect to any Indebtedness that constitutes Subordinated Debt to the
extent such Subordinated Debt is permitted under the definition of “Permitted
Indebtedness” or (iv) to evidence the release of any Guarantor from its
obligations under the Security Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 12.8 and in form and substance
reasonably acceptable to the Collateral Agent.

Without limiting the generality of Section 12.10 below, the Collateral Agent
shall deliver to the Lenders notice of any action taken by it under this
Section 12.8 promptly after the taking thereof; provided that delivery of or
failure to deliver any such notice shall not affect the Collateral Agent’s
rights, powers, privileges and protections under this Section 12.

12.9. Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under Section 2.4 to be paid by it to
the Collateral Agent (or any sub-agent thereof) or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Collateral Agent (or
any such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (based upon the percentages as used in determining the Required
Lenders as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, damage, liability or related expense, as the case may be,
was incurred by or asserted against the Collateral Agent (or any such sub-agent)
in its capacity as such or against any Related Party of any of the foregoing
acting for the Collateral Agent (or any sub-agent) in connection with such
capacity.

12.10. Notices and Items to Lenders. The Collateral Agent shall deliver to the
Lenders each notice, report, statement, approval, direction, consent, exemption,
authorization, waiver, certificate, filing or other item received by it pursuant
to this Agreement or any other Loan Document (including any item received by it
pursuant to Section 3 or set forth on Schedule 5.14 of the Disclosure Letter);
provided, that any delivery of or failure to deliver any such notice, report,
statement, approval, direction, consent, exemption, authorization, waiver,
certificate, filing or item shall not otherwise alter or effect the rights of
the Lenders or the Collateral Agent under this Agreement or any

 

-44-



--------------------------------------------------------------------------------

other Loan Document or the validity of such item. In addition, to the extent the
Collateral Agent or the Required Lenders deliver any notices, approvals,
authorizations, directions, consents or waivers to Borrower pursuant to this
Agreement or any other Loan Document, the Collateral Agent or the Required
Lenders, as applicable, will also deliver such notice, approval, authorization,
direction, consent or waiver to the other Lenders on or about the same time such
notice, approval, authorization, direction, consent or waiver is provided to
Borrower; provided, that the delivery of or failure to deliver such notice,
approval, authorization, direction, consent or waiver to the other Lenders shall
not in any way effect the obligations of Borrower, or the rights of the
Collateral Agent or the Required Lenders, in respect of such notice, approval,
authorization, direction, consent or waiver or the validity thereof.

13 DEFINITIONS

13.1. Definitions. For the purposes of and as used in the Loan Documents:
(a) references to any Person include its successors and assigns and, in the case
of any Governmental Authority, any Person succeeding to its functions and
capacities; (b) except as the context otherwise requires (including to the
extent otherwise expressly provided in any Loan Document), (i) references to any
law, statute, treaty, order, policy, rule or regulation include any amendments,
supplements and successors thereto and (ii) references to any contract,
agreement, instrument or other document include any amendments, restatements,
supplements or modifications thereto or thereof from time to time to the extent
permitted by the provisions thereof; (c) the word “shall” is mandatory; (d) the
word “may” is permissive; (e) the word “or” has the inclusive meaning
represented by the phrase “and/or”; (f) the words “include”, “includes” and
“including” are not limiting; (g) the singular includes the plural and the
plural includes the singular; (h) numbers denoting amounts that are set off in
parentheses are negative unless the context dictates otherwise; (i) each
authorization herein shall be deemed irrevocable and coupled with an interest;
(j) all accounting terms shall be interpreted, and all determinations relating
thereto shall be made, in accordance with Applicable Accounting Standards;
(k) references to any time of day shall be to New York time; (l) the words
“herein”, “hereof”, “hereby”, “hereto” and “hereunder” refer to this Agreement
as a whole; and (m) unless otherwise expressly provided, references to specific
sections, articles, clauses, sub-clauses, annexes and exhibits are to this
Agreement and references to specific schedules are to the Disclosure Letter. As
used in this Agreement, the following capitalized terms have the following
meanings:

“Account” means any “account” as defined in the Code with such additions to such
term as may hereafter be made, and includes all accounts receivable, book debts,
and other sums owing to Credit Parties.

“Account Debtor” means any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.

“Acquisition” means (a) any Stock Acquisition, or (b) any Asset Acquisition.

“Additional Commitment Consideration” is defined in Section 2.7(a).

“Additional Consideration” is defined in Section 2.7(b).

“Additional Loan Consideration” is defined in Section 2.7(b).

“Adverse Proceeding” means any action, suit, proceeding, hearing (whether
administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of any Credit Party or any of
its Subsidiaries) at law or in equity, or before or by any Governmental
Authority, domestic or foreign (including any Environmental Claims), whether
pending or, to the Knowledge of Borrower, threatened against or adversely
affecting any Credit Party or any of its Subsidiaries or any property of any
Credit Party or any of its Subsidiaries.

“Affiliate” means, with respect to any Person, each other Person that owns or
controls directly or indirectly the Person, any Person that controls or is
controlled by or is under common control with the Person, and each of that
Person’s senior executive officers, directors, partners and, for any Person that
is a limited liability company or limited liability partnership, that Person’s
managers and members. As used in this definition, “control” means (a) direct or
indirect beneficial ownership of at least fifty percent (50%) (or such lesser
percentage which is the maximum allowed to be owned by a foreign corporation in
a particular jurisdiction) of the voting share capital or other equity interest
in a Person or (b) the power to direct or cause the direction of the management
of such Person by contract or otherwise. In no event shall the Collateral Agent
or any Lender be deemed to be an Affiliate of Borrower or any of its
Subsidiaries.

 

-45-



--------------------------------------------------------------------------------

“Agreement” is defined in the preamble hereof.

“Anti-Money Laundering Laws” is defined in Section 4.18(b).

“Applicable Accounting Standards” means with respect to Borrower and its
Subsidiaries, generally accepted accounting principles in the United States as
set forth in the opinions and pronouncements of the Accounting Principles Board
of the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other Person as may be approved by a significant segment of
the accounting profession, which are applicable to the circumstances as of the
date of determination, consistently applied.

“Applicable Percentage” means, with respect to each Lender at any time of
determination, the percentage equal to a fraction, the numerator of which is the
amount of such Lender’s Term Loan Commitment and the denominator of which is an
amount equal to the aggregate principal of the Term Loans at such time.

“Asset Acquisition” means, with respect to Borrower or any of its Subsidiaries,
any purchase, in-license or other acquisition of any properties or assets of any
other Person (including any purchase or other acquisition of any business unit,
line of business or division of such Person). For the avoidance of doubt, “Asset
Acquisition” includes any co-promotion or co-marketing arrangement pursuant to
which Borrower or any Subsidiary acquires rights to promote or market the
products of another Person.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

“Blocked Person” an individual or entity that is, or is owned or controlled by
individuals or entities that are: (i) the subject or target of any sanctions
administered or enforced by the U.S. Department of the Treasury’s Office of
Foreign Assets Control (“OFAC”), the U.S. Department of State, the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority (collectively, “Sanctions”), or (ii) located,
organized or resident in a country or territory that is the subject of
Sanctions, including currently, Crimea, Cuba, Iran, North Korea, and Syria.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, or if there is
none, the Board of Directors of the managing member of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Books” means all books and records including ledgers, records regarding a
Credit Party’s assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information.

“Borrower” is defined in the preamble hereof.

“Borrowing Resolutions” means, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to the
Collateral Agent pursuant to Section 3.1 approving the Loan Documents to which
such Person is a party and the transactions contemplated thereby (including the
Term Loan), together with a certificate executed by its Secretary on behalf of
such Person certifying that (a) such Person has the authority to execute,
deliver, and perform its obligations under each of the Loan Documents to which
it is a party, (b) that attached as Exhibit A to such certificate is a true,
correct, and complete copy of the resolutions then in full force

 

-46-



--------------------------------------------------------------------------------

and effect authorizing and ratifying the execution, delivery, and performance by
such Person of the Loan Documents to which it is a party, (c) the name(s) and
title(s) of the officers of such Person authorized to execute the Loan Documents
to which such Person is a party on behalf of such Person, together with a sample
of the true signature(s) of such Person(s), and (d) that the Collateral Agent
and each Lender may conclusively rely on such certificate with respect to the
authority of such officers unless and until such Person shall have delivered to
the Collateral Agent a further certificate canceling or amending such prior
certificate.

“Business Day” means any day that is not a Saturday or a Sunday or a day on
which banks are authorized or required to be closed in New York, New York,
London or the Cayman Islands.

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with Applicable Accounting Standards,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

“Cash Equivalents” means

(a) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government or by the government of any other member country of O.E.C.D.
(provided that the full faith and credit of the United States or such other
member country of O.E.C.D., as applicable, is pledged in support of those
securities), in each case, having maturities of not more than two (2) years from
the date of acquisition;

(b) certificates of deposit, time deposits with maturities of one year or less
from the date of acquisition, bankers’ acceptances with maturities not exceeding
one year and overnight bank deposits and demand deposits, in each case, with any
commercial bank having (i) capital and surplus in excess of $500,000,000 in the
case of U.S. banks or (ii) capital and surplus in excess of $100,000,000 (or the
U.S. dollar equivalent as of the date of determination) in the case of non-U.S.
banks;

(c) commercial paper or marketable short-term money market or readily marketable
direct obligations and similar securities having one of the two highest ratings
obtainable from Moody’s Investors Services, Inc. or S&P Global Ratings and, in
each case, maturing within two (2) years after the date of acquisition;

(d) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (a) and (c) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above;

(e) investment funds investing ninety-five percent (95.0%) of their assets in
securities of the types described in clauses (a) through (d) above and clause
(f) below;

(f) investments in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P Global Ratings or “Aaa” (or the equivalent thereof) or better by
Moody’s Investors Services, Inc. (or, if at any time neither Moody’s Investors
Services, Inc. nor S&P Global Ratings shall be rating such obligations, an
equivalent rating from another rating agency) and that have portfolio assets of
at least $1,000,000,000; and

(g) other investments in accordance with the Borrower’s investment policy as of
the Tranche A Closing Date or otherwise approved in writing by the Collateral
Agent.

“Change in Control” means: (a) a transaction or series of transactions
(including any merger or consolidation with Borrower) in which any “person” or
“group” (within the meaning of Section 13(d) and 14(d)(2) of the Exchange Act,
but excluding any employee benefit plan of such Person or its Subsidiaries, and
any Person acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of a majority of
shares of the then outstanding capital stock of Borrower ordinarily entitled to
vote in the election of directors; (b) a sale of all or substantially all of the
consolidated assets of Borrower and its Subsidiaries in one transaction or a
series of transactions (whether by way of merger, stock purchase, asset purchase
or otherwise); or (c) a merger or consolidation involving Borrower in which
Borrower is not the surviving Person.

 

-47-



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking into effect of any law, treaty,
order, policy, rule or regulation, (b) any change in any law, treaty, order,
policy, rule or regulation or in the administration, interpretation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

“Closing Date” means the Tranche A Closing Date or the Tranche B Closing Date,
as applicable.

“Code” means the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles of the Code, the definition of
such term contained in Article 9 of the Code shall govern; provided, further,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, or priority of, or remedies with respect to, the
Collateral Agent’s Lien, for the benefit of Lenders and the other Secured
Parties, on any Collateral is governed by the Uniform Commercial Code in effect
in a jurisdiction other than the State of New York, the term “Code” shall mean
the Uniform Commercial Code as enacted and in effect in such other jurisdiction
solely for purposes of the provisions thereof relating to such attachment,
perfection, priority, or remedies and for purposes of definitions relating to
such provisions.

“Collateral” means, collectively, “Collateral” (as such term is defined in the
Security Agreement) and all other property of whatever kind and nature subject
or purported to be subject from time to time to a Lien under any Collateral
Document, but in any event excluding all Excluded Property.

“Collateral Account” means any Deposit Account of a Credit Party maintained with
a bank or other depository or financial institution located in the United
States, any Securities Account of a Credit Party maintained with a securities
intermediary located in the United States, or any Commodity Account of a Credit
Party maintained with a commodity intermediary located in the United States, in
each case, other than an Excluded Account.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
IP Agreements, any Mortgages and all other instruments, documents and agreements
delivered by any Credit Party pursuant to this Agreement or any of the other
Loan Documents, in each case, in order to grant to the Collateral Agent, for the
benefit of Lenders and the other Secured Parties, or perfect a Lien on any
Collateral as security for the Obligations, and all amendments, restatements,
modifications or supplements thereof or thereto.

“Commodity Account” means any “commodity account” as defined in the Code with
such additions to such term as may hereafter be made.

“Company IP” means any and all of the following, as they exist in and throughout
the Territory: (a) Current Company IP; (b) improvements, continuations,
continuations-in-part, divisions, provisionals or any substitute applications,
any patent issued with respect to any of the Current Company IP, any patent
right claiming the composition of matter of, or the method of making or using,
any Product in the Territory, any reissue, reexamination, renewal or patent term
extension or adjustment (including any supplementary protection certificate) of
any such patent, and any confirmation patent or registration patent or patent of
addition based on any such patent; (c) trade secrets or trade secret rights,
including any rights to unpatented inventions, know-how, show-how, operating
manuals, confidential or proprietary information, research in progress,
algorithms, data, databases, data collections, designs, processes, procedures,
methods, protocols, materials, formulae, drawings, schematics, blueprints, flow
charts, models, strategies, prototypes, techniques, and the results of
experimentation and testing, including samples, in each case, as specifically
related to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of any Product in the Territory; (d) any and all IP
Ancillary Rights specifically relating to any of the foregoing; and
(e) regulatory filings, submissions and approvals related to any research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory and all data provided in any of the foregoing.

 

-48-



--------------------------------------------------------------------------------

“Compliance Certificate” means that certain certificate in the form attached
hereto as Exhibit E.

“Competing Product” means a product marketed for use in the treatment of sickle
cell disease that is indicated broadly for the treatment of sickle cell patients
and not exclusively for the treatment or prevention of vaso-occlusive crises or
other sequelae of sickle cell disease.

“Competitor” means, at any time of determination, any Person that is an
operating company directly and primarily engaged in the same or substantially
the same line of business as Borrower and its Subsidiaries as of such time.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another Person directly or indirectly
guaranteed, endorsed, co-made, discounted or sold with recourse by that Person,
or for which that Person is directly or indirectly liable; (b) any obligation
for undrawn letters of credit for the account of that Person; or (c) any
obligation of that Person to pay an earn-out, milestone payment or similar
contingent payment or deferred compensation to a counterparty incurred or
created in connection with an Acquisition, Transfer or Investment or otherwise
in connection with any collaboration, development or similar arrangement,
excluding any obligation of that Person to pay deferred consideration or
contingent purchase price described in clause (b) of the definition of
“Indebtedness” but including, with respect to any purchase price holdback in
respect of a portion of the purchase price of an asset, property, service or
right sold to that Person to satisfy unperformed obligations of the seller of
such asset, property, service or right, any obligation of that Person to pay
such seller the excess of such holdback over such obligations of such seller.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it reasonably
determined by such Person in good faith; but the amount may not exceed the
maximum of the obligations under any guarantee or other support arrangement.

“Control Agreement” means, with respect to any Credit Party, any control
agreement entered into among such Credit Party, the Collateral Agent and, in the
case of a Deposit Account, the bank or other depository or financial institution
located in the United States at which such Credit Party maintains such Deposit
Account, or, in the case of a Securities Account or a Commodity Account, the
securities intermediary or commodity intermediary located in the United States
at which such Credit Party maintain such Securities Account or Commodities
Account, in either case, pursuant to which the Collateral Agent obtains control
(within the meaning of the Code) over such Collateral Account.

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret (and all related IP Ancillary Rights).

“Credit Party” means Borrower and each Guarantor.

“Credit Extension” means any Term Loan or any other extension of credit by any
Lender for Borrower’s benefit pursuant to this Agreement.

“CSA” is defined in Section 4.19(c).

“Current Company IP” is defined in Section 4.6(c).

“Current Company IP Agreement” means the Amended and Restated License Agreement
by and between Borrower and the Regents of the University of California, dated
July 20, 2016.

 

-49-



--------------------------------------------------------------------------------

“Data Protection Laws” means any and all foreign or domestic, statutes,
ordinances, orders, rules, regulations, judgments, Governmental Approvals, or
any other requirements of Governmental Authorities relating to the privacy,
security, or confidentiality of personal data (including individually
identifiable information) and other sensitive information, including HIPAA,
Section 5 of the Federal Trade Commission Act (15 U.S.C. § 45), and GDPR.

“DEA” means the United States Drug Enforcement Administration.

“DEA Laws” means all applicable statutes (including the CSA), rules, regulations
and orders implemented, administered, enforced or issued by DEA (and any foreign
or United States state equivalent).

“Default” means any breach of or default under any term, provision, condition,
covenant or agreement contained in this Agreement or any other Loan Document or
any other event, in each case that, with the giving of notice or the lapse of
time or both, would constitute an Event of Default.

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Disclosure Letter” means the disclosure letter, dated the Effective Date,
delivered by the Credit Parties to the Collateral Agent, as updated on the
Closing Date (if required and as permitted).

“Dollars,” “dollars” or use of the sign “$” means only lawful money of the
United States and not any other currency, regardless of whether that currency
uses the “$” sign to denote its currency or may be readily converted into lawful
money of the United States.

“Effective Date” is defined in the preamble hereof.

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other institutional “accredited investor” (as defined in
Regulation D of the Securities Act) that is principally in the business of
managing investments or holding assets for investment purposes; provided, that
any such Eligible Transferee (other than any Affiliate of BioPharma Credit PLC
or BioPharma Credit Investments V (Master) LP) shall (i) have assets under
management of no less than $1,000,000,000, (ii) have a rating of BBB or higher
from S&P Global Ratings and a rating of Baa2 or higher from Moody’s Investors
Services, Inc. at the date it becomes a Lender and (iii) shall be capable of
fulfilling of the assigning Lender’s obligations (including funding obligations
with respect to the Tranche B Loan, if applicable) hereunder.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future, foreign or domestic,
statutes, ordinances, orders, rules, regulations, judgments, Governmental
Approvals, or any other requirements of Governmental Authorities relating to
(i) environmental matters, including those relating to any Hazardous Materials
Activity; (ii) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (iii) occupational safety and health, industrial
hygiene, land use or the protection of human, plant or animal health or welfare,
in each case, in any manner applicable to any Credit Party or any of its
Subsidiaries or any Facility.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of capital
stock of a corporation, any and all equivalent ownership interests in such
Person (other than a corporation), including partnership interests and
membership interests, and any and all warrants, rights or options to purchase or
other arrangements or rights to acquire (by purchase, conversion, dividend,
distribution or otherwise) any of the foregoing (and all other rights, powers,
privileges, interests, claims and other property in any manner arising therefrom
or relating thereto).

 

-50-



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, and its
regulations.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or (c) of the IRC or, solely for purposes
of Section 302 of ERISA or Section 412 of the IRC, Section 412(m) or (o) of the
IRC.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30-day notice period is waived by regulation); (b) with
respect to a Plan, the failure by Borrower or its Subsidiaries or their ERISA
Affiliates to satisfy the minimum funding standard of Section 412 of the IRC and
Section 302 of ERISA, whether or not waived; (c) the failure by Borrower or its
Subsidiaries or their ERISA Affiliates to make by its due date a required
installment under Section 430(j) of the IRC with respect to any Plan or to make
any required contribution to a Multiemployer Plan; (d) the filing pursuant to
Section 412(c) of the IRC or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (e) the
incurrence by Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (f) the receipt
by Borrower or its Subsidiaries or any of their respective ERISA Affiliates from
the Pension Benefit Guaranty Corporation (referred to and defined in ERISA) or a
plan administrator of any notice relating to the intention to terminate any Plan
or Plans under Section 4041 or 4041A of ERISA or to appoint a trustee to
administer any Plan under Section 4042 of ERISA, or the occurrence of any event
or condition which could reasonably be expected to constitute grounds under
ERISA for the termination of, or the appointment of a trustee to administer, any
Plan under Section 4041 Section 4042 of ERISA; (g) the incurrence by Borrower or
its Subsidiaries or any of their respective ERISA Affiliates of any liability
with respect to the withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Borrower or its Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Section 4245 or Section 4241,
respectively, of ERISA; (i) the “substantial cessation of operations” by
Borrower or its Subsidiaries or their ERISA Affiliates within the meaning of
Section 4062(e) of ERISA with respect to a Plan; or (j) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the IRC
or Section 406 of ERISA) which could reasonably be expected to result in
material liability to Borrower or its Subsidiaries.

“Event of Default” is defined in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934.

“Exchange Act Documents” is defined in Section 4.8(a).

“Excluded Accounts” is defined in Section 5.5.

“Excluded Equity Interests” means, collectively: (i) any Equity Interests in any
Subsidiary with respect to which the grant to the Collateral Agent, for the
benefit of Lenders and the other Secured Parties, of a security interest in and
Lien upon, and the pledge to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, of, such Equity Interests, to secure the
Obligations (and any guaranty thereof) are validly prohibited by Requirements of
Law; (ii) any Equity Interests in any Subsidiary with respect to which the grant
to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of a security interest in and Lien upon, and the pledge to the
Collateral Agent, for the benefit of Lenders and the other Secured Parties, of,
such Equity Interests, to secure the Obligations (and any guaranty thereof)
require the consent, approval or waiver of any Governmental Authority or other
third party and such consent, approval or waiver has not been obtained by
Borrower following Borrower’s commercially reasonable efforts to obtain the
same; (iii) any Equity Interests in any Subsidiary that is a non-Wholly-Owned
Subsidiary that the grant to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, of a security interest in and Lien upon, and the
pledge to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of, such Equity Interests, to secure the Obligations (and any guaranty
thereof) are validly prohibited by, or would give any third party (other than
Borrower or an Affiliate of Borrower) the right to terminate its obligations
under, the Operating Documents or the joint venture agreement or shareholder
agreement with respect to, or any other contract with such third party relating
to such non-Wholly-Owned Subsidiary, including any contract evidencing
Indebtedness of such non-Wholly-Owned Subsidiary (other than customary
non-assignment provisions which are ineffective under Article 9 of the Code or
other Requirements of Law), but only, in each case, to the extent, and for so
long as such Operating Document, joint venture agreement, shareholder agreement
or other contract is in effect;

 

-51-



--------------------------------------------------------------------------------

(iv) any Equity Interests in any other Subsidiary with respect to which,
Borrower and the Collateral Agent reasonably determine by mutual agreement that
the cost (including Tax costs) of granting the Collateral Agent, for the benefit
of Lenders and the other Secured Parties, a security interest in and Lien upon,
and pledging to the Collateral Agent, for the benefit of Lenders and the other
Secured Parties, such Equity Interests, to secure the Obligations (and any
guaranty thereof) are excessive, relative to the value to be afforded to the
Secured Parties thereby.

“Excluded Property” has the meaning set forth in the Security Agreement.

“Excluded Subsidiaries” means, collectively: (i) any Subsidiary with respect to
which the grant to the Collateral Agent, for the benefit of Lenders and the
other Secured Parties, of a security interest in and Lien upon, and the pledge
to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of, such Subsidiary’s properties and assets subject or purported to be
subject from time to time to a Lien under any Collateral Document and the Equity
Interests in such Subsidiary to secure the Obligations (and any guaranty
thereof) are validly prohibited by Requirements of Law; (ii) any Subsidiary with
respect to which the grant to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, of a security interest in and Lien upon, and the
pledge to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of, such Subsidiary’s properties and assets subject or purported to be
subject from time to time to a Lien under any Collateral Document and the Equity
Interests in such Subsidiary to secure the Obligations (and any guaranty
thereof) require the consent, approval or waiver of any Governmental Authority
or other third party (other than Borrower or an Affiliate of Borrower) and such
consent, approval or waiver has not been obtained by Borrower or such Subsidiary
following Borrower’s and such Subsidiary’s commercially reasonable efforts to
obtain the same; (iii) any Subsidiary that is a non-Wholly-Owned Subsidiary,
with respect to which, the grant to the Collateral Agent, for the benefit of
Lenders and the other Secured Parties, of a security interest in and Lien upon,
and the pledge to the Collateral Agent, for the benefit of Lenders and the other
Secured Parties, of, the properties and assets of such non-Wholly-Owned
Subsidiary, to secure the Obligations (and any guaranty thereof) are validly
prohibited by, or would give any third party (other than Borrower or an
Affiliate of Borrower) the right to terminate its obligations under, such
non-Wholly-Owned Subsidiary’s Operating Documents or the joint venture agreement
or shareholder agreement with respect thereto or any other contract with such
third party relating to such non-Wholly-Owned Subsidiary, including any contract
evidencing Indebtedness of such non-Wholly-Owned Subsidiary (other than
customary non-assignment provisions which are ineffective under Article 9 of the
Code or other Requirements of Law), but only, in each case, to the extent, and
for so long as such Operating Document, joint venture agreement, shareholder
agreement or other contract is in effect; (iv) any Subsidiary that owns
properties and assets with an aggregate fair market value (reasonably determined
in good faith by a Responsible Officer of Borrower) of less than $5,000,000; (v)
any Subsidiary that is not a United States Person within the meaning of
Section 7701(a)(30) of the IRC; and (vi) any other Subsidiary with respect to
which, Borrower and the Collateral Agent reasonably determine by mutual
agreement that the cost (including Tax costs) of granting the Collateral Agent,
for the benefit of Lenders and the other Secured Parties, a security interest in
and Lien upon, and pledging to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, such Subsidiary’s properties and assets subject
or purported to be subject from time to time to a Lien under any Collateral
Document and the Equity Interests of such Subsidiary to secure the Obligations
(and any guaranty thereof) are excessive relative to the value to be afforded to
the Secured Parties thereby. For the avoidance of doubt, Global Blood
Therapeutics GmbH, a Swiss limited liability company, shall be considered an
Excluded Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
Lender or required to be withheld or deducted from a payment to Lender,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed by the United States
or as a result of Lender being organized under the laws of, or having its
principal office or its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of Lender with respect to any Obligation pursuant to a law
in effect on the date on which (i) Lender acquires such interest in any
Obligation or (ii) Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.6, amounts with respect to such Taxes were
payable either to Lender’s assignor immediately before Lender became a party
hereto or to Lender immediately before it changed its lending office, (c) Taxes
attributable to Lender’s failure to comply with Section 2.6(d), and (d) any
withholding Taxes imposed under FATCA.

 

-52-



--------------------------------------------------------------------------------

“Export and Import Laws” means any applicable law, regulation, order or
directive that applies to the import, export, re-export, transfer, disclosure or
provision of goods, software, technology or technical assistance including,
without limitation, restrictions or controls administered pursuant to the U.S.
Export Administration Regulations, 15 C.F.R. Parts 730-774, administered by the
U.S. Department of Commerce, Bureau of Industry and Security; U.S. Customs
regulations; and similar import and export laws, regulations, orders and
directives of other jurisdictions to the extent applicable.

“Facility” means, with respect to any Credit Party, any real property (including
all buildings, fixtures or other improvements located thereon) now, hereafter or
heretofore owned, leased, operated or used by such Credit Party or any of its
Subsidiaries or any of their respective predecessors or Affiliates.

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States and the jurisdiction in which the applicable
Lender is resident implementing such provisions), or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with, and any current or future regulations promulgated thereunder or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the IRC, any intergovernmental agreement entered into in
connection with the implementation of the foregoing sections of the IRC and any
fiscal or regulatory legislation, regulations, rules or practices adopted
pursuant to, or official interpretations implementing such Sections of the IRC
or intergovernmental agreements.

“FCPA” is defined in Section 4.18(a).

“FDA” means the United States Food and Drug Administration (and any foreign
equivalent, including the European Agency for the Evaluation of Medicinal
Products).

“FDA Good Clinical Practices” means the standards set forth in 21 C.F.R. Parts
50, 56, 312, and 314 and FDA’s implementing guidance documents.

“FDA Good Laboratory Practices” means the standards set forth in 21 C.F.R. Part
58 and FDA’s implementing guidance documents.

“FDA Good Manufacturing Practices” means the standards set forth in 21 C.F.R.
Parts 210, 211 and 600 and FDA’s implementing guidance documents.

“FDA Laws” means all applicable statutes (including the FDCA), rules and
regulations implemented administered or enforced by the FDA (and any foreign
equivalent).

“FDCA” is defined in Section 4.19(b).

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

“Foreign Lender” means a Lender that is not a “United States person” as defined
in Section 7701(a)(30) of the IRC.

“GDPR” means the General Data Protection Regulation (EU) 2016/679.

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency (including Regulatory Agencies),
government department, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization.

 

-53-



--------------------------------------------------------------------------------

“Governmental Payor Programs” means all governmental third party payor programs
in which any Credit Party or its Subsidiaries participates, including Medicare,
Medicaid, TRICARE or any other federal or state health care programs.

“Guarantor” means any Subsidiary that is a present or future guarantor of the
Obligations.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Health Care Laws” means, collectively: (a) applicable federal, state or local
laws, rules, regulations, orders, ordinances, statutes and requirements issued
under or in connection with Medicare, Medicaid or any other Government Payor
Program; (b) applicable federal and state laws and regulations governing the
confidentiality of health information, including HIPAA; (c) applicable federal,
state and local fraud and abuse laws of any Governmental Authority, including
the federal Anti-Kickback Statute (42 U.S.C. § 1320a-7(b)), the civil False
Claims Act (31 U.S.C. § 3729 et seq.), Sections 1320a-7 and 1320a-7a of Title 42
of the United States Code and the regulations promulgated pursuant to such
statutes; (d) the Medicare Prescription Drug, Improvement, and Modernization Act
of 2003 (Pub. L. No. 108-173) and the regulations promulgated thereunder;
(e) the Physician Payment Sunshine Act (42 U.S.C. § 1320a-7h); (f) all
applicable reporting and disclosure requirements under the Medicaid Drug Rebate
Program (e.g., Monthly and Quarterly Average Manufacturer Price, Baseline
Average Manufacturer Price, and Rebate Per Unit, as applicable), Medicare Part B
(Quarterly Average Sales Price), Section 602 of the Veteran’s Health Care Act
(Public Health Service 340B Quarterly Ceiling Price), Section 603 of the
Veteran’s Health Care Act (Quarterly and Annual Non-Federal Average Manufacturer
Price and Federal Ceiling Price), Best Price, Federal Supply Schedule Contract
Prices and Tricare Retail Pharmacy Refunds, and Medicare Part D; (g) applicable
health care laws, rules, codes, statutes, regulations, orders, ordinances and
requirements pertaining to Medicare or Medicaid; in each case, in any manner
applicable to any Credit Party or any of its Subsidiaries; (h) applicable
federal, state or local laws, rules, regulations, ordinances, statutes and
requirements relating to (i) the regulation of managed care, third party payors
and Persons bearing the financial risk for the provision or arrangement of
health care services, (ii) billings to insurance companies, health maintenance
organizations and other Managed Care Plans or otherwise relating to insurance
fraud and (iii) any insurance, health maintenance organization or managed care
Requirements of Law; and (i) any other applicable health care laws, rules,
codes, regulations, manuals, orders, ordinances, and statutes relating to the
manufacture, sale and distribution of pharmaceutical products.

“Hedging Agreement” means any interest rate, currency, commodity or equity swap,
collar, cap, floor or forward rate agreement, or other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity or equity prices or values (including any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation execution in connection with
any such agreement or arrangement

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended by the Health Information Technology for Economic and Clinical Health
Act (HITECH) of 2009, any and all rules or regulations promulgated from time to
time thereunder, and any state or federal laws with regard to the security,
privacy, or notification of breaches of the confidentiality of health
information which are not preempted pursuant to 45 C.F.R. Part 160, Subpart B.

“Indebtedness” means, with respect to any Person, without duplication: (a) all
indebtedness for advanced or borrowed money of, or credit extended to, such
Person; (b) all obligations issued, undertaken or assumed by such Person as the
deferred purchase price of assets, properties, services or rights (other than
(i) accrued expenses and trade payables entered into in the ordinary course of
business consistent with past practice which are not more than one hundred and
eighty (180) days past due or subject to a bona fide dispute, (ii) obligations
to pay for services provided

 

-54-



--------------------------------------------------------------------------------

by employees and individual independent contractors in the ordinary course of
business consistent with past practice which are not more than one hundred
twenty (120) days past due or subject to a bona fide dispute, (iii) liabilities
associated with customer prepayments and deposits and (iv) prepaid or deferred
revenue arising in the ordinary course of business consistent with past
practice), including any obligation or liability to pay deferred or contingent
purchase price or other similar consideration for such assets, properties,
services or rights; (c) the face amount of all letters of credit issued for the
account of such Person and, without duplication, all drafts drawn thereunder and
all reimbursement or payment obligations with respect to letters of credit,
surety bonds, performance bonds and other similar instruments issued by such
Person; (d) all obligations of such Person evidenced by notes, bonds, debentures
or other debt securities or similar instruments (including debt securities
convertible into Equity Interests), including obligations so evidenced incurred
in connection with the acquisition of properties, assets or businesses; (e) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement or incurred as financing, in either case with
respect to property acquired by such Person (even though the rights and remedies
of the seller or bank under such agreement in the event of default are limited
to repossession or sale of such property); (f) all capital lease obligations of
such Person; (g) the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off balance sheet financing product by such
Person; (h) all obligations of such Person, whether or not contingent, to
purchase, redeem, retire, defease or otherwise acquire for value any of its own
Equity Interests (or any Equity Interests of a direct or indirect parent entity
thereof) prior to the date that is one hundred and eighty (180) days after the
Term Loan Maturity Date, valued at, in the case of redeemable preferred Equity
Interests, the greater of the voluntary liquidation preference and the
involuntary liquidation preference of such Equity Interests plus accrued and
unpaid dividends; (i) all indebtedness referred to in clauses (a) through (h)
above of other Persons secured by (or for which the holder of such indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien upon
or in assets or properties (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such indebtedness of such other Persons; and (j) all Contingent
Obligations of such Person.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims, actions, judgments, suits, costs, reasonable and documented
out-of-pocket fees, expenses and disbursements of any kind or nature whatsoever
(including the reasonable and documented fees and disbursements of one counsel
for Indemnified Persons plus, if required, one local legal counsel in each
relevant material jurisdiction, and in the case of an actual or perceived
conflict of interest, one additional counsel for such affected Indemnified
Persons, in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened in writing by any Person, whether
or not any such Indemnified Person shall have commenced such proceeding or
hearing or be designated as a party or a potential party thereto, and any fees
or expenses incurred by Indemnified Persons in enforcing the indemnity
hereunder), whether direct, indirect or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations, on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnified Person, in any manner relating to
or arising out of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby (including any Lender’s agreement to make Credit
Extensions or the use or intended use of the proceeds thereof, or any
enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of any
guaranty of the Obligations)).

“Indemnified Person” is defined in Section 11.2(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a) above, Other Taxes.

“Insolvency Proceeding” means, with respect to any Person, any proceeding by or
against such Person under the United States Bankruptcy Code, or any other
bankruptcy or insolvency law, including assignments for the benefit of
creditors, compositions, extensions generally with its creditors, or proceedings
seeking reorganization, arrangement, or other relief.

 

-55-



--------------------------------------------------------------------------------

“Intellectual Property” means all:

(a) Copyrights, Trademarks, and Patents;

(b) trade secrets and trade secret rights, including any rights to unpatented
inventions, know-how, show-how and operating manuals;

(c) (i) all computer programs, including source code and object code versions,
(ii) all data, databases and compilations of data, whether machine readable or
otherwise, and (iii) all documentation, training materials and configurations
related to any of the foregoing (collectively, “Software”);

(d) all right, title and interest arising under any contract or Requirements of
Law in or relating to Internet domain names;

(e) design rights;

(f) IP Ancillary Rights (including all IP Ancillary Rights related to any of the
foregoing); and

(g) any similar or equivalent rights to any of the foregoing anywhere in the
world.

“Interest Date” means the last day of each calendar quarter.

“Interest Period” means, with respect to the Term Loans, (a) the period
commencing on (and including) the applicable borrowing date of the Term Loans
and ending on (and including) the first Interest Date following such Borrowing,
provided, that if such Interest Date is not a Business Day, the applicable
Interest Period shall end on the first Business Day immediately following such
Interest Date, and (b) thereafter, each period beginning on (and including) the
first day following the end of the preceding Interest Period and ending on the
earlier of (and including) (x) the next Interest Date, provided, that if any
such last day is not a Business Day, the applicable Interest Period shall end on
the first Business Day immediately preceding such Interest Date, (y) the next
Payment Date, provided, that if any such day is not a Business Day, the
applicable Interest Period shall end on the first Business Day immediately
following such Payment Date and (z) the Term Loan Maturity Date. For the
avoidance of doubt, if an Interest Period ends on a Payment Date, the next
Interest Period shall commence on (and include) the first day following such
Payment Date and shall end on (and include) the earlier of the next Interest
Date, the next Payment Date or the Term Loan Maturity Date, as described above.

“Interest Rate Determination Date” means (a) initially, the Closing Date and
(b) thereafter, the first day of each Interest Period (or, if any such day is
not a Business Day, the first Business Day immediately following such day).

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any contract or Requirements of Law in or
relating to Internet domain names.

“Inventory” means all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
all merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including such inventory as is
temporarily out of a Credit Party’s or Subsidiary’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.

“Investment” means (a) any beneficial ownership interest in any Person
(including Equity Interests), (b) any Acquisition or (c) the making of any
advance, loan, extension of credit or capital contribution in or to, any Person.

“IP Agreements” means, collectively, (a) those certain Intellectual Property
Security Agreements entered into by and between Borrower and the Collateral
Agent, each dated as of the Tranche A Closing Date, and (b) any Intellectual
Property Security Agreement entered into by and between Borrower and the
Collateral Agent after the Tranche A Closing Date in accordance with the Loan
Documents.

“IP Ancillary Rights” means, with respect to any Copyright, Trademark, Patent,
Software, trade secrets or trade secret rights, including any rights to
unpatented inventions, know-how, show-how and operating manuals, all income,
royalties, proceeds and liabilities at any time due or payable or asserted under
or with respect to any of the

 

-56-



--------------------------------------------------------------------------------

foregoing or otherwise with respect thereto, including all rights to sue or
recover at law or in equity for any past, present or future infringement,
misappropriation, dilution, violation or other impairment thereof, and, in each
case, all rights to obtain any other intellectual property right ancillary to
any Copyright, Trademark, Patent, Software, trade secrets or trade secret
rights.

“IRC” means the Internal Revenue Code of 1986.

“IRS” is defined in Section 2.6(d)(i).

“Knowledge” of Borrower means the actual knowledge, after reasonable
investigation, of the Responsible Officers of Borrower or such other Credit
Party, as the context dictates.

“Lender” means each Person signatory hereto as a “Lender” and its successors and
assigns.

“Lender Expenses” means, collectively: (i) all reasonable and documented
out-of-pocket fees and expenses of the Collateral Agent and the Lenders (and
their respective successors and assigns) and their respective Related Parties,
taken as a whole (including the reasonable and documented out-of-pocket fees,
expenses and disbursements of legal counsel therefor) (A) incurred in connection
with developing, preparing, negotiating, syndicating, executing and delivering,
and interpreting, investigating and administering, the Loan Documents (or any
term or provision thereof), any commitment, proposal letter, letter of intent or
term sheet therefor or any other document prepared in connection therewith,
(B) incurred in connection with the consummation and administration of any
transaction contemplated therein, (C) incurred in connection with the
performance of any obligation or agreement contemplated therein or (D) incurred
in connection with any modification or amendment of any term or provision of or
any supplement to or the termination (in whole or in part) of, any Loan
Document, (E) in connection with internal audit reviews and Collateral audits or
(E) otherwise incurred with respect to the Credit Parties in connection with the
Loan Documents, including any filing or recording fees and expenses; and
(ii) all reasonable and documented out-of-pocket costs and expenses incurred by
the Collateral Agent and each Lender (and their respective successors and
assigns) and their respective Related Parties (including the reasonable and
documented out-of-pocket fees, expenses and disbursements of legal counsel
therefor), in connection with (A) any refinancing or restructuring of the credit
arrangements provided hereunder in the nature of a “work-out”, (B) the
enforcement or preservation of any right or remedy under any Loan Document, any
Obligation, with respect to the Collateral or any other related right or remedy,
or (C) the commencement, defense, conduct of, intervention in, or the taking of
any other action with respect to, any proceeding (including any Insolvency
Proceeding) related to any Credit Party or any Subsidiary of any Credit Party in
respect of any Loan Document or Obligation, or otherwise in connection with any
Loan Document or Obligation (or the response to and preparation for any subpoena
or request for document production relating thereto); provided, that, except
with respect to an Insolvency Proceeding, to the extent such enforcement entails
the Collateral Agent or any Lender commencing legal action of any sort against
the Borrower, any fees and expenses incurred in connection therewith shall only
be payable by the Borrower to the extent the Collateral Agent or any Lender is
successful in such legal action.

“Lender Transfer” is defined in Section 11.1(b).

“LIBOR Rate” means, as of any Interest Rate Determination Date and for any
Interest Period, the rate per annum equal to (a) the rate of interest appearing
via a Bloomberg Terminal on Page US003M Index of the Bloomberg Financial Markets
Information System (or any successor page) for three-month Dollar deposits or
(b) if no such rate is available via a Bloomberg Terminal, the rate of interest
determined by Lender to be the rate or the arithmetic mean of rates at which
Dollar deposits in immediately available funds are offered to first-tier banks
in the London interbank Eurodollar market, in each case under clause (a) or (b)
above at approximately 11:00 a.m., London time, on such Interest Rate
Determination Date for a period of three (3) months; provided, however, that,
for purposes of calculating the Term Loan Rate, the LIBOR Rate shall at all
times have a floor of two percent (2.00%).

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind or assignment for security purposes,
whether voluntarily incurred or arising by operation of law or otherwise against
any property or assets.

 

-57-



--------------------------------------------------------------------------------

“Liquidity” means the sum of the Credit Parties’ unrestricted cash and Cash
Equivalents maintained in Collateral Accounts with respect to which Control
Agreements are in effect.

“Loan Documents” means, collectively, this Agreement, the Disclosure Letter, the
Term Loan Notes, the Security Agreement, the IP Agreements, the Perfection
Certificates, any Control Agreement, any other Collateral Document, any
guaranties executed by a Guarantor in favor of the Collateral Agent for the
benefit of Lenders and the other Secured Parties in connection with this
Agreement, and any other present or future agreement between or among a Credit
Party, the Collateral Agent and any Lender in connection with this Agreement,
including in each case, for the avoidance of doubt, any annexes, exhibits or
schedules thereto.

“Makewhole Amount” means the Tranche A Makewhole Amount or the Tranche B
Makewhole Amount (as applicable) or any combination thereof, as the context
dictates.

“Managed Care Plans” means all health maintenance organizations, preferred
provider organizations, individual practice associations, competitive medical
plans and similar arrangements.

“Manufacturing Agreement” means (i) any manufacturing or supply agreement
entered into by any Credit Party or any of its Subsidiaries with third parties
for the commercial supply in the Territory of any Product for any indication or
for the commercial supply of the active pharmaceutical ingredient incorporated
therein that was included in the New Drug Application for the Product (with the
Manufacturing Agreements in effect as of the Effective Date being set forth in
Schedule 12.1 of the Disclosure Letter), and (ii) any future manufacturing or
supply agreement entered into after the Effective Date by any Credit Party or
any of its Subsidiaries with third parties for the commercial supply in the
Territory of any Product for any indication or for the commercial supply of the
active ingredient incorporated therein.

“Margin Stock” means “margin stock” within the meaning of Regulations U and X of
the Federal Reserve Board as now and from time to time hereafter in effect.

“Material Adverse Change” means any material adverse change in or effect on:
(i) the business, financial condition, properties or assets (including all or
any portion of the Collateral), liabilities (actual or contingent), operations,
or performance of the Credit Parties, taken as a whole, since September 30,
2019; (ii) without limiting the generality of clause (i) above, the rights of
the Credit Parties, taken as a whole, in or related to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of the
Product in the Territory; (iii) the ability of the Credit Parties, taken as a
whole, to fulfill the payment or performance obligations under this Agreement or
any other Loan Document; or (iv) the binding nature or validity of, or the
ability of the Collateral Agent or any Lender to enforce, the Loan Documents or
any of its rights or remedies under the Loan Documents.

“Material Contract” means any contract or other arrangement to which any Credit
Party or any of its Subsidiaries is a party (other than the Loan Documents) or
by which any of its assets or properties are bound, in each case, relating to
the research, development, manufacture, production, use, commercialization,
marketing, importing, storage, transport, offer for sale, distribution or sale
of the Product in the Territory, for which the breach of, default or
nonperformance under, cancellation or termination of or the failure to renew
could reasonably be expected to result in a Material Adverse Change. For the
avoidance of doubt, each Manufacturing Agreement, and each Current Company IP
Agreement is a Material Contract.

“Medicaid” means the health care assistance program established by Title XIX of
the SSA (42 U.S.C. 1396 et seq.).

“Medicare” means the health insurance program for the aged and disabled
established by Title XVIII of the SSA (42 U.S.C. 1395 et seq.).

“Mortgage” means any deed of trust, leasehold deed of trust, mortgage, leasehold
mortgage, deed to secure debt, leasehold deed to secure debt or other document
creating a Lien on real estate or any interest in real estate.

 

-58-



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) or Section 3(37) of ERISA (a) to which Borrower or its
Subsidiaries or their respective ERISA Affiliates is then making or accruing an
obligation to make contributions; (b) to which Borrower or its Subsidiaries or
their respective ERISA Affiliates has within the preceding five (5) plan years
made contributions; or (c) with respect to which Borrower or its Subsidiaries
could incur material liability.

“Obligations” means, collectively, the Credit Parties’ obligations to pay when
due any and all debts, principal, interest, Lender Expenses, the Additional
Consideration, the Makewhole Amount, the Prepayment Premium and any other fees,
expenses, indemnities and amounts any Credit Party owes any Lender or the
Collateral Agent now or later, under this Agreement or any other Loan Document,
including interest accruing after Insolvency Proceedings begin (whether or not
allowed), and to perform Borrower’s duties under the Loan Documents.

“OFAC” is defined in Section 4.18(c).

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) or any other list of terrorists or other restricted
Persons maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Executive Orders.

“Operating Documents” means, collectively with respect to any Person such
Person’s formation documents as certified with the Secretary of State or other
applicable Governmental Authority of such Person’s jurisdiction of formation on
a date that is no earlier than thirty (30) days prior to the date on which such
documents are due to be delivered under this Agreement and, (a) if such Person
is a corporation, its bylaws (or similar organizational regulations) in current
form, (b) if such Person is a limited liability company, its limited liability
company agreement (or similar agreement), and (c) if such Person is a
partnership, its partnership agreement (or similar agreement), in each case,
with all current amendments, restatements, supplements or modifications thereto.

“ordinary course of business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business, undertaken by such Person
in good faith and not for purposes of evading any covenant, prepayment
obligation or restriction in any Loan Document.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection (including present or former connection
of its agents) between such Lender and the jurisdiction imposing such Tax (other
than connections arising solely from such Lender having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Term Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing, mortgage or property Taxes, charges or similar
levies or similar Taxes that arise from any payment made hereunder, from the
execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment.

“Participant Register” is defined in Section 11.1(d).

“Patents” means all patents and patent applications (including any improvements,
continuations, continuations-in-part, divisions, provisionals or any substitute
applications), any patent issued with respect to any of the foregoing patent
applications, any reissue, reexamination, renewal or patent term extension or
adjustment (including any supplementary protection certificate) of any such
patent, and any confirmation patent or registration patent or patent of addition
based on any such patent, and all foreign and international counterparts of any
of the foregoing. For the avoidance of doubt, patents and patent applications
under this definition include all those filed with the U.S. Patent and Trademark
Office or which could be nationalized in the United States.

“Patriot Act” is defined in Section 3.1(i).

 

-59-



--------------------------------------------------------------------------------

“Payment/Advance Request” means a Payment/Advance Request in substantially the
form attached hereto as Exhibit A.

“Payment Date” means, with respect to the Tranche A Loan and the Tranche B Loan,
as applicable, (a) the Interest Date immediately following each of the date that
is (1) the 39th-month anniversary of the Tranche A Closing Date, (2) the
42nd-month anniversary of the Tranche A Closing Date, (3) the 45th-month
anniversary of the Tranche A Closing Date, (4) the 48th-month anniversary of the
Tranche A Closing Date, (5) the 51st-month anniversary of the Tranche A Closing
Date, (6) the 54th-month anniversary of the Tranche A Closing Date, (7) the
57th-month anniversary of the Tranche A Closing Date, (8) the 60th-month
anniversary of the Tranche A Closing Date, (9) the 63rd-month anniversary of the
Tranche A Closing Date, (10) the 66th-month anniversary of the Tranche A Closing
Date, and (11) the 69th-month anniversary of the Tranche A Closing Date, and
(b) the Term Loan Maturity Date, as the context dictates.

“Perfection Certificate” is defined in Section 4.6.

“Permitted Acquisition” means any Acquisition, so long as:

(a) no Default or Event of Default shall have occurred and be continuing as of,
or could reasonably be expected to result from, the consummation of such
Acquisition;

(b) the properties or assets being acquired or licensed, or the Person whose
Equity Interests are being acquired, are useful in or engaged in, as applicable,
(i) the same or a related line of business as that then-conducted by Borrower or
its Subsidiaries, or (ii) a line of business that is ancillary to and in
furtherance of a line of business as that then-conducted by Borrower or its
Subsidiaries;

(c) in the case of an Asset Acquisition, the subject assets are being acquired
or licensed by a Credit Party, and such Credit Party shall have executed and
delivered or authorized, as applicable, any and all security agreements,
financing statements and any other documentation reasonably requested by the
Collateral Agent, in order to include the newly acquired or licensed assets
within the Collateral, as applicable, to the extent required by Section 5.12;

(d) in the case of a Stock Acquisition, the subject Equity Interests are being
acquired in such Acquisition directly by a Credit Party, and such Credit Party
shall have complied with its obligations under Section 5.13; and

(e) any Indebtedness or Liens assumed in connection with such Acquisition are
otherwise permitted under Section 6.4 or 6.5, respectively.

“Permitted Distributions” means, in each case subject to Section 6.8 if
applicable:

(a) dividends, distributions or other payments by any Wholly-Owned Subsidiary on
its Equity Interests to, or the redemption, retirement or purchase by any
Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any other
Wholly-Owned Subsidiary;

(b) dividends, distributions or other payments by any non-Wholly-Owned
Subsidiary on its Equity Interests to, or the redemption, retirement or purchase
by any non-Wholly-Owned Subsidiary of its Equity Interests from, Borrower or any
other Subsidiary or each other owner of such non-Wholly-Owned Subsidiary’s
Equity Interests based on their relative ownership interests of the relevant
class of such Equity Interests;

(c) redemptions by Borrower in whole or in part any of its Equity Interests for
another class of its Equity Interests or rights to acquire its Equity Interests
or with proceeds from substantially concurrent equity contributions or issuances
of new Equity Interests;

(d) any such payments arising from a Permitted Acquisition or other Permitted
Investment by Borrower or any of its Subsidiaries;

 

-60-



--------------------------------------------------------------------------------

(e) the payment of dividends by Borrower solely in non-cash pay and
non-redeemable capital stock (including, for the avoidance of doubt, dividends
and distributions payable solely in Equity Interests);

(f) cash payments in lieu of the issuance of fractional shares arising out of
stock dividends, splits or combinations or in connection with the exercise of
warrants, options or other securities convertible into or exchangeable for
Equity Interests;

(g) in connection with any Acquisition or other Investment by Borrower or any of
its Subsidiaries, (i) the receipt or acceptance of the return to Borrower or any
of its Subsidiaries of Equity Interests of Borrower constituting a portion of
the purchase price consideration in settlement of indemnification claims, or as
a result of a purchase price adjustment (including earn-outs or similar
obligations) and (ii) payments or distributions to equity holders pursuant to
appraisal rights required under Requirements of Law;

(h) the distribution of rights pursuant to any shareholder rights plan or the
redemption of such rights for nominal consideration in accordance with the terms
of any shareholder rights plan;

(i) dividends, distributions or payments on its Equity Interests by any
Subsidiary to any Credit Party;

(j) dividends, distributions or payments on its Equity Interests by any
Subsidiary that is not a Credit Party to any other Subsidiary that is not a
Credit Party;

(k) purchases of Equity Interests of Borrower or its Subsidiaries in connection
with the exercise of stock options by way of cashless exercise, or in connection
with the satisfaction of withholding tax obligations;

(l) issuance to directors, officers, employees or contractors of Borrower of
common stock of Borrower upon the vesting of restricted stock, restricted stock
units, or other rights to acquire common stock of Borrower pursuant to plans or
agreements approved by Borrower’s Board of Directors or stockholders;

(m) the repurchase, retirement or other acquisition or retirement for value of
Equity Interests of Borrower or any of its Subsidiaries held by any future,
present or former employee, consultant, officer or director (or spouse,
ex-spouse or estate of any of the foregoing or trust for the benefit of any of
the foregoing or any lineal descendants thereof) of Borrower or any of its
Subsidiaries pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, or any stock
subscription or shareholder agreement or employment agreement; provided,
however, that the aggregate payments made under this clause (m) do not exceed in
any calendar year the sum of (i) $3,000,000 plus (ii) the amount of any payments
received in such calendar year under key-man life insurance policies; and

(n) dividends or distributions on its Equity Interests by Borrower payable
solely in additional shares of its common stock within sixty (60) days after the
date of declaration thereof.

“Permitted Indebtedness” means:

(a) Indebtedness of the Credit Parties to Secured Parties under this Agreement
and the other Loan Documents;

(b) Indebtedness existing on the Effective Date and shown on Schedule 12.2 of
the Disclosure Letter;

(c) RESERVED;

(d) Indebtedness not to exceed $5,000,000 in the aggregate at any time
outstanding, consisting of (i) Indebtedness incurred to finance the purchase,
construction, repair, or improvement of fixed assets and (ii) capital lease
obligations;

(e) unsecured Indebtedness in connection with corporate credit cards, purchasing
cards or bank card products;

 

-61-



--------------------------------------------------------------------------------

(f) guarantees of Permitted Indebtedness;

(g) Indebtedness assumed in connection with any Permitted Acquisition or
Permitted Investment, so long as such Indebtedness (i) was not incurred in
connection with, or in anticipation of, such Acquisition or Investment and
(ii) is at all times Subordinated Debt;

(h) Indebtedness of Borrower or any of its Subsidiaries with respect to letters
of credit outstanding and secured solely by cash or Cash Equivalents entered
into in the ordinary course of business;

(i) Indebtedness owed (i) by a Credit Party to another Credit Party, (ii) by a
Subsidiary of Borrower that is not a Credit Party to another Subsidiary of
Borrower that is not a Credit Party, (iii) by a Credit Party to a Subsidiary of
Borrower that is not a Credit Party or (iv) by a Subsidiary of Borrower that is
not a Credit Party to a Credit Party, not to exceed $10,000,000 in the aggregate
at any time outstanding;

(j) Indebtedness consisting of Contingent Obligations set forth in clause (a) of
the definition of “Contingent Obligation” (i) of a Credit Party of Permitted
Indebtedness (or obligations that are not Indebtedness) of another Credit Party,
(ii) of a Subsidiary of Borrower which is not a Credit Party of Permitted
Indebtedness (or obligations that are not Indebtedness) of another Subsidiary of
Borrower which is not a Credit Party, (iii) of a Subsidiary of Borrower which is
not a Credit Party of Permitted Indebtedness (or obligations that are not
Indebtedness) of a Credit Party, (iv) of a Credit Party of lease obligations of
a Subsidiary of Borrower which is not a Credit Party, or (v) of a Credit Party
of Permitted Indebtedness (or obligations that are not Indebtedness) of a
Subsidiary of Borrower which is not a Credit Party not to exceed $10,000,000 in
the aggregate at any time outstanding;

(k) Indebtedness consisting of Contingent Obligations (i) set forth in clause
(b) of the definition of “Contingent Obligation”, and (ii) set forth in clause
(c) of the definition of “Contingent Obligation” in connection with any
Permitted Acquisition, not to exceed $10,000,000 in the aggregate at any time
outstanding;

(l) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) of Borrower after the Effective Date, or
Indebtedness of any Person that is assumed after the Effective Date by any
Subsidiary in connection with an acquisition of assets by such Subsidiary;
provided that such Indebtedness is at all times Subordinated Debt;

(m) (i) Indebtedness with respect to workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations or (ii) Indebtedness related to employee benefit plans,
including annual employee bonuses, accrued wage increases and 401(k) plan
matching obligations; in each case, incurred in the ordinary course of business
consistent with past practice;

(n) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations arising in the
ordinary course of business consistent with past practice;

(o) Indebtedness in respect of netting services, overdraft protection and other
cash management services, in each case in the ordinary course of business
consistent with past practice;

(p) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business consistent with past practice;

(q) Indebtedness consisting of guarantees resulting from endorsement of
negotiable instruments for collection by any Credit Party in the ordinary course
of business consistent with past practice;

(r) unsecured Indebtedness incurred in connection with any items of Permitted
Distributions in clause (m) of the definition of “Permitted Distributions”;

(s) Subordinated Debt, not to exceed $10,000,000 in the aggregate at any time
outstanding, or such greater amount, as otherwise agreed to in writing by the
Collateral Agent; and

 

-62-



--------------------------------------------------------------------------------

(t) subject to the proviso immediately below, extensions, refinancings,
modifications, amendments, restatements and, in the case of any items of
Permitted Indebtedness in clause (b) of the definition of “Permitted
Indebtedness” or Permitted Indebtedness constituting notes governed by an
indenture, exchanges, of any items of Permitted Indebtedness in clauses
(a) through (s) above, provided, that in the case of clauses (b) and (g) above,
the principal amount thereof is not increased (other than by any reasonable
amount of premium (if any), interest (including post-petition interest), fees,
expenses, charges or additional or contingent interest reasonably incurred in
connection with the same and the terms thereof).

Notwithstanding the foregoing, “Permitted Indebtedness” shall not include any
Hedging Agreements.

“Permitted Investments” means:

(a) Investments (including Investments in Subsidiaries) existing on the
Effective Date and shown on Schedule 12.3 of the Disclosure Letter, and any
extensions, renewals or reinvestments thereof;

(b) Investments consisting of cash and Cash Equivalents;

(c) Investments consisting of the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
consistent with past practice;

(d) subject to Section 5.5, Investments consisting of deposit accounts or
securities accounts;

(e) Investments in connection with Permitted Transfers;

(f) Investments consisting of (i) travel advances and employee relocation loans
and other employee advances in the ordinary course of business consistent with
past practice, and (ii) loans to employees, officers or directors relating to
the purchase of equity securities of Borrower pursuant to employee stock
purchase plans or agreements approved by Borrower’s Board of Directors;

(g) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of business consistent with past practice;

(h) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business consistent with past practice; provided that
this clause (h) shall not apply to Investments of any Credit Party in any of its
Subsidiaries;

(i) joint ventures or strategic alliances consisting of the non-exclusive
licensing of technology, the development of technology or the providing of
technical support;

(j) Investments (i) required in connection with a Permitted Acquisition
(including the formation of any Subsidiary for the purpose of effectuating such
Permitted Acquisition, the capitalization of such Subsidiary whether by capital
contribution or intercompany loans, in each case, to the extent otherwise
permitted by the terms of this Agreement, related Investments in Subsidiaries
necessary to consummate such Permitted Acquisition, and the receipt of any
non-cash consideration in a Permitted Acquisition), and (ii) consisting of
earnest money deposits required in connection with a Permitted Acquisition or
other acquisition of properties or assets not otherwise prohibited hereunder;

(k) Investments constituting the formation of any Subsidiary for the purpose of
consummating a merger or acquisition transaction permitted by Section 6.3(a)(i)
through (iv) hereof, which such transaction is otherwise a Permitted Investment;

(l) Investments of any Person that (i) becomes a Subsidiary of Borrower (or of
any Person not previously a Subsidiary of Borrower that is merged or
consolidated with or into a Subsidiary of Borrower in a transaction permitted
hereunder) after the Effective Date, or (ii) are assumed after the Effective
Date by any Subsidiary

 

-63-



--------------------------------------------------------------------------------

of Borrower in connection with an acquisition of assets from such Person by such
Subsidiary, in either case, in a Permitted Acquisition; provided, that in each
case, any such Investment (x) exists at the time such Person becomes a
Subsidiary of Borrower (or is merged or consolidated with or into a Subsidiary
of Borrower) or such assets are acquired, (y) was not made in contemplation of
or in connection with such Person becoming a Subsidiary of Borrower (or merging
or consolidating with or into a Subsidiary of Borrower) or such acquisition of
assets, and (z) could not reasonably be expected to result in a Default or an
Event of Default;

(m) Investments arising as a result of the licensing of Intellectual Property in
the ordinary course of business consistent with past practice and not prohibited
hereunder;

(n) Investments by (i) any Credit Party in any other Credit Party, (ii) any
Subsidiary of Borrower which is not a Credit Party in another Subsidiary of
Borrower which is not a Credit Party, (iii) any Subsidiary of Borrower which is
not a Credit Party in any Credit Party and (iv) any Credit Party in a Subsidiary
of Borrower which is not a Credit Party not to exceed $10,000,000 in the
aggregate at any time; and

(o) Repurchases of capital stock of Borrower or any of its Subsidiaries deemed
to occur upon the exercise of options, warrants or other rights to acquire
capital stock of Borrower or such Subsidiary solely to the extent that shares of
such capital stock represent a portion of the exercise price of such options,
warrants or such rights;

(p) Investments permitted under Section 1 – Approved Investments, in the
Borrower’s Investment Policy, dated as of November 6, 2019.1

provided, however, that, none of the foregoing Investments shall be a “Permitted
Investment” if any Indebtedness or Liens assumed in connection with such
Investment are not otherwise permitted under Section 6.4 or 6.5, respectively.

Notwithstanding the foregoing, “Permitted Investments” shall not include any
Hedging Agreements.

“Permitted Liens” means:

(a) Liens in favor and for the benefit of any Lender and the other Secured
Parties securing the Obligations pursuant to any Loan Document;

(b) Liens existing on the Effective Date and set forth on Schedule 12.4 of the
Disclosure Letter;

(c) Liens for Taxes, assessments or governmental charges (i) which are not yet
delinquent or (ii) which are being contested in good faith and by appropriate
proceedings promptly instituted and diligently conducted; provided that adequate
reserves therefor have been set aside on the books of the applicable Person and
maintained in conformity with Applicable Accounting Standards, if required;
provided, further, that in the case of a Tax, assessment or charge that has or
may become a Lien against any Collateral, such contest proceedings conclusively
operate to stay the sale or forfeiture of any portion of any Collateral to
satisfy such Tax, assessment or charge;

(d) pledges or deposits made in the ordinary course of business (other than
Liens imposed by ERISA) in connection with workers’ compensation, payroll taxes,
unemployment insurance, old-age pensions, or other similar social security
legislation, (ii) pledges or deposits made in the ordinary course of business
consistent with past practice securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to Borrower or any of its
Subsidiaries, (iii) subject to Section 6.2(b), statutory or common law Liens of
landlords, and (iv) pledges or deposits to secure performance of tenders, bids,
leases, statutory or regulatory obligations, surety and appeal bonds, government
contracts, performance and return-of-money bonds and other obligations of like
nature, in each case other than for borrowed money and entered into in the
ordinary course of business consistent with past practice;

 

1 

OK assuming agreement on proposed changes in this mark-up.

 

-64-



--------------------------------------------------------------------------------

(e) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under either Section 7.4 or
7.7;

(f) Liens (including the right of set-off) in favor of banks or other financial
institutions incurred on deposits made in accounts held at such institutions in
the ordinary course of business; provided that such Liens (i) are not given in
connection with the incurrence of any Indebtedness, (ii) relate solely to
obligations for administrative and other banking fees and expenses incurred in
the ordinary course of business in connection with the establishment or
maintenance of such accounts and (iii) are within the general parameters
customary in the banking industry;

(g) Liens that are contractual rights of set-off (i) relating to pooled deposit
or sweep accounts of Borrower or any of its Subsidiaries to permit satisfaction
of overdraft or similar obligations incurred in the ordinary course of business
consistent with past practice or (ii) relating to purchase orders and other
agreements entered into with customers of Borrower or any of its Subsidiaries in
the ordinary course of business consistent with past practice;

(h) Liens solely on any cash earnest money deposits made by Borrower or any of
its Subsidiaries in connection with any Permitted Acquisition, Permitted
Investment or other acquisition of assets or properties not otherwise prohibited
under this Agreement;

(i) Liens existing on assets or properties at the time of its acquisition or
existing on the assets or properties of any Person at the time such Person
becomes a Subsidiary of Borrower, in each case after the Effective Date;
provided that (i) neither such Lien was created nor the Indebtedness secured
thereby was incurred in contemplation of such acquisition or such Person
becoming a Subsidiary of Borrower, (ii) such Lien does not extend to or cover
any other assets or properties (other than the proceeds or products thereof and
other than after-acquired assets or properties subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that requires,
pursuant to its terms and conditions in effect at such time, a pledge of
after-acquired assets or properties, it being understood that such requirement
shall not be permitted to apply to any assets or properties to which such
requirement would not have applied but for such acquisition), (iii) the
Indebtedness and other obligations secured thereby is permitted under
Section 6.4 hereof and (iv) such Liens are of the type otherwise permitted under
Section 6.5 hereof;

(j) Liens securing Indebtedness permitted under clause (d)(i) of the definition
of “Permitted Indebtedness” (including any extensions, refinancings,
modifications, amendments or restatements of such Indebtedness permitted under
clause (r) of the definition of “Permitted Indebtedness”); provided, that such
Lien does not extend to or cover any assets or properties other than those
described in clause (d)(i) of the definition of “Permitted Indebtedness”;

(k) servitudes, easements, rights-of-way, restrictions and other similar
encumbrances on real property imposed by Requirements of Law and encumbrances
consisting of zoning or building restrictions, easements, licenses, restrictions
on the use of property or minor defects or other irregularities in title which,
in the aggregate, are not material, and which do not in any case materially
detract from the value of the property subject thereto or interfere with the
ordinary conduct of the business of any Credit Party or any Subsidiary of any
Credit Party;

(l) to the extent constituting a Lien, escrow arrangements securing
indemnification obligations associated with any Permitted Acquisition or
Permitted Investment;

(m) licenses, sublicenses, leases or subleases of personal property (other than
relating to Intellectual Property) granted to third parties in the ordinary
course of business consistent with past practice, in each case which do not
interfere in any material respect with the operations of the business of any
Credit Party or any of its Subsidiaries and do not prohibit granting the
Collateral Agent a security interest therein for the benefit of the Lenders and
other Secured Parties;

(n) Liens on cash or other current assets pledged to secure (i) Indebtedness in
respect of corporate credit cards, purchasing cards or bank card products, or
(ii) Indebtedness in the form of letters of credit or bank guarantees;

 

-65-



--------------------------------------------------------------------------------

(o) Liens on any properties or assets of Borrower or any of its Subsidiaries
which do not constitute Collateral under the Loan Documents, other than (i) any
Company IP that does not constitute Collateral under the Loan Documents but is
related to any research, development, manufacture, production, use,
commercialization, marketing, importing, storage, transport, offer for sale,
distribution or sale of the Product in the Territory and (ii) Equity Interests
of any Subsidiary;

(p) Liens on any properties or assets of Borrower or any of its Subsidiaries
imposed by law or regulation which were incurred in the ordinary course of
business, including landlords’, carriers’, warehousemen’s, mechanics’,
materialmen’s, contractors’, suppliers of materials’, architects’ and
repairmen’s Liens, and other similar Liens arising in the ordinary course of
business consistent with past practice; provided that such Liens (i) do not
materially detract from the value of such properties or assets subject thereto
or materially impair the use of such properties or assets subject thereto in the
operations of the business of Borrower or such Subsidiary or (ii) are being
contested in good faith by appropriate proceedings, which conclusively operate
to stay the sale or forfeiture of any portion of such properties or assets
subject thereto and for which adequate reserves have been set aside on the books
of the applicable Person and maintained in conformity with Applicable Accounting
Standards, if required; and

(q) subject to the provisos immediately below, the modification, replacement,
extension or renewal of the Liens described in clauses (a) through (p) above;
provided, however, that any such modification, replacement, extension or renewal
must (i) be limited to the assets or properties encumbered by the existing Lien
(and any additions, accessions, parts, improvements and attachments thereto and
the proceeds thereof) and (ii) not increase the principal amount of any
Indebtedness secured by the existing Lien (other than by any reasonable premium
or other reasonable amount paid and fees and expenses reasonably incurred in
connection therewith); provided, further, that to the extent any of the Liens
described in clauses (a) through (p) above secure Indebtedness of a Credit
Party, such Liens, and any such modification, replacement, extension or renewal
thereof, shall constitute Permitted Liens if and only to the extent that such
Indebtedness is permitted under Section 6.4 hereof.

“Permitted Negative Pledges” means:

(a) prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b) prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;

(c) prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d) customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;

(e) prohibitions or limitations imposed by Requirements of Law;

(f) prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(g) customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;

 

-66-



--------------------------------------------------------------------------------

(h) customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(i) customary net worth provisions set forth in real property leases entered
into by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(j) customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(k) restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(l) prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(m) prohibitions or limitations imposed by any Loan Document;

(n) customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(o) limitations imposed with respect to any license acquired in a Permitted
Acquisition;

(p) customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q) prohibitions or limitations imposed by any agreement evidencing any
Permitted Indebtedness of the type described in any of clause (d) of the
definition of “Permitted Indebtedness”; and

(r) prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Subsidiary Distribution Restrictions” means, in each case
notwithstanding Section 6.8:

(a) prohibitions or limitations with regard to specific properties or assets
encumbered by Permitted Liens, if and only to the extent each such prohibition
or limitation applies only to such properties or assets;

(b) prohibitions or limitations set forth in any lease, license or other similar
agreement entered into in the ordinary course of business;

 

-67-



--------------------------------------------------------------------------------

(c) prohibitions or limitations relating to Permitted Indebtedness, in the case
of each such agreement if and only to the extent such prohibitions or
limitations, taken as a whole, are not materially more restrictive than the
prohibitions and limitations set forth in this Agreement and the other Loan
Documents, taken as a whole (as reasonably determined by a Responsible Officer
of Borrower in good faith);

(d) customary provisions restricting assignments, subletting, sublicensing or
other transfer of properties or assets subject thereto set forth in leases,
subleases, licenses and other similar agreements that are not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such restriction applies only to the properties or assets subject to
such leases, subleases, licenses or agreements, and customary provisions
restricting assignment, pledges or transfer of any agreement entered into in the
ordinary course of business consistent with past practice;

(e) prohibitions or limitations on the transfer or assignment of any properties,
assets or Equity Interests set forth in any agreement entered into in the
ordinary course of business consistent with past practice that is not otherwise
prohibited under this Agreement or any other Loan Document, if and only to the
extent each such prohibition or limitation applies only to such properties,
assets or Equity Interests;

(f) prohibitions or limitations imposed by Requirements of Law;

(g) prohibitions or limitations that exist as of the Effective Date under
Indebtedness existing on the Effective Date;

(h) customary prohibitions or limitations arising in connection with any
Permitted Transfer or contained in any agreement relating to any Permitted
Transfer pending the consummation of such Permitted Transfer;

(i) customary provisions in shareholders’ agreements, joint venture agreements,
organizational documents or similar binding agreements relating to, or any
agreement evidencing Indebtedness of, any joint venture entity or
non-Wholly-Owned Subsidiary and applicable solely to such joint venture entity
or non-Wholly-Owned Subsidiary and the Equity Interests issued thereby;

(j) customary net worth provisions set forth in real property leases entered
into by Subsidiaries of Borrower, so long as such net worth provisions could not
reasonably be expected to impair the ability of Borrower or its Subsidiaries to
meet their ongoing obligations (as reasonably determined by a Responsible
Officer of Borrower in good faith);

(k) customary net worth provisions set forth in customer agreements entered into
in the ordinary course of business consistent with past practice that are not
otherwise prohibited under this Agreement or any other Loan Document, so long as
such net worth provisions could not reasonably be expected to impair the ability
of Borrower or its Subsidiaries to meet their ongoing obligations (as reasonably
determined by a Responsible Officer of Borrower in good faith);

(l) restrictions on cash or other deposits (including escrowed funds) imposed by
agreements entered into in the ordinary course of business consistent with past
practice that are not otherwise prohibited under this Agreement or any other
Loan Document;

(m) prohibitions or limitations set forth in any agreement in effect at the time
any Person becomes a Subsidiary (but not any amendment, modification,
restatement, renewal, extension, supplement or replacement expanding the scope
of any such restriction or condition); provided that such agreement was not
entered into in contemplation of such Person becoming a Subsidiary and each such
prohibition or limitation does not apply to Borrower or any other Subsidiary
(other than such Person and any other Person that is a Subsidiary of such first
Person at the time such first Person becomes a Subsidiary);

(n) prohibitions or limitations imposed by any Loan Document;

 

-68-



--------------------------------------------------------------------------------

(o) customary provisions set forth in joint venture agreements or agreements
governing minority investments that are not otherwise prohibited by this
Agreement or any other Loan Document, if and only to the extent each such
prohibition or limitation applies only to the joint venture entity or minority
investment that is the subject of such agreement;

(p) customary provisions restricting assignments or other transfer of properties
or assets subject thereto set forth in any agreement entered into in the
ordinary course of business consistent with past practice, if and only to the
extent each such restriction applies only to the properties or assets subject to
such agreement;

(q) prohibitions or limitations imposed by any agreement evidencing any
Permitted Indebtedness of the type described in any of clause (d) of the
definition of “Permitted Indebtedness”; and

(r) prohibitions or limitations imposed by any amendments, modifications,
restatements, renewals, extensions, supplements or replacements of any of the
agreements referred to in clauses (a) through (p) above, except to the extent
that any such amendment, modification, restatement, renewal, extension,
supplement or replacement expands the scope of any such prohibition or
limitation.

“Permitted Transfers” means:

(a) Transfers of any properties or assets which do not constitute Collateral
under the Loan Documents, other than any Company IP that does not constitute
Collateral under the Loan Documents but is related to any research, development,
manufacture, production, use, commercialization, marketing, importing, storage,
transport, offer for sale, distribution or sale of any Product in the Territory;

(b) Transfers of Inventory in the ordinary course of business consistent with
past practice;

(c) Transfers of surplus, damaged, worn out or obsolete equipment that is, in
the reasonable judgment of Borrower exercised in good faith, no longer
economically practicable to maintain or useful in the ordinary course of
business consistent with past practice, and Transfers of other properties or
assets in lieu of any pending or threatened institution of any proceedings for
the condemnation or seizure of such properties or assets or for the exercise of
any right of eminent domain;

(d) Transfers made in connection with Permitted Liens;

(e) Transfers of cash and Cash Equivalents in the ordinary course of business
for equivalent value and in a manner that is not prohibited by the terms of this
Agreement or the other Loan Documents;

(f) Transfers (i) between or among Credit Parties, provided that, with respect
to any properties or assets constituting Collateral under the Loan Documents,
any and all steps as may be required to be taken in order to create and maintain
a first priority security interest in and Lien upon such properties and assets
in favor of the Collateral Agent for the benefit of Lenders and the other
Secured Parties are taken contemporaneously with the completion of any such
Transfer, and (ii) between or among non-Credit Parties;

(g) the sale or issuance of Equity Interests of any Subsidiary of Borrower to
any Credit Party or Subsidiary, provided, that any such sale or issuance by a
Credit Party shall be to another Credit Party;

(h) the discount without recourse or sale or other disposition of unpaid and
overdue accounts receivable arising in the ordinary course of business
consistent with past practice in connection with the compromise, collection or
settlement thereof and not part of a financing transaction;

(i) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Company IP that Borrower reasonably determines in good faith
(i) is no longer economically practicable to maintain or useful in the ordinary
course of business consistent with past practice and that (ii) could not
reasonably be expected to be adverse to the rights, remedies and benefits
available to, or conferred upon, the Collateral Agent or any Lender under any
Loan Document in any material respect;

 

-69-



--------------------------------------------------------------------------------

(j) Transfers by Borrower or any of its Subsidiaries pursuant to: (i) a
non-exclusive license of (or grant of a covenant not to sue with respect to)
Intellectual Property or a non-exclusive grant of development, manufacturing,
production, commercialization, marketing, co-promotion, distribution, sale or
similar commercial rights to third parties in the ordinary course of business
consistent with general market practice, in each case except to the extent
relating in any way to any Product with respect to geography within the
Territory; (ii) an exclusive license of (or grant of a covenant not to sue with
respect to) Intellectual Property or an exclusive grant of development,
manufacturing, production, commercialization, marketing, co-promotion,
distribution, sale or similar commercial rights, to third parties, in each case
except to the extent relating in any way to any Product with respect to
geography within the Territory; (iii) a non-exclusive license of (or grant of a
covenant not to sue with respect to) technology or Intellectual Property to
third parties for developing technology or providing technical support in the
ordinary course of business consistent with general market practice, in each
case except to the extent relating in any way to any Product with respect to
geography within the Territory; and (iv) a non-exclusive or an exclusive
manufacturing license to third parties in the ordinary course of business
consistent with general market practice, in each case except to the extent
relating in any way to any Product with respect to geography within the
Territory; provided, that an exclusive or non-exclusive license out of
Intellectual Property relating to any Product with respect to geography outside
of the Territory that is not otherwise prohibited under this Agreement or any
other Loan Document shall constitute a Permitted Transfer; provided, further,
that a Transfer of Intellectual Property unrelated in any way to any Product
with respect to geography within or outside the Territory that is not otherwise
prohibited under this Agreement or any other Loan Document shall constitute a
Permitted Transfer; and

(k) intercompany licenses or grants of rights of distribution, co-promotion or
similar commercial rights between or among the Credit Parties, or (ii) between
or among the Credit Parties and Subsidiaries that are not Credit Parties entered
into prior to the Effective Date, and renewals, replacements and extensions
thereof (including additional licenses or grants in relation to new territories)
on comparable terms in the ordinary course of business consistent with past
practice.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pharmakon Lender” means BioPharma Credit PLC, BioPharma Credit Investments V
(Master) LP and any of their respective Controlled Investment Affiliates.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the IRC or
Section 302 of ERISA which is maintained or contributed to by Borrower or its
Subsidiaries or their respective ERISA Affiliates or with respect to which
Borrower or its Subsidiaries have any liability (including under Section 4069 of
ERISA).

“Prepayment Premium” means the Tranche A Prepayment Premium or the Tranche B
Prepayment Premium (as applicable) or both of the Tranche A Prepayment Premium
and the Tranche B Prepayment Premium, as the context dictates.

“Private Third Party Payor Programs” means all U.S. third party payor programs
in which any Credit Party or its Subsidiaries participates, including Managed
Care Plans, or any other private insurance programs, but excluding all
Governmental Payor Programs.

“Product” means, collectively, (i) Oxbryta (voxelotor, previously called
GBT440), (ii) any successor to Oxbryta, (iii) any other product marketed by any
Credit Party for use in the treatment of sickle cell disease by inhibiting
polymerization of hemoglobin S (HbS) as one or more of its primary mechanisms of
action, and (iv) any Competing Product pursuant to Section 5.2(d).2

 

2 

Note to Goodwin – deletion of language providing that the Product is not a
controlled substance is because it is already covered in section 4.19(c).

 

-70-



--------------------------------------------------------------------------------

“Register” is defined in Section 2.8(a).

“Registered Organization” means any “registered organization” as defined in the
Code with such additions to such term as may hereafter be made.

“Regulatory Agency” means a U.S. Governmental Authority with responsibility for
the approval of the marketing and sale of pharmaceuticals or other regulation of
pharmaceuticals, including the FDA.

“Regulatory Approval” means all approvals, product or establishment licenses,
registrations or authorizations of any Regulatory Agency necessary for the
manufacture, use, storage, import, export, transport, offer for sale, or sale of
any Product.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater, in
each case, in the United States.

“Required Lenders” means, prior to the Closing Date, Lenders obligated with
respect to greater than fifty percent (50%) of the Term Loan Commitments and,
thereafter, Lenders representing greater than fifty percent (50%) of the
outstanding principal amount of the Term Loans.

“Requirements of Law” means, as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, order,
policy, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority (including Health Care Laws, Data Protection Laws, FDA
Laws, DEA Laws, and all applicable statutes, rules, regulations, standards,
guidelines, policies and orders administered or issued by any foreign
Governmental Authority), in each case, applicable to and binding upon such
Person or any of its assets or properties or to which such Person or any of its
assets or properties are subject.

“Responsible Officers” means, with respect to Borrower, collectively, the Chief
Executive Officer, President, Chief Commercial Officer, Chief Medical Officer,
Chief Compliance Officer, Chief Legal Officer and Chief Financial Officer of
Borrower.

“Restricted License” means any material license or other agreement of the kind
or nature subject or purported to be subject from time to time to a Lien under
any Collateral Document, with respect to which a Credit Party is the licensee,
(a) that prohibits or otherwise restricts such Credit Party from granting a
security interest in such Credit Party’s interest in such license or agreement
in a manner enforceable under Requirements of Law, or (b) for which a breach of
or default under could interfere with the Collateral Agent’s or any Lender’s
right to sell any Collateral.

“Sanctions” is defined in Section 4.18(c).

“SEC” shall mean the Securities and Exchange Commission and any analogous
Governmental Authority.

“Secured Parties” means each Lender, each other Indemnified Person and each
other holder of any Obligation of a Credit Party.

“Securities Account” means any “securities account” as defined in the Code with
such additions to such term as may hereafter be made.

“Securities Act” means the Securities Act of 1933.

 

-71-



--------------------------------------------------------------------------------

“Security Agreement” means the Guaranty and Security Agreement, dated as of the
Closing Date, by and among the Credit Parties and the Collateral Agent, in form
and substance substantially similar to Exhibit C attached hereto or in such form
or substance as the Credit Parties and the Collateral Agent may otherwise agree.

“Solvent” means, with respect to any Person as of any date of determination,
that, as of such date, (a) the value of the assets (including goodwill minus
disposition costs) of such Person (both at fair value and present fair saleable
value), on a going concern basis, is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) such Person is able to generally pay all liabilities (including trade debt)
of such Person as such liabilities become absolute and mature in the ordinary
course of business consistent with past practice and (c) such Person does not
have unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which it is engaged or will be engaged. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Specified Disputes” is defined in Section 4.7.

“SSA” means the Social Security Act of 1935, codified at Title 42, Chapter 7, of
the United States Code.

“Stock Acquisition” means the purchase or other acquisition by Borrower or any
of its Subsidiaries of all of the Equity Interests (by merger, stock purchase or
otherwise) in any other Person.

“Subordinated Debt” means any Indebtedness in the form of or otherwise
constituting term debt incurred by any Credit Party or any Subsidiary thereof
(including any Indebtedness incurred in connection with any Acquisition or other
Investment) that: (a) is subordinated in right of payment to the Obligations at
all times until all of the Obligations have been paid, performed or discharged
in full and Borrower has no further right to obtain any Credit Extension
hereunder pursuant to a subordination, intercreditor or other similar agreement
that is in form and substance reasonably satisfactory to the Collateral Agent
(which agreement shall include turnover provisions that are reasonably
satisfactory to the Collateral Agent); (b) except as permitted by clause
(d) below, is not subject to scheduled amortization, redemption (mandatory),
sinking fund or similar payment and does not have a final maturity, in each
case, before a date that is at least one hundred and twenty (120) days following
the Term Loan Maturity Date; (c) does not include covenants (including financial
covenants) and agreements (excluding agreements with respect to maturity,
amortization, pricing and other economic terms) that, taken as a whole, are more
restrictive or onerous on the Credit Parties in any material respect than the
comparable covenants and agreements, taken as a whole, in the Loan Documents (as
reasonably determined by a Responsible Officer of Borrower in good faith); (d)
is not subject to repayment or prepayment, including pursuant to a put option
exercisable by the holder of any such Indebtedness, prior to a date that is at
least one hundred and twenty (120) days following the final maturity thereof
except in the case of an event of default or change of control (or the
equivalent thereof, however described); and (e) does not provide or otherwise
include provisions having the effect of providing that a default or event of
default (or the equivalent thereof, however described) under or in respect of
such Indebtedness shall exist, or such Indebtedness shall otherwise become due
prior to its scheduled maturity or the holder or holders thereof or any trustee
or agent on its or their behalf shall be permitted (with or without the giving
of notice, the lapse of time or both) to cause any such Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, in any such case upon the occurrence of a
Default or Event of Default hereunder unless and until the Obligations have been
declared, or have otherwise automatically become, immediately due and payable
pursuant to Section 8.1(a).

“Subsidiary” means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50.0%) of whose shares of stock or other ownership interests having ordinary
voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the Board of Directors (or similar body) of such corporation, partnership or
other entity are at the time owned, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless the context otherwise requires,
each reference to a Subsidiary herein shall be a reference to a Subsidiary of a
Credit Party.

 

-72-



--------------------------------------------------------------------------------

“Tax” means any present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means each of the Tranche A Loan and the Tranche B Loan, as
applicable, and “Term Loans” means, collectively, the Tranche A Loan and the
Tranche B Loan (to the extent funded).

“Term Loan Commitment” mean each of the Tranche A Loan Commitment and the
Tranche B Loan Commitment, as applicable, and “Term Loan Commitments” means,
collectively, the Tranche A Loan Commitment and the Tranche B Loan Commitment.

“Term Loan Maturity Date” means the 72nd-month anniversary of the Tranche A
Closing Date.

“Term Loan Rate” is defined in Section 2.3(a)(i).

“Territory” means, with respect to the Product, the world.

“Third Party IP” is defined in Section 4.6(l).

“Trademark License” means any agreement, whether written or oral, providing for
the grant by or to a Person of any right to use any Trademark.

“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, service marks, elements of
package or trade dress of goods or services, logos and other source or business
identifiers, together with the goodwill associated therewith, all registrations
and recordings thereof, and all applications in connection therewith, in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any state thereof or in any similar office or agency
anywhere in the world in which foreign counterparts are registered or issued,
and (b) all renewals thereof.

“Tranche A Closing Date” means the date on which the Tranche A Loan is advanced
by Lenders, which, subject to the satisfaction of the conditions precedent to
the Tranche A Loan set forth in Section 3.1, Section 3.3 and Section 3.5, shall
be ten (10) Business Days following the Effective Date.

“Tranche A Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche A Loan on the
Tranche A Closing Date in the aggregate principal amount set forth opposite such
Lender’s name on Exhibit D attached hereto.

“Tranche A Loan” is defined in Section 2.2(a)(i).

“Tranche A Loan Amount” means an original principal amount equal to Seventy-Five
Million Dollars ($75,000,000.00).

“Tranche A Makewhole Amount” means, as of any date of determination occurring
prior to the 3rd-year anniversary of the Tranche A Closing Date, an amount equal
to the sum of all interest that would have accrued and been payable from such
date through the 3rd-year anniversary of the Tranche A Closing Date.

“Tranche A Note” means a promissory note in substantially the form attached
hereto as Exhibit B-1, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche A Prepayment Premium” means, with respect to any prepayment of the
Tranche A Loan by Borrower pursuant to Section 2.2(c) or as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a), an
amount equal to the product of the amount of any principal so prepaid,
multiplied by:

(a) if such prepayment occurs prior to the 3rd-year anniversary of the Tranche A
Closing Date, 0.03;

 

-73-



--------------------------------------------------------------------------------

(b) if such prepayment occurs on or after the 3rd -year anniversary of the
Tranche A Closing Date but prior to the 4th-year anniversary of the Tranche A
Closing Date, 0.02; and

(c) if such prepayment occurs on or after the 4th-year anniversary of the
Tranche A Closing Date Tranche A Closing Date but prior to the 5th-year
anniversary of the Tranche A Closing Date, 0.01.

For the avoidance of doubt, no Tranche A Prepayment Premium shall be due and
owing for any payment of principal of the Tranche A Loan made on the Term Loan
Maturity Date.

“Tranche B Closing Date” means the date on which the Tranche B Loan is advanced
by Lenders, which, at Borrower’s option and as indicated in the Payment/Advance
Request for the Tranche B Loan and subject to the satisfaction of the conditions
precedent to the Tranche B Loan set forth in Section 3.2, Section 3.3 and
Section 3.5, shall be ninety (90) days (or such shorter period as may be agreed
to by Lenders) following the delivery by Borrower to Collateral Agent of a
completed Payment/Advance Request in the form of Exhibit A hereto for the
Tranche B Loan and, in no event, later than December 31, 2020.

“Tranche B Commitment” means, with respect to any Lender, the commitment of such
Lender to make the Credit Extensions relating to the Tranche B Loan on the
Tranche B Closing Date in the aggregate principal amount set forth opposite such
Lender’s name on Exhibit D attached hereto; provided, however, that the parties
hereto agree that such commitment, and any obligations of such Lender hereunder
with respect thereto, shall terminate automatically without any further action
by any party hereto and be of no further force and effect if (x) any prepayment
of the Tranche A Loan is made, in whole or in part, on or before the Tranche B
Closing Date or (y) Borrower does not timely deliver a Payment/Advance Request
to the Collateral Agent on or before June 30, 2020 with respect to the request
to fund the Tranche B Loan Amount on a Tranche B Closing Date (in either of
which case, for purposes of this Agreement, such Lender’s Tranche B Commitment
would become zero).

“Tranche B Loan” is defined in Section 2.2(a)(ii).

“Tranche B Loan Amount” means an original principal amount equal to Seventy-Five
Million Dollars $75,000,000.00).

“Tranche B Makewhole Amount” means, as of any date of determination occurring
prior to the 3rd-year anniversary of the Tranche B Closing Date, an amount equal
to the sum of all interest that would have accrued and been payable from such
date through the 3rd year anniversary of the Tranche B Closing Date.

“Tranche B Note” means a promissory note in substantially the form attached
hereto as Exhibit B-2, as it may be amended, restated, supplemented or otherwise
modified from time to time.

“Tranche B Prepayment Premium” means, with respect to any prepayment of the
Tranche B Loan by Borrower pursuant to Section 2.2(c) or as a result of the
acceleration of the maturity of the Term Loans pursuant to Section 8.1(a), an
amount equal to the product of the amount of any principal so prepaid,
multiplied by:

(a) if such prepayment occurs prior to the 3rd-year anniversary of the Tranche B
Closing Date, 0.03;

(b) if such prepayment occurs on or after the 3rd-year anniversary of the
Tranche B Closing Date but prior to the 4th-year anniversary of the Tranche A
Closing Date, 0.02; and

(c) if such prepayment occurs on or after the 4th-year anniversary of the
Tranche B Closing Date Tranche A Closing Date but prior to the 5th-year
anniversary of the Tranche A Closing Date, 0.01.

“Transfer” is defined in Section 6.1.

“Treasury Regulations” mean those regulations promulgated pursuant to the IRC.

 

-74-



--------------------------------------------------------------------------------

“TRICARE” means, collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, and all laws applicable to such programs.

“UKBA” is defined in Section 4.18(a).

“United States” or “U.S.” means the United States of America, its fifty
(50) states, the District of Columbia and Puerto Rico.

“Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person, all of the Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares required pursuant to
Requirements of Law) are owned by such Person or another Wholly-Owned Subsidiary
of such Person. Unless the context otherwise requires, each reference to a
Wholly-Owned Subsidiary herein shall be a reference to a Wholly-Owned Subsidiary
of a Credit Party.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

[Signature page follows.]

 

-75-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Effective Date.

GLOBAL BLOOD THERAPEUTICS, INC.,

as Borrower

 

By:  

/s/ Jeffrey Farrow

Name:   Jeffrey Farrow Title:   Chief Financial Officer

 

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

BIOPHARMA CREDIT PLC,

as Collateral Agent and Lender

By:   Pharmakon Advisors, LP,   its Investment Manager           By: Pharmakon
Management I, LLC,           its General Partner

By:  

/s/ Pedro Gonzalez de Cosio

Name: Pedro Gonzalez de Cosio Title: Managing Member
BIOPHARMA CREDIT PLC INVESTMENTS V (MASTER) LP, as Lender

By:   Pharmakon Advisors, LP,

            its Investment Manager

            By: Pharmakon Management I, LLC,

            its General Partner

By:  

/s/ Pedro Gonzalez de Cosio

Name: Pedro Gonzalez de Cosio

Title: CEO and Managing Member

 

Signature Page to Loan Agreement



--------------------------------------------------------------------------------

EXHIBIT A – PAYMENT/ADVANCE REQUEST FORM

The undersigned, being the duly elected and acting                      of
GLOBAL BLOOD THERAPEUTICS, INC., a Delaware corporation (“Borrower”), does
hereby certify, solely in his/her capacity as an authorized officer of Borrower
and not in his/her personal capacity, to each of BIOPHARMA CREDIT PLC (in its
capacity as “Collateral Agent” and a “Lender”) and BIOPHARMA CREDIT INVESTMENTS
V (MASTER) LP (a “Lender”), in connection with that certain Loan Agreement dated
as of                     , 2019 by and among Borrower, Lenders and the other
parties thereto (the “Loan Agreement”; with other capitalized terms used below
having the meanings ascribed thereto in the Loan Agreement) that, subject to the
satisfaction (or waiver by Required Lenders) of the conditions precedent to the
Tranche [A] [B] Loan set forth in Section 3 of the Loan Agreement, on [the
Tranche A Closing Date] [[                    , 20    ] (the “Tranche B Closing
Date”)]:

1. the representations and warranties made by the Credit Parties in Section 4 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects, unless any such representation or warranty is stated to
relate to a specific earlier date, in which case such representation or warranty
shall be true and correct in all material respects as of such earlier date (it
being understood that any representation or warranty that is qualified as to
“materiality,” “Material Adverse Change,” or similar language shall be true and
correct in all respects on the Tranche [A][B] Closing Date3 or as of such
earlier date, as applicable);

2. no Default or Event of Default has occurred since the [Effective Date]4
[Tranche A Closing Date]5 or is occurring as of the date hereof;

3. each of the Credit Parties is in compliance with the covenants and
requirements contained in Sections 5 and 6 of the Loan Agreement;

4. all conditions referred to in Section 3 of the Loan Agreement to the making
of the Tranche [A][B] Loan6 to be made on the Tranche [A][B] Closing Date7 have
been satisfied (or waived in writing by the Required Lenders);

5. no Material Adverse Change has occurred since the [Effective Date]8 [Tranche
A Closing Date]9;

6. the undersigned is a Responsible Officer of Borrower; and

7. the proceeds of the [Tranche A Loan]10 [Tranche B Loan]11 shall be disbursed
as set forth on Attachment A hereto12.

Dated:                     , 20    13

 

3 

As applicable.

4 

To be included in Payment/Advance Form for Tranche A Loan only.

5 

To be included in Payment/Advance Form for Tranche B Loan only.

6 

As applicable.

7 

As applicable.

8 

To be included in Payment/Advance Form for Tranche A Loan only.

9 

To be included in Payment/Advance Form for Tranche B Loan only.

10 

To be included in Payment/Advance Form for Tranche A Loan only.

11 

To be included in Payment/Advance Form for Tranche B Loan only.

12 

To be prepared in coordination with Lender (or Lender’s counsel).

13 

In Payment/Advance Form for Tranche B Loan, insert date no later than 15 days
prior to the Tranche B Closing Date.

[Signature page follows]



--------------------------------------------------------------------------------

GLOBAL BLOOD THERAPEUTICS, INC.,

as Borrower

By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B-1

THIS NOTE CONTAINS ORIGINAL ISSUE DISCOUNT, AS DEFINED IN SECTION 1273 OF THE
INTERNAL REVENUE CODE OF 1986 AS AMENDED. PLEASE CONTACT [            ], CHIEF
FINANCIAL OFFICER, [address], TELEPHONE: [            ] TO OBTAIN INFORMATION
REGARDING THE ISSUE PRICE OF THE NOTE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT IN
THE NOTE AND THE YIELD TO MATURITY.

TRANCHE A NOTE

 

$75,000,000.00    Dated: [            ], 2019

FOR VALUE RECEIVED, the undersigned, GLOBAL BLOOD THERAPEUTICS, INC., a Delaware
corporation (“Borrower”), HEREBY PROMISES TO PAY to [BIOPHARMA CREDIT PLC]
[BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP] (“Lender”), or its registered
assignees, the principal amount of SEVENTY-FIVE MILLION DOLLARS
($75,000,000.00), plus interest on the aggregate unpaid principal amount hereof
at a per annum rate equal to the LIBOR Rate plus Seven percent (7.00%) per
annum, and in accordance with the terms of the Loan Agreement dated as of
___________, 2019 by and among Borrower, Lender and the other parties thereto
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”). If not sooner paid, the entire principal amount,
all accrued and unpaid interest hereunder, all due and unpaid Lender Expenses
and any other amounts payable under the Loan Documents shall be due and payable
on the Term Loan Maturity Date. Any capitalized term not otherwise defined
herein shall have the meaning attributed to such term in the Loan Agreement.

Borrower shall make equal quarterly payments of principal of the Tranche A Loan
commencing on the first Payment Date on or immediately following the 39th-month
anniversary of the Tranche A Closing Date. All unpaid principal with respect to
the Tranche A Loan (and, for the avoidance of doubt, all accrued and unpaid
interest, all due and unpaid Lender Expenses and any other amounts payable under
the Loan Documents) is due and payable in full on the Term Loan Maturity Date.
Interest shall accrue on this Tranche A Note commencing on, and including, the
date of this Tranche A Note, and shall accrue on this Tranche A Note, or any
portion thereof, for the day on which this Tranche A Note or such portion is
paid. Interest on this Tranche A Note shall be payable in accordance with
Section 2.3 of the Loan Agreement.

Principal, interest and all other amounts due with respect to this Tranche A
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche A Note.

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Tranche A Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement or as expressly provided in Section 8.1 of the Loan
Agreement.

This Tranche A Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche A Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche A Note are hereby waived.

THIS TRANCHE A NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.



--------------------------------------------------------------------------------

Note Register; Ownership of Note. The ownership of an interest in this Tranche A
Note shall be registered on a record of ownership maintained by the Collateral
Agent. Notwithstanding anything else in this Tranche A Note to the contrary, the
right to the principal of, and stated interest on, this Tranche A Note may be
transferred only if the transfer is registered on such record of ownership and
the transferee is identified as the owner of an interest in the obligation.
Borrower shall be entitled to treat the registered holder of this Tranche A Note
(as recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Tranche A Note on the part of any other Person.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Tranche A Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

 

BORROWER:

GLOBAL BLOOD THERAPEUTICS, INC.,

as Borrower

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B-2

THIS NOTE CONTAINS ORIGINAL ISSUE DISCOUNT, AS DEFINED IN SECTION 1273 OF THE
INTERNAL REVENUE CODE OF 1986 AS AMENDED. PLEASE CONTACT [            ], CHIEF
FINANCIAL OFFICER, [address], TELEPHONE: [            ] TO OBTAIN INFORMATION
REGARDING THE ISSUE PRICE OF THE NOTE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT IN
THE NOTE AND THE YIELD TO MATURITY.

TRANCHE B NOTE

 

$75,000,000.00    Dated: [            ], 20    

FOR VALUE RECEIVED, the undersigned, GLOBAL BLOOD THERAPEUTICS, INC. , a
Delaware corporation (“Borrower”), HEREBY PROMISES TO PAY to [BIOPHARMA CREDIT
PLC] [BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP] (“Lender”), or its registered
assignees, the principal amount of SEVENTY-FIVE MILLION DOLLARS
($75,000,000.00), plus interest on the aggregate unpaid principal amount hereof
at a per annum rate equal to the LIBOR Rate plus Seven percent (7.00%) per
annum, and in accordance with the terms of the Loan Agreement dated as of
___________, 2019 by and among Borrower, Lender and the other parties thereto
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”). If not sooner paid, the entire principal amount,
all accrued and unpaid interest hereunder, all due and unpaid Lender Expenses
and any other amounts payable under the Loan Documents shall be due and payable
on the Term Loan Maturity Date. Any capitalized term not otherwise defined
herein shall have the meaning attributed to such term in the Loan Agreement.

Borrower shall make equal quarterly payments of principal of the Tranche B Loan
commencing on the first Payment Date on or immediately following the 39th-month
anniversary of the Tranche B Closing Date. All unpaid principal with respect to
the Tranche B Loan (and, for the avoidance of doubt, all accrued and unpaid
interest, all due and unpaid Lender Expenses and any other amounts payable under
the Loan Documents) is due and payable in full on the Term Loan Maturity Date.
Interest shall accrue on this Tranche B Note commencing on, and including, the
date of this Tranche B Note, and shall accrue on this Tranche A Note, or any
portion thereof, for the day on which this Tranche B Note or such portion is
paid. Interest on this Tranche B Note shall be payable in accordance with
Section 2.3 of the Loan Agreement.

Principal, interest and all other amounts due with respect to this Tranche B
Note are payable in lawful money of the United States of America to Lender as
set forth in the Loan Agreement and this Tranche B Note.

The Loan Agreement, among other things, (a) provides for the making of secured
Term Loans by Lender to Borrower, and (b) contains provisions for acceleration
of the maturity hereof upon the happening of certain stated events.

This Tranche B Note may not be prepaid except as set forth in Section 2.2(c) of
the Loan Agreement or as expressly provided in Section 8.1 of the Loan
Agreement.

This Tranche B Note and the obligation of Borrower to repay the unpaid principal
amount of this Tranche B Note, interest thereon, and all other amounts due
Lender under the Loan Agreement are secured pursuant to the Collateral
Documents.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Tranche B Note are hereby waived.

THIS TRANCHE B NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW THAT COULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.



--------------------------------------------------------------------------------

Note Register; Ownership of Note. The ownership of an interest in this Tranche B
Note shall be registered on a record of ownership maintained by the Collateral
Agent. Notwithstanding anything else in this Tranche B Note to the contrary, the
right to the principal of, and stated interest on, this Tranche B Note may be
transferred only if the transfer is registered on such record of ownership and
the transferee is identified as the owner of an interest in the obligation.
Borrower shall be entitled to treat the registered holder of this Tranche B Note
(as recorded on such record of ownership) as the owner in fact thereof for all
purposes and shall not be bound to recognize any equitable or other claim to or
interest in this Tranche B Note on the part of any other Person.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Tranche B Note to be duly executed
by one of its officers thereunto duly authorized on the date hereof.

 

BORROWER:

GLOBAL BLOOD THERAPEUTICS, INC.,

as Borrower

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECURITY AGREEMENT



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT

Dated as of [_____], 2019

by

GLOBAL BLOOD THERAPEUTICS, INC.

(as Borrower),

THE GUARANTORS PARTY HERETO,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favor of

BIOPHARMA CREDIT PLC

(as Collateral Agent on behalf of Lenders and the other Secured Parties)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINED TERMS

     1  

Section 1.1.

   Definitions      1  

Section 1.2.

   Certain Other Terms      5  

ARTICLE II GUARANTY

     7  

Section 2.1.

   Guaranty      7  

Section 2.2.

   Limitation of Guaranty      7  

Section 2.3.

   Authorization; Other Agreements      7  

Section 2.4.

   Guaranty Absolute and Unconditional      8  

Section 2.5.

   Waivers      9  

Section 2.6.

   Reliance      9  

Section 2.7.

   Contribution      9  

ARTICLE III GRANT OF SECURITY INTEREST

     10  

Section 3.1.

   Collateral      10  

Section 3.2.

   Grant of Security Interest in Collateral      11  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     12  

Section 4.1.

   Title; No Other Liens      12  

Section 4.2.

   Perfection and Priority      12  

Section 4.3.

   Pledged Stock      13  

ARTICLE V COVENANTS

     13  

Section 5.1.

   Maintenance of Perfected Security Interest; Further Documentation and
Consents      14  

Section 5.2.

   Pledged Collateral      14  

Section 5.3.

   Intellectual Property      15  

ARTICLE VI REMEDIAL PROVISIONS

     15  

Section 6.1.

   Code and Other Remedies      15  

Section 6.2.

   Accounts and Payments in Respect of General Intangibles      19  

Section 6.3.

   Pledged Collateral      20  

Section 6.4.

   Proceeds to be Turned over to and Held by Collateral Agent      21  

Section 6.5.

   Sale of Pledged Collateral      21  

Section 6.6.

   Deficiency      22  

Section 6.7.

   Collateral Accounts      22  

Section 6.8.

   Directions, Notices or Instructions      22  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE VII ADDITIONAL RIGHTS OF COLLATERAL AGENT

     23  

Section 7.1.

   Collateral Agent’s Appointment as Attorney-in-Fact      23  

Section 7.2.

   Authorization to File Financing Statements      24  

Section 7.3.

   Authority of Collateral Agent      25  

Section 7.4.

   Duty; Obligations and Liabilities      25  

ARTICLE VIII MISCELLANEOUS

     25  

Section 8.1.

   Reinstatement      25  

Section 8.2.

   Release of Collateral and Guarantee Obligations      26  

Section 8.3.

   Independent Obligations      26  

Section 8.4.

   No Waiver by Course of Conduct      27  

Section 8.5.

   Amendments in Writing      27  

Section 8.6.

   Additional Grantors and Guarantors; Additional Pledged Collateral      27  

Section 8.7.

   Notices      27  

Section 8.8.

   Successors and Assigns      28  

Section 8.9.

   Counterparts      28  

Section 8.10.

   Severability      28  

Section 8.11.

   Governing Law      28  

Section 8.12.

   Waiver of Jury Trial      28  

ANNEXES

 

Annex 1

  

Form of Pledge Amendment

Annex 2

  

Form of Joinder Agreement

Annex 3

  

Form of Intellectual Property Security Agreement

Annex 4

  

Form of Uncertificated Stock Control Agreement

 

-ii-



--------------------------------------------------------------------------------

GUARANTY AND SECURITY AGREEMENT, dated as of [                 ], 2019, by
GLOBAL BLOOD THERAPEUTICS, INC., a Delaware corporation (“Borrower”), the
Guarantors party to the Loan Agreement (as defined below) as of the date hereof,
and each other Person that becomes a party hereto pursuant to Section 8.6
(together with Borrower and such Guarantors, “Grantors”), in favor of BIOPHARMA
CREDIT PLC, a public limited company incorporated under the laws of England and
Wales (as the “Collateral Agent”) on behalf of Lenders and each other Secured
Party.

W I T N E S S E T H:

WHEREAS, pursuant to the Loan Agreement dated as of December 17, 2019 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) by and among Borrower, the
Collateral Agent and the other parties thereto, Lenders agrees to make
extensions of credit to Borrower upon the terms and subject to the conditions
set forth therein;

WHEREAS, each Grantor other than Borrower agrees to guaranty, jointly and
severally, the Obligations (as defined in the Loan Agreement) of Borrower;

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Loan Agreement; and

WHEREAS, it is a condition precedent to the obligation of Lenders to extend
credit to Borrower under the Loan Agreement that the Grantors shall have
executed and delivered this Agreement to the Collateral Agent and each Lender
for the benefit of Lenders and the other Secured Parties.

NOW, THEREFORE, in consideration of the mutual premises herein contained and for
valuable consideration the receipt and sufficiency of which is hereby
acknowledged and to induce the Collateral Agent, Lenders and the Credit Parties
to enter into the Loan Agreement and to induce each Lender to make extensions of
credit to Borrower thereunder, each Grantor hereby agrees with the Collateral
Agent, each intending to be legally bound, as follows:

ARTICLE I

DEFINED TERMS

Section 1.1.Definitions. Capitalized terms used herein without definition are
used as defined in the Loan Agreement.

(a) The following terms have the meanings given to them in the Code and terms
used herein without definition that are defined in the Code have the meanings
given to them in the Code (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “check”,
“commercial tort claim”, “commodity account”, “commodity contract”, “documents”,
“deposit account”, “electronic chattel paper”, “encumbrance”, “entitlement
holder”, “equipment”, “farm products”, “financial asset”, “fixture”, “general
intangible”, “goods”, “health-care-insurance receivable”, “instruments”,
“inventory”, “investment property”, “letter of credit”, “letter-of-credit
right”, “money”, “proceeds”, “promissory note”, “record”, “securities account”,
“security”, “security entitlement”, “supporting obligation”, “tangible chattel
paper” and “uncertificated security”.

 



--------------------------------------------------------------------------------

(b) The following terms shall have the following meanings:

“Agreement” means this Guaranty and Security Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time.

“Applicable IP Office” means the United States Patent and Trademark Office or
the United States Copyright Office.

“Collateral” has the meaning specified in Section 3.1.

“Excluded Property” means, collectively:

(i) any “intent to use” United States Trademark applications for which a
statement of use or an amendment to allege use has not been filed (but only
until such statement is filed) solely to the extent, if any, that, and only
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent to use Trademark
applications under applicable federal law;

(ii) any permit, lease, license, contract, instrument or other agreement held by
any Grantor with respect to which, the grant to the Collateral Agent, in favor
of and for the benefit of Lenders and the other Secured Parties, of a security
interest therein and Lien thereupon, and the pledge to the Collateral Agent
thereof, in favor of and for the benefit of Lenders and the other Secured
Parties, to secure the Obligations (and any guaranty thereof) are validly
prohibited by the terms thereof, but only, in each case, to the extent, and for
so long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the Code (including Sections 9-406(d), 9-407(a),
9-408(a) and 9-409 of the Code) or by any applicable Requirements of Law;

(iii) any other permit, lease, license, contract, instrument or other agreement
held by any Grantor with respect to which, the grant to the Collateral Agent, in
favor of and for the benefit of Lenders and the other Secured Parties, of a
security interest in and Lien thereupon, and the pledge to the Collateral Agent
thereof, in favor of and for the benefit of Lenders and the other Secured
Parties, to secure the Obligations (and any guaranty thereof) require the
consent, approval or waiver of any Governmental Authority or other third party
(other than Borrower or an Affiliate of Borrower) and such consent, approval or
waiver has not been obtained by such Grantor or Borrower following their
respective commercially reasonable efforts to obtain the same;

(iv) any other asset or property subject or purported to be subject to a Lien
under any Collateral Document held by any Grantor with respect to which, the
grant to the Collateral Agent, in favor of and for the benefit of Lenders and
the other Secured Parties, of a security interest in and Lien thereupon, and the
pledge to the Collateral Agent thereof, in favor of and for the benefit of
Lenders and the other Secured Parties, to secure the Obligations (and any
guaranty thereof) require the consent, approval or waiver of any Governmental
Authority or other third party (other than Borrower or an Affiliate of Borrower)
and such consent, approval or waiver has not been obtained by such Grantor or
Borrower following their respective commercially reasonable efforts to obtain
the same;

 

-2-



--------------------------------------------------------------------------------

(v) any property or asset subject or purported to be subject to a Lien under any
Collateral Document held by any Grantor that is a non-Wholly-Owned Subsidiary
with respect to which, the grant to the Collateral Agent, in favor of and for
the benefit of Lenders and the other Secured Parties, of a security interest
therein and Lien thereupon, and the pledge to the Collateral Agent thereof, in
favor of and for the benefit of Lenders and the other Secured Parties, to secure
the Obligations (and any guaranty thereof) are validly prohibited by, or would
give any third party (other than Borrower or an Affiliate of Borrower) the right
to terminate its obligations under, the Operating Documents of, the joint
venture agreement or shareholder agreement with respect to, or any other
contract with such third party relating to such non-Wholly-Owned Subsidiary
(other than customary non-assignment provisions which are ineffective under
Article 9 of the Code or other Requirements of Law), but only, in each case, to
the extent, and for so long as such Operating Documents, joint venture
agreement, shareholder agreement or other contract is in effect;

(vi) any asset or property subject or purported to be subject to a Lien under
any Collateral Document held by any Grantor with respect to which, the cost,
difficulty, burden or consequences (including adverse Tax consequences) of
granting the Collateral Agent, in favor of and for the benefit of Lenders and
the other Secured Parties, a security interest therein and Lien thereupon, and
pledging to the Collateral Agent thereof, in favor of and for the benefit of
Lenders and the other Secured Parties, to secure the Obligations (and any
guaranty thereof) are excessive relative to the value to be afforded to Lenders
thereby;

(vii) any rights under any Federal or state governmental license, permit,
franchise or authorization to the extent that the granting of a security
interest therein is specifically prohibited or restricted by any Requirements of
Law;

(viii) any asset or property subject to a Permitted Lien to the extent the
documents governing such Permitted Lien or the Permitted Indebtedness secured
thereby validly prohibit other Liens on such assets or property, but only, in
each case, to the extent, and for so long as, such prohibition is not terminated
or rendered unenforceable or otherwise deemed ineffective by the Code (including
Sections 9-406(d), 9-407(a), 9-408(a) and 9-409 of the Code) or by any
applicable Requirements of Law;

(ix) leasehold interests in real property;

(x) fee interests in real property with a fair market value (reasonably
determined in good faith by a Responsible Officer of Borrower) less than
$5,000,000;

(xi) Vehicles;

(xii) any letter of credit with an amount less than $500,000 and all
letter-of-credit rights with respect thereto;

 

-3-



--------------------------------------------------------------------------------

(xiii) any other property or assets (other than Intellectual Property) as to
which the creation or attachment of a lien is not governed by Article 9 of the
Code;

(xiv) any Intellectual Property unrelated in any way to the research,
development, manufacture, production, use, commercialization, marketing,
importing, storage, transport, offer for sale, distribution or sale of any
Product in the Territory, including any similar or equivalent rights to those
set forth in clauses (a) through (f) of the definition of “Intellectual
Property”;

(xv) Excluded Equity Interests; and

(xvi) Excluded Accounts;

provided, however, that “Excluded Property” shall not include any proceeds,
products, substitutions or replacements of Excluded Property (unless such
proceeds, products, substitutions or replacements would otherwise constitute
Excluded Property).

“Fraudulent Transfer Laws” has the meaning set forth in Section 2.2.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than Borrower.

“Guaranty” means the guaranty of the Guaranteed Obligations made by Guarantors
as set forth in this Agreement.

“IP License” means all express and implied grants or rights to make, have made,
use, sell, reproduce, distribute, modify, or otherwise exploit any Intellectual
Property, as well as all covenants not to sue and co-existence agreements (and
all related IP Ancillary Rights), whether written or oral, relating to any
Intellectual Property.

“Maximum Guaranteed Amount” has the meaning set forth in Section 2.2.

“NDA” means a new drug application filed with the FDA pursuant to Section 505(b)
of the U.S. Federal Food, Drug, and Cosmetic Act, along with all supplements and
amendments thereto.

“Pledged Certificated Stock” means all of the Equity Interests (other than
Excluded Equity Interests) of any Subsidiary evidenced by a certificate,
instrument or other similar document (as defined in the Code), in each case
owned by any Grantor, including a Grantor’s right, title and interest resulting
from its ownership of any such Equity Interests as a limited or general partner
in any partnership that has issued Pledged Certificated Stock or as a member of
any limited liability company that has issued Pledged Certificated Stock, and a
Grantor’s right, title and interest resulting from its ownership of any such
Equity Interests in, to and under any Operating Document or shareholder
agreement of any corporation, partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including all certificated Equity
Interests listed on Schedule 1 of the Security Disclosure Letter. “Pledged
Certificated Stock” includes, for the avoidance of doubt, any Pledged
Uncertificated Stock that subsequently becomes certificated.

 

-4-



--------------------------------------------------------------------------------

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 3 of the Security Disclosure Letter, issued
by the obligors named therein. “Pledged Debt Instruments” excludes any Excluded
Property.

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. “Pledged Investment Property” excludes any Excluded Property.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged Uncertificated Stock” means all of the Equity Interests (other than
Excluded Equity Interests) of any Subsidiary that is not Pledged Certificated
Stock, in each case owned by any Grantor, including Grantor’s right, title and
interest resulting from its ownership of any such Equity Interests as a limited
or general partner in any partnership not constituting Pledged Certificated
Stock or as a member of any limited liability company not constituting Pledged
Certificated Stock, a Grantor’s right, title and interest resulting from its
ownership of any such Equity Interests in, to and under any Operating Document
or shareholder agreement of any partnership or limited liability company to
which it is a party, and any distribution of property made on, in respect of or
in exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 1 of the Security Disclosure Letter, to the
extent such interests are not certificated.

“Secured Obligations” has the meaning set forth in Section 3.2.

“Security Disclosure Letter” means the security agreement disclosure letter,
dated as of the date hereof, delivered by the Grantors to the Collateral Agent
and each Lender.

“Vehicles” means rolling stock, motor vehicles, vessels, aircraft and other
assets subject to certificates of title.

Section 1.2. Certain Other Terms.

(a) For the purposes of and as used in this Agreement: (i) references to any
Person include its successors and assigns and, in the case of any Governmental
Authority, any Person succeeding to its functions and capacities; (ii) each
authorization herein shall be deemed irrevocable and coupled with an interest;
and (iii) where the context requires, provisions relating to any Collateral when
used in relation to a Grantor shall refer to such Grantor’s Collateral or any
relevant part thereof.

 

-5-



--------------------------------------------------------------------------------

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) This Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The words “include”, “included” and “including” are
not limiting and mean “including without limitation.” The word “or” has the
inclusive meaning represented by the phrase “and/or”. The word “shall” is
mandatory. The word “may” is permissive. The singular includes the plural and
the plural includes the singular.

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts. Except as the context otherwise requires (including to the extent
otherwise expressly provided herein), references to any contract, agreement,
instrument or other document, including this Agreement and the other Loan
Documents, shall be deemed to include any and all amendments, supplements or
modifications thereto or restatements or substitutions thereof, in each case
which are in effect from time to time, but only to the extent such amendments,
supplements, modifications, restatements or substitutions are not prohibited by
the terms of any Loan Document.

(vi) Laws. Except as the context otherwise requires (including to the extent
otherwise expressly provided herein), references to any law, statute, treaty,
order, policy, rule or regulation include any amendments, supplements and
successors thereto, and references to any law, statute, treaty, order, policy,
rule or regulation are to be construed as including all statutory and regulatory
provisions related thereto or consolidating, amending, replacing, supplementing
or interpreting such law, statute, treaty, order, policy, rule or regulation.

(vii) Excluded Property. Notwithstanding anything to the contrary herein, the
representations, warranties and covenants set forth herein in relation to the
assets of the Grantors shall not apply to any Excluded Property.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

GUARANTY

Section 2.1. Guaranty. To induce Lenders to make the Term Loans to Borrower in
accordance with the terms and conditions of the Loan Agreement, each Guarantor,
jointly and severally with each other Guarantor, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of Borrower existing on the date hereof or
hereinafter incurred or created (the “Guaranteed Obligations”). This Guaranty by
each Guarantor hereunder constitutes a guaranty of payment and not of
collection. Each Guarantor hereby acknowledges and agrees that the Guaranteed
Obligations, at any time and from time to time, may exceed the Maximum
Guaranteed Amount of such Guarantor and may exceed the aggregate of the Maximum
Guaranteed Amounts of all Guarantors, in each case without discharging, limiting
or otherwise affecting the obligations of any Guarantor hereunder or the rights,
powers and remedies of any Secured Party hereunder or under any other Loan
Document.

Section 2.2. Limitation of Guaranty. Any term or provision of this Guaranty or
any other Loan Document to the contrary notwithstanding, the maximum aggregate
amount for which any Guarantor shall be liable hereunder (the “Maximum
Guaranteed Amount”) shall not exceed the maximum amount for which such Guarantor
can be liable without rendering this Guaranty or any other Loan Document, as it
relates to such Guarantor, subject to avoidance under applicable Requirements of
Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer Laws”).
Any analysis of the provisions of this Guaranty for purposes of Fraudulent
Transfer Laws shall take into account the right of contribution established in
Section 2.7 below and, for purposes of such analysis, give effect to any
discharge of intercompany debt as a result of any payment made under the
Guaranty.

Section 2.3. Authorization; Other Agreements. The Collateral Agent, on behalf of
Lenders and the other Secured Parties is hereby authorized, without notice, to
or demand upon any Guarantor and without discharging or otherwise affecting the
obligations of any Guarantor hereunder and without incurring any liability
hereunder, from time to time, to do each of the following but subject in all
cases to the terms and conditions of the other Loan Documents:

(a) subject to compliance with Section 11.5 of the Loan Agreement and
Section 8.5 hereof (as applicable), (i) modify, amend, supplement or otherwise
change, (ii) accelerate or otherwise change the time of payment or (iii) waive
or otherwise consent to noncompliance with, any Guaranteed Obligation or any
Loan Document;

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

 

-7-



--------------------------------------------------------------------------------

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with Borrower or any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

Section 2.4. Guaranty Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defense (other than the indefeasible payment in
full of the Guaranteed Obligations (other than inchoate indemnity obligations)),
whether arising in connection with or in respect of any of the following clauses
(a) through (f) or otherwise, and hereby agrees that its obligations under this
Guaranty are irrevocable, absolute and unconditional and shall not be discharged
as a result of or otherwise affected by any of the following clauses (a) through
(f) (which may not be pleaded and evidence of which may not be introduced in any
proceeding with respect to this Guaranty, in each case except as otherwise
agreed in writing by Lender):

(a) the invalidity or unenforceability of any obligation of Borrower or any
other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from Borrower or any other Guarantor or other action to enforce the
same or (ii) any action to enforce any Loan Document or any Lien thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against Borrower, any other Guarantor or any of
Borrower’s other Subsidiaries or any procedure, agreement, order, stipulation,
election, action or omission thereunder, including any discharge or disallowance
of, or bar or stay against collecting, any Guaranteed Obligation (or any
interest thereon) in or as a result of any such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default and during the continuance thereof by the Collateral Agent,
on behalf of Lenders and any other Secured Party, to proceed separately against
any Collateral in accordance with the Collateral Agent’s rights and the rights
of any Lender or other Secured Party under any applicable Requirements of Law;
or

 

-8-



--------------------------------------------------------------------------------

(f) any other defense, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of Borrower, any other
Guarantor or any other Subsidiary of Borrower, in each case other than the
indefeasible payment in full of the Guaranteed Obligations (other than inchoate
indemnity obligations).

Section 2.5. Waivers. To the fullest extent permitted by Requirements of Law,
each Guarantor hereby unconditionally and irrevocably waives and agrees not to
assert any claim, defense, setoff or counterclaim based on diligence,
promptness, presentment, requirements for any demand or notice
hereunder, including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defense arising by reason of any disability or other defense of Borrower or any
other Guarantor. Until the indefeasible payment in full of the Guaranteed
Obligations (other than inchoate indemnity obligations), each Guarantor further
unconditionally and irrevocably agrees not to (x) enforce or otherwise exercise
any right of subrogation or any right of reimbursement or contribution or
similar right against Borrower or any other Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defense, setoff
or counterclaim it may have against any other Credit Party or set off any of its
obligations to such other Credit Party against obligations of such Credit Party
to such Guarantor. No obligation of any Guarantor hereunder shall be discharged
other than by complete performance.

Section 2.6. Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of Borrower, each other Guarantor and
any other guarantor, maker or endorser of any Guaranteed Obligation or any part
thereof, and of all other circumstances bearing upon the risk of nonpayment of
any Guaranteed Obligation or any part thereof that reasonable and diligent
inquiry would reveal, and each Guarantor hereby agrees that neither the
Collateral Agent nor any Lender or other Secured Party shall have any duty to
advise any Guarantor of information known to it regarding such condition or any
such circumstances. In the event the Collateral Agent, in its sole discretion,
undertakes at any time or from time to time to provide any such information to
any Guarantor, such Person shall be under no obligation to (a) undertake any
investigation not a part of its regular business routine, (b) disclose any
information that any Lender or other Secured Party, pursuant to accepted or
reasonable commercial finance or banking practices, wishes to maintain
confidential or (c) make any future disclosures of such information or any other
information to any Guarantor.

Section 2.7. Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the value actually received by such Guarantor and its
Subsidiaries from the Term Loans and other Obligations and (b) the amount such
Guarantor would otherwise have paid if such Guarantor had paid the aggregate
amount of the Guaranteed Obligations (excluding the amount thereof repaid by
Borrower) in the same proportion as such Guarantor’s net worth on the date
enforcement is sought hereunder bears to the aggregate net worth of all
Guarantors on such date, then such Guarantor shall be reimbursed by such other
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Guarantors on such date.

 

-9-



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1. Collateral. For the purposes of this Agreement, the following
tangible and intangible assets and property now owned or at any time hereafter
acquired, developed or created by a Grantor or in which a Grantor now has or at
any time in the future may acquire any right, title or interest, in each case,
wherever located, is collectively referred to as the “Collateral”:

(a) all accounts;

(b) all as-extracted collateral;

(c) all chattel paper, including electronic chattel paper or tangible chattel
paper;

(d) all checks;

(e) all deposit accounts;

(f) all documents;

(g) all encumbrances;

(h) all equipment;

(i) all fixtures;

(j) all general intangibles (including all agreements of any kind);

(k) all goods;

(l) all Intellectual Property and IP Licenses (including any IP Licenses under
the Current Company IP Agreements to which a Grantor is a party and the rights
of such Grantor thereunder, and all of a Grantor’s right, title and interest in,
to and under any Internet Domain Names and Software);

(m) all of a Grantor’s right, title and interest in, to and under any NDA
relating to the commercialization, marketing, offer for sale, distribution or
sale of any Product in the Territory;

(n) all instruments (including all promissory notes);

(o) all inventory;

(p) all investment property (including Pledged Collateral, Pledged Investment
Property, Equity Interests, securities, securities accounts and security
entitlements with respect thereto and financial assets carried therein, and all
commodity accounts and commodity contracts);

 

-10-



--------------------------------------------------------------------------------

(q) all money;

(r) all letters of credit, letter-of-credit rights and supporting obligations;

(s) the commercial tort claims with a predicted value of $500,000 or more (as
reasonably determined by a Responsible Officer of Borrower in good faith and
based upon reasonable assumptions) described on Schedule 4 of the Security
Disclosure Letter;

(t) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the other property described in this
Section 3.1;

(u) all property of such Grantor held by the Collateral Agent for the benefit of
Lenders and any other Secured Party, including all property of every
description, in the custody of or in transit to the Collateral Agent for the
benefit of Lenders and any other Secured Party for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor or as to
which such Grantor may have any right or power, including cash;

(v) all proceeds, products, accessions, rents and profits of or in respect of
any of the foregoing;

(w) to the extent not otherwise included, all personal property of such Grantor,
whether tangible or intangible and wherever located, and all proceeds, products,
accessions, rents, issues and profits of any and all of the foregoing and all
collateral security, supporting obligations and guarantees given by any Person
with respect to any of the foregoing; and

(x) to the extent not otherwise included, all other properties or assets of
whatever kind and nature subject or purported to be subject from time to time to
a Lien under any Collateral Document;

excluding, however, all Excluded Property.

Section 3.2. Grant of Security Interest in Collateral. Without limiting any
other security interest granted to the Collateral Agent, in favor of and for the
benefit of Lenders and the other Secured Parties, each Grantor, as collateral
security for the prompt and complete payment and performance when due (whether
at stated maturity, by acceleration or otherwise) of the Obligations of such
Grantor (the “Secured Obligations”), hereby pledges, hypothecates and grants to
the Collateral Agent, in favor and for the benefit of Lenders and the other
Secured Parties, to secure the payment and performance in full of all of the
Obligations for the benefit of Lenders and the other Secured Parties, a first
priority Lien (subject only to Permitted Liens) on and continuing security
interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor, wherever located, whether now owned or hereafter
acquired or arising; provided, however, notwithstanding the foregoing, no Lien
or security interest is hereby granted on, and “Collateral” shall not include,
any Excluded Property; provided, further, that if and when any property or asset
shall cease to be Excluded Property, a first priority Lien (subject only to
Permitted Liens) on and security interest in such property or asset shall be
deemed granted therein and, therefore, “Collateral” shall then include any such
property or asset.

 

-11-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Collateral Agent and Lenders to enter into the Loan Documents,
each Grantor, jointly and severally with each other Grantor, represents and
warrants each of the following to the Collateral Agent, each Lender and the
other Secured Parties:

Section 4.1. Title; No Other Liens. Except for the Lien granted to the
Collateral Agent for the benefit of Lenders and the other Secured Parties
pursuant to this Agreement and any other Permitted Liens under any Loan Document
(including Section 4.2 hereof), such Grantor owns or otherwise has the rights it
purports to have in each item of the Collateral, free and clear of any and all
Liens or claims of others. Such Grantor (a) is the record and beneficial owner
of the Collateral pledged by it hereunder constituting instruments or
certificates and (b) except for Permitted Subsidiary Distribution Restrictions,
has rights in or the power to transfer each other item of Collateral in which a
Lien is granted by it hereunder, free and clear of any other Lien other than any
Permitted Liens.

Section 4.2. Perfection and Priority. Other than in respect of money and other
Collateral subject to Section 9-311(a)(1) of the Code, the security interest
granted to the Collateral Agent pursuant to this Agreement constitutes a valid
and continuing first priority perfected security interest (subject, in the case
of priority only, to Permitted Liens that are expressly permitted (if at all) by
the terms of the Loan Agreement or this Agreement to have superior priority to
the Lien and security interest granted to the Collateral Agent for the benefit
of Lenders and the other Secured Parties) in favor of and for the benefit of
Lenders and the other Secured Parties in all Collateral, subject, for the
following Collateral, to the occurrence of the following: (a) in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the Code, the completion of the filings and other actions
specified on Schedule 2 of the Security Disclosure Letter (which, in the case of
all filings and other documents referred to on such schedule, have been duly
authorized by the applicable Guarantor); (b) with respect to any deposit account
over which a Control Agreement is required pursuant to Section 5.5 of the Loan
Agreement, the execution of Control Agreements; (c) in the case of all United
States Trademarks, Patents and Copyrights for which Code filings are
insufficient to effectuate perfection, all appropriate filings having been made
with the Applicable IP Office, as applicable; (d) in the case of all Pledged
Certificated Stock, the delivery thereof to the Collateral Agent, for the
benefit of Lenders and the other Secured Parties, of such Pledged Certificated
Stock consisting of instruments and certificates, in each case, properly
endorsed for transfer to the Collateral Agent or in blank; (e) in the case of
all Pledged Uncertificated Stock, the delivery to the Collateral Agent, for the
benefit of Lenders and the other Secured Parties, of an executed uncertificated
stock control agreement among the issuer, the registered owner and the
Collateral Agent in the form attached as Annex 4 hereto; and (f) in the case of
all other instruments that are not Pledged Stock, if any, the delivery thereof
to the Collateral Agent, for the benefit of Lenders and the other Secured
Parties, of such instruments. Such Lien on and security interest in Pledged
Stock shall be prior to all other Liens on such Collateral, subject to Permitted
Liens having priority over the Collateral Agent’s Lien by operation of law or as
and to the extent expressly permitted (if at all) by any Loan Document. Except
to the extent expressly not required pursuant to the terms of the Loan Agreement
or this Agreement, all actions by each Grantor necessary or desirable to protect
and perfect the first priority Lien on and security interest in the Collateral
granted hereunder have been duly taken.

 

-12-



--------------------------------------------------------------------------------

Section 4.3. Pledged Stock.

(a) The Pledged Stock issued by any Subsidiary of any Grantor pledged by such
Grantor hereunder (i) consist of the number and types of Equity Interests listed
on Schedule 1 of the Security Disclosure Letter and constitutes that percentage
of the issued and outstanding equity of all classes of each issuer thereof as
set forth on Schedule 1 of the Security Disclosure Letter, (ii) has been duly
authorized, validly issued and is fully paid and nonassessable (other than
Pledged Stock in limited liability companies and partnerships), and
(ii) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms. As of the date any
Joinder Agreement or Pledge Amendment is delivered pursuant to Section 8.6, the
Pledged Stock pledged by each applicable Grantor thereunder (x) is listed on the
applicable schedule attached to such Joinder Agreement or Pledge Amendment, as
applicable, and constitutes that percentage of the issued and outstanding equity
of all classes of each issuer thereof as set forth on such schedule, (y) has
been duly authorized, validly issued and is fully paid and non-assessable (other
than Pledged Stock in limited liability companies and partnerships) and
(z) constitutes the legal, valid and binding obligation of the obligor with
respect thereto, enforceable in accordance with its terms.

(b) (i) All Pledged Certificated Stock has been delivered to the Collateral
Agent, for the benefit of Lenders and the other Secured Parties, in accordance
with Section 5.2(a), and (ii) with respect to Pledged Uncertificated Stock,
uncertificated stock control agreements in the form attached as Annex 4 hereto
have been delivered to the Collateral Agent, for the benefit of Lenders and the
other Secured Parties, in accordance with Section 5.2(a).

(c) Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent for the benefit of Lenders and the other Secured Parties shall
be entitled to exercise all of the rights of the Grantor granting the security
interest in any Pledged Stock, and a transferee or assignee of such Pledged
Stock shall become a holder of such Pledged Stock to the same extent as such
Grantor and, upon the transfer of the entire interest of such Grantor, such
Grantor shall, by operation of law, cease to be a holder of such Pledged Stock.

ARTICLE V

COVENANTS

Each Grantor agrees with the Collateral Agent to the following, until the
indefeasible payment in full of the Obligations (other than inchoate indemnity
obligations) and unless the Collateral Agent, on behalf of Lenders and the other
Secured Parties, otherwise consents in writing:

 

-13-



--------------------------------------------------------------------------------

Section 5.1. Maintenance of Perfected Security Interest; Further Documentation
and Consents.

(a) Subject to the occurrence of the actions described in Section 4.2, which
each Grantor shall promptly undertake, and except to the extent perfection is
either (i) mutually agreed between Borrower and the Collateral Agent not to be
required under this Agreement or the other Loan Documents or (ii) mutually
agreed between Borrower and the Collateral Agent to be effected by filings of
financing statements or amendments thereto to be made by the Collateral Agent or
any Lender or its Related Party pursuant to Section 7.2, such Grantor shall
maintain the security interest created by this Agreement as a perfected security
interest having at least the priority described in Section 4.2 and shall warrant
and defend the Collateral covered by such security interest and such priority
against the claims and demands of all Persons (other than Secured Parties).

(b) Such Grantor shall furnish to the Collateral Agent at any time and from time
to time statements and schedules further identifying and describing the
Collateral and such other documents in connection with the Collateral as the
Collateral Agent may reasonably request in writing, all in reasonable detail and
in form and substance reasonably satisfactory to the Collateral Agent.

(c) At any time and from time to time, upon the written request of the
Collateral Agent, such Grantor shall, for the purpose of obtaining or preserving
the full benefits of this Agreement and the other Collateral Documents and of
the rights and powers herein and therein granted, (i) promptly and duly execute
and deliver, and have recorded, such further documents, including an
authorization to file (or, as applicable, the filing) of any financing statement
or amendment under the Code (or other filings under similar Requirements of Law)
in effect in any jurisdiction with respect to the security interest created
hereby and (ii) take such further action as the Collateral Agent may reasonably
request in writing that is consistent with the requirements hereof and of the
other Loan Documents, including executing and delivering any Control Agreements
required by Section 5.5 of the Loan Agreement with respect to the Collateral
Accounts.

Section 5.2. Pledged Collateral.

(a) Delivery of Pledged Collateral. Such Grantor shall, promptly after acquiring
any Pledged Collateral not owned on the Tranche A Closing Date, (i) deliver to
the Collateral Agent, in suitable form for transfer and in form and substance
reasonably satisfactory to the Collateral Agent, (A) all such Pledged Stock that
is Pledged Certificated Stock, (B) all Pledged Debt Instruments and (C) all
certificates and instruments evidencing Pledged Investment Property,
(ii) subject all Collateral Accounts required to be subject to a Control
Agreement pursuant to the Loan Agreement to a Control Agreement, and (iii) cause
the issuer of any such Pledged Stock that is Pledged Uncertificated Stock to
execute an uncertificated stock control agreement in the form attached hereto as
Annex 4, pursuant to which, inter alia, such issuer agrees to comply with the
Collateral Agent’s instructions with respect to such Pledged Uncertificated
Stock without further consent by such Grantor, and, for the avoidance of doubt,
if any such Pledged Uncertificated Stock becomes certificated, promptly (but in
any event within thirty (30) days thereof) deliver to the Collateral Agent, in
suitable form for transfer and in form and substance reasonably satisfactory to
the Collateral Agent, all such certificates, instruments or other similar
documents (as defined in the Code).

 

-14-



--------------------------------------------------------------------------------

(b) Event of Default. During the continuance of any Event of Default and in
connection with the exercise of rights or remedies hereunder or under any other
Loan Document, the Collateral Agent shall have the right, at any time in its
discretion and without prior notice to Grantor, to (i) transfer to or to
register in its name or in the name of its nominees any Pledged Stock and
(ii) exchange any certificate or instrument representing or evidencing any
Pledged Stock for certificates or instruments of smaller or larger
denominations; provided, that the Collateral Agent shall give written notice
thereof to Grantor promptly following the occurrence (and, in any event, within
two (2) Business Days of such occurrence) of any such transfer, registration or
exchange; provided, further, that the failure of the Collateral Agent to deliver
such notice shall not limit, affect or diminish any right of the Collateral
Agent or the Lenders hereunder.

(c) Cash Distributions with respect to Pledged Collateral and Pledged Investment
Property. Except as provided in Article VI and subject to any limitations set
forth in the Loan Agreement, such Grantor shall be entitled to receive all cash
distributions paid in respect of the Pledged Collateral and the Pledged
Investment Property.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral and
Pledged Investment Property; provided, however, that no vote shall be cast,
consent, waiver or ratification given or right exercised (or failed to be
exercised) or other action taken (or failed to be taken) by such Grantor in any
manner that would reasonably be expected to (i) violate or be inconsistent with
any of the terms of this Agreement or any other Loan Document or (ii) have the
effect of materially impairing such Collateral or the position or interests of
the Secured Parties.

Section 5.3. Intellectual Property. Such Grantor shall, promptly (and in no
event later than fifteen (15) days) after delivery of financial statements
pursuant to Section 5.2(a) of the Loan Agreement), execute and deliver to Lender
in form and substance reasonably acceptable to Lender and suitable for filing in
the Applicable IP Office the short-form intellectual property security
agreements in the form attached hereto as Annex 3 for all Collateral consisting
of any newly-acquired Copyrights, Trademarks or Patents (as applicable) of such
Grantor registered in the Applicable IP Office during the applicable reporting
period.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1. Code and Other Remedies.

(a) Code Remedies. During the continuance of an Event of Default, the Collateral
Agent, on behalf of Lenders and the other Secured Parties, may exercise, in
addition to all other rights and remedies granted to it in this Agreement, any
IP Agreement, any other Loan Document or in any other instrument or agreement
securing, evidencing or relating to any Secured Obligation, all rights, powers
and remedies of a secured party under the Code or any other Requirements of Law
or in equity.

 

-15-



--------------------------------------------------------------------------------

(b) Disposition of Collateral. During the continuance of an Event of Default,
without limiting the generality of the foregoing, the Collateral Agent may
(personally or through its agents or attorneys), without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice required by Requirements of Law referred to below) to or upon
any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived): (i) enter upon the premises where
any Collateral is located, without any obligation to pay rent, through
self-help, without judicial process, without first obtaining a final judgment or
giving Grantor or any other Person notice or opportunity for a hearing on the
Collateral Agent’s or any Lender’s claim or action; (ii) collect, receive,
appropriate and realize upon any Collateral; (iii) store, process, repair or
recondition the Collateral or otherwise prepare any Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and
(iv) sell, assign, license out, convey, transfer, grant option or options to
purchase or license and deliver any Collateral (or enter into contractual
obligations to do any of the foregoing), in one or more parcels at public or
private sale or sales, at any exchange, broker’s board or office of the
Collateral Agent or any Lender or other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. The Collateral Agent, on behalf of Lenders and the other Secured
Parties, shall have the right, upon any such public sale or sales and, to the
extent permitted by the Code and other Requirements of Law, upon any such
private sale or sales, to purchase or license the whole or any part of the
Collateral so sold or licensed, free of any right or equity of redemption of any
Grantor, which right or equity is hereby waived and released. The Collateral
Agent, as representative of all Lenders and other Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the Code, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent on behalf of Lenders and the other Secured
Parties, at such sale. If the Collateral Agent on behalf of any Lender sells any
of the Collateral upon credit, Grantor will be credited only with payments
actually made by purchaser and received by such Lender and applied to
indebtedness of the purchaser. In the event the purchaser fails to pay for the
Collateral, the Collateral Agent may resell the Collateral and Grantor shall be
credited with proceeds of the sale. Neither the Collateral Agent nor any Lender
shall have an obligation to marshal any of the Collateral.

(c) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at the Collateral Agent’s request, it
shall assemble the Collateral and make it available to the Collateral Agent at
places that the Collateral Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere, (ii) without limiting the foregoing, the
Collateral Agent also has the right to require that such Grantor store and keep
any Collateral pending further action by the Collateral Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, normal wear and tear excepted, (iii) until
the Collateral Agent is able to sell, assign, license out, convey or transfer
any Collateral, the Collateral Agent shall have the right to hold or use such
Collateral to the extent that it deems appropriate for the purpose of preserving
the Collateral or its value or for any other purpose

 

-16-



--------------------------------------------------------------------------------

deemed appropriate by the Collateral Agent and (iv) the Collateral Agent may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
any Collateral and to enforce any of the Collateral Agent’s or any Lender’s
remedies, with respect to such appointment without prior notice or hearing as to
such appointment. The Collateral Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against other
Persons with respect to any Collateral while such Collateral is in the
possession of the Collateral Agent.

(d) Application of Proceeds. The Collateral Agent shall apply the cash proceeds
received by it in respect of any sale of, any collection from, or other
realization upon all or any part of the Collateral, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any Collateral or in any way relating
to the Collateral or the rights of Lenders and the other Secured Parties,
including reasonable and documented out-of-pocket attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Loan Agreement, and only after such application and after the
payment by the Collateral Agent or Lenders of any other amount required by any
Requirements of Law, need the Collateral Agent or any Lender account for the
surplus, if any, to any Grantor.

(e) Direct Obligation. Neither the Collateral Agent nor any Lender or other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Grantor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any right or remedy with
respect to any Collateral therefor or any direct or indirect guaranty thereof.
All of the rights and remedies of the Collateral Agent and Lenders and any other
Secured Party shall be cumulative, may be exercised individually or concurrently
and not exclusive of any other rights or remedies provided by any Requirements
of Law. To the extent it may lawfully do so, each Grantor absolutely and
irrevocably waives and relinquishes the benefit and advantage of, and covenants
not to assert against the Collateral Agent, Lenders or any other Secured Party,
any valuation, stay, appraisement, extension, redemption or similar laws and any
and all rights or defenses it may have as a surety, now or hereafter existing,
arising out of the exercise by any of them of any rights or remedies hereunder.
If any notice of a proposed sale or other disposition of any Collateral shall be
required by Requirements of Law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.

(f) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on the Collateral Agent or any Lender or other Secured Party to
exercise remedies in a commercially reasonable manner, each Grantor acknowledges
and agrees that it is not commercially unreasonable for the Collateral Agent or
any Lender to do any of the following:

(i) fail to incur significant costs, expenses or other liabilities reasonably
deemed as such by the Collateral Agent or such Lender to prepare any Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition;

(ii) fail to obtain permits, licenses or other consents for access to any
Collateral to sell or license or for the collection or sale or licensing of any
Collateral, or, if not required by other Requirements of Law, fail to obtain
permits, licenses or other consents for the collection or disposition of any
Collateral;

 

-17-



--------------------------------------------------------------------------------

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by the Collateral
Agent or such Lender, obtain the services of other brokers, investment bankers,
consultants and other professionals to assist the Collateral Agent or such
Lender in the collection or disposition of any Collateral, or utilize Internet
sites that provide for the auction of assets of the types included in the
Collateral or that have the reasonable capacity of doing so, or that match
buyers and sellers of assets to dispose of any Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim warranties, such as title, merchantability, possession,
non-infringement or quiet enjoyment; or

(viii) purchase insurance or credit enhancements to insure the Collateral Agent
or any Lender or other Secured Party against risks of loss, collection or
disposition of any Collateral or to provide to the Collateral Agent and Lenders
a guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Collateral Agent, Lenders or any other Secured Party shall not
be deemed commercially unreasonable solely on account of not being indicated in
this Section 6.1. Without limitation upon the foregoing, nothing contained in
this Section 6.1 shall be construed to grant any rights to any Grantor or to
impose any duties on the Collateral Agent or any Lender or other Secured Party
that would not have been granted or imposed by this Agreement or by applicable
Requirements of Law in the absence of this Section 6.1.

(g) IP Licenses. To the extent permitted, and only for the purpose of enabling
the Collateral Agent to exercise rights and remedies under this Section 6.1
(including in order to take possession of, collect, receive, assemble, process,
appropriate, remove, realize upon, sell, assign, license out, convey, transfer
or grant options to purchase any Collateral) at such time as the Collateral
Agent on behalf of Lenders and the other Secured Parties shall be lawfully
entitled to exercise such rights and remedies, each Grantor hereby grants to the
Collateral Agent (i) an irrevocable, nonexclusive, assignable, worldwide license
(exercisable without payment of royalty or other compensation to such Grantor),
including the right to sublicense, use and practice any and all Intellectual
Property now owned or held or hereafter acquired or held by such Grantor and

 

-18-



--------------------------------------------------------------------------------

access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all real property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

Section 6.2. Accounts and Payments in Respect of General Intangibles.

(a) In addition to, and not in substitution for, any similar requirement in the
Loan Agreement, if required by the Collateral Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles relating to the Collateral, when collected by any
Grantor, shall be promptly (and, in any event, within two (2) Business Days of
such collection) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent for the benefit of Lenders and
the other Secured Parties, in a Collateral Account, subject to withdrawal by the
Collateral Agent as provided in Section 6.4. Until so turned over, such payment
shall be held by such Grantor in trust for the Collateral Agent for the benefit
of Lenders and the other Secured Parties, segregated from other funds of such
Grantor. Each such deposit of proceeds of accounts and payments in respect of
general intangibles relating to the Collateral shall, upon the Collateral
Agent’s request, be accompanied by a report identifying in reasonable detail the
nature and source of the payments included in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon the Collateral Agent’s request, assemble and hold
for the benefit of Lenders and the other Secured Parties all original and other
documents evidencing, and relating to, the contractual obligations and
transactions that gave rise to any account or any payment in respect of general
intangibles, including all IP Licenses, original orders, invoices and shipping
receipts and notify account debtors that the accounts or general intangibles
have been collaterally assigned to the Collateral Agent for the benefit of
Lenders and the other Secured Parties and that payments in respect thereof shall
be made directly to the Collateral Agent for the benefit of Lenders and the
other Secured Parties or to any Lender on behalf of itself and the other Secured
Parties, as the Collateral Agent shall direct; and

(ii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by the Collateral Agent to ensure
any Internet Domain Name is registered.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each account and each payment in respect of general intangibles
included in the Collateral to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto. Neither the Collateral
Agent nor any Lender or other Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible included in the Collateral by reason of or arising out
of any Loan Document or the receipt by the Collateral Agent or any Lender or
other Secured Party of any payment relating thereto, nor shall the Collateral
Agent nor any Lender or other Secured Party be obligated in any manner to
perform any obligation of any Grantor under or pursuant to any agreement giving
rise to an account or a

 

-19-



--------------------------------------------------------------------------------

payment in respect of a general intangible included in the Collateral, to make
any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

Section 6.3. Pledged Collateral.

(a) Voting Rights. Upon two (2) Business Days’ prior written notice to Grantor,
during the continuance of an Event of Default, all rights of each Grantor to
exercise or refrain from exercising the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant hereto shall cease and all
such rights shall thereupon become vested in the Collateral Agent or a nominee
on behalf of Lenders or the other Secured Parties, who shall thereupon have the
sole right to exercise such voting and other consensual rights, including the
right to exercise (i) any voting, consent, corporate and other right pertaining
to the Pledged Collateral at any meeting of shareholders, partners or members,
as the case may be, of the relevant issuer or issuers of Pledged Collateral or
otherwise, and (ii) any right of conversion, exchange and subscription and any
other right, privilege or option pertaining to the Pledged Collateral as if it
were the absolute owner thereof (including the right to exchange at its
discretion any Pledged Collateral upon the merger, amalgamation, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
equivalent structure of any issuer of Pledged Collateral, the right to deposit
and deliver any Pledged Collateral with any committee, depositary, transfer
agent, registrar or other designated agency upon such terms and conditions as
the Collateral Agent (or such nominee) on behalf of Lenders or the other Secured
Parties may determine), all without liability except to account for property
actually received by it; provided, however, that the Collateral Agent (or such
nominee) shall have no duty to any Grantor to exercise any such right, privilege
or option and shall not be responsible for any failure to do so or delay in so
doing; provided, further, that the failure of the Collateral Agent (or such
nominee) to deliver such notice shall not limit, affect or diminish any right of
the Collateral Agent or the Lenders hereunder.

(b) Proxies. Upon two (2) Business Days’ prior written notice to Grantor, during
the continuance of an Event of Default, in order to permit the Collateral Agent
on behalf of Lenders and the other Secured Parties to exercise the voting and
other consensual rights that it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions that it may be entitled to
receive hereunder, (i) each Grantor shall promptly execute and deliver (or cause
to be executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders and other instruments as the Collateral Agent may from time to
time reasonably request and (ii) without limiting the effect of clause (i)
above, such Grantor hereby grants to the Collateral Agent for the benefit of
Lenders and the other Secured Parties an irrevocable proxy to vote all or any
part of the Pledged Collateral and to exercise all other rights, powers,
privileges and remedies to which a holder of the Pledged Collateral would be
entitled (including giving or withholding written consents of shareholders,
partners or members, as the case may be, calling special meetings of
shareholders, partners or members, as the case may be, and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other Person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon (A) the cure of
any and all Events of Default or (B) the indefeasible payment in full of the
Secured Obligations (other than contingent indemnification obligations to the
extent no claim giving rise thereto has been asserted); provided, however, that
the failure of the Collateral Agent to deliver such notice shall not limit,
affect or diminish any right of the Collateral Agent or the Lenders hereunder.

 

-20-



--------------------------------------------------------------------------------

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to, and
each Grantor that is an issuer of Pledged Collateral so pledged hereunder hereby
agrees to (i) comply with any instruction received by it from the Collateral
Agent in writing that states that an Event of Default is continuing in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from liabilities to such Grantor in so
complying, and (ii) during the continuance of such Event of Default, unless
otherwise permitted hereby or by the Loan Agreement, pay any dividend or make
any other payment with respect to the Pledged Collateral directly to the
Collateral Agent for the benefit of Lenders and the other Secured Parties or to
any Lender on behalf of itself and the other Secured Parties, as the Collateral
Agent shall direct.

Section 6.4. Proceeds to be Turned over to and Held by Collateral Agent. Unless
otherwise expressly provided in the Loan Agreement or this Agreement, during the
continuance of an Event of Default and, upon written notice by the Collateral
Agent to the relevant Grantor or Grantors, all proceeds of any Collateral
received by any Grantor hereunder in cash or Cash Equivalents shall be held by
such Grantor in trust for Lenders and the other Secured Parties, segregated from
other funds of such Grantor, and shall, promptly upon receipt by any Grantor, be
turned over to the Collateral Agent for the benefit of Lenders and the other
Secured Parties in the exact form received (with any necessary endorsement). All
such proceeds of Collateral and any other proceeds of any Collateral received by
the Collateral Agent in cash or Cash Equivalents shall be held by the Collateral
Agent for the benefit of itself and the other Secured Parties in a Collateral
Account. All proceeds being held by the Collateral Agent in a Collateral Account
(or by such Grantor in trust for Lenders and the other Secured Parties) shall
continue to be held as collateral security for the Secured Obligations and shall
not constitute payment thereof until applied as provided in the Loan Agreement.

Section 6.5. Sale of Pledged Collateral.

(a) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any Pledged Collateral for
the period of time necessary to permit the issuer thereof to register such
securities for public sale under the Securities Act or under applicable state
securities laws even if such issuer would agree to do so.

 

-21-



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use commercially reasonable efforts to do or cause to
be done all such other acts as may be reasonably necessary to make such sale or
sales of any portion of the Pledged Collateral pursuant to Section 6.1 and this
Section 6.5 valid and binding and in compliance with all applicable Requirements
of Law. Each Grantor further agrees that a breach of any covenant contained
herein will cause irreparable injury to the Collateral Agent, Lenders and the
other Secured Parties, that the Collateral Agent, Lenders and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained herein shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defense against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Loan Agreement or a defense of indefeasible payment in full
of the Guaranteed Obligations (other than inchoate indemnity obligations). Each
Grantor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Pledged Collateral by the Collateral
Agent on behalf of Lenders and the other Secured Parties.

Section 6.6. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the reasonable and documented fees and
disbursements of any attorney employed by the Collateral Agent or any Lender to
collect such deficiency.

Section 6.7. Collateral Accounts. If any Event of Default shall have occurred
and be continuing, the Collateral Agent may apply the balance from any
Collateral Account of a Grantor or instruct the bank at which any Collateral
Account is maintained to pay the balance of any Collateral Account to the
Collateral Agent for the benefit of Lenders and the other Secured Parties or to
any Lender on behalf of itself and the other Secured Parties, as the Collateral
Agent shall direct, to be applied to the Secured Obligations in accordance with
the terms hereof.

Section 6.8. Directions, Notices or Instructions. Neither the Collateral Agent
nor any Lender or any Related Party thereof or any other Secured Party shall
take any action under or issue any directions, notice or instructions pursuant
to any Control Agreement or similar agreement unless an Event of Default has
occurred and is continuing.

 

-22-



--------------------------------------------------------------------------------

ARTICLE VII

ADDITIONAL RIGHTS OF COLLATERAL AGENT

Section 7.1. Collateral Agent’s Appointment as Attorney-in-Fact.

(a) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any Related Party thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents, in
each case during the continuance of an Event of Default, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Collateral Agent
and its Related Party the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any of the following when an Event of
Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and indorse and collect any check, draft, note, acceptance or other
instrument for the payment of moneys due under any account or general intangible
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Collateral Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;

(ii) in the case of any Intellectual Property (including any IP Ancillary
Rights) or any IP Licenses included in the Collateral, execute, deliver and have
recorded any document that the Collateral Agent may request to evidence, effect,
publicize or record the Collateral Agent’s security interest, in favor of and
for the benefit of Lenders and the other Secured Parties, in such Intellectual
Property or IP Licenses and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby and the Collateral Agent’s (on behalf of
Lenders and the other Secured Parties) rights and remedies with respect thereto;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or obtain or pay any insurance called for by
the terms of the Loan Agreement (including all or any part of the premiums
therefor and the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 or 6.5,
any document to effect or otherwise necessary or appropriate in relation to
evidence the sale of any Collateral; or

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct, (B) ask or demand for, and
collect and receive payment of and receipt for, any moneys, claims and other
amounts due or to become due at any time in respect of or arising out of any
Collateral, (C) commence and prosecute any suit, action or proceeding at law or
in equity in any court of competent jurisdiction to collect any Collateral and
to enforce any other right in respect of any Collateral, (D) defend any actions,
suits, proceedings, audits, claims, demands, orders or disputes brought against
such Grantor with respect to any Collateral, (E) settle, compromise or adjust
any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Collateral Agent may deem appropriate, (F) assign or license any Intellectual
Property included in the Collateral on such terms and conditions and in such
manner as the Collateral Agent shall in its sole discretion determine, including
the execution and filing of any document necessary to effectuate or record such
assignment or license and (G) generally, sell, assign, license, convey, transfer
or grant a Lien on, make any contractual obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though the
Collateral Agent on behalf of Lenders and the other Secured Parties were the
absolute owner thereof for all purposes and do, at the Collateral Agent’s
option, at any time or from time to time, all acts and things that the
Collateral Agent deems necessary to protect, preserve or realize upon any
Collateral and the Collateral Agent’s, in favor of and for the benefit of
Lenders and the other Secured Parties, security interests therein and to effect
the intent of the Loan Documents, all as fully and effectively as such Grantor
might do.

 

-23-



--------------------------------------------------------------------------------

(vi) If any Grantor fails to perform or comply with any contractual obligation
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such contractual obligation.

(b) The reasonable and documented out-of-pocket expenses of the Collateral Agent
and any Lender and other Secured Party incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at
the Default Rate, from the date of payment by such Person to the date reimbursed
by the relevant Grantor, shall be payable by such Grantor to such Person on
demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the indefeasible payment in full of the Secured Obligations
(other than inchoate indemnity obligations), this Agreement is terminated and
the security interests created hereby are released.

Section 7.2. Authorization to File Financing Statements. Each Grantor authorizes
the Collateral Agent and its Related Party, at any time and from time to time,
without notice to any Grantor, to file or record financing statements,
amendments thereto, and other filing or recording documents or instruments with
respect to any Collateral in such form, in such jurisdictions and in such
offices as the Collateral Agent reasonably determines appropriate to perfect or
protect the security interests of the Collateral Agent, in favor of and for the
benefit of Lenders and the other Secured Parties, under this Agreement or any
other Loan Document (and the Collateral Agent’s and each Lender’s and each other
Secured Party’s rights in respect thereof), and such financing statements and
amendments may describe the Collateral covered thereby as “all assets of the
debtor” or words of similar effect and may include a notice that any disposition
of the Collateral, by any Grantor or other Person, shall be deemed to violate
the rights of the Collateral Agent and Lenders and other Secured Parties under
the Code to the extent not permitted under this Agreement or any other Loan
Document. A photographic or other

 

-24-



--------------------------------------------------------------------------------

reproduction of this Agreement shall be sufficient as a financing statement or
other filing or recording document or instrument for filing or recording in any
jurisdiction. Such Grantor also hereby ratifies its authorization for the
Collateral Agent to have filed any initial financing statement or amendment
thereto under the Code (or other similar laws) in effect in any jurisdiction if
filed prior to the date hereof.

Section 7.3. Authority of Collateral Agent. Each Grantor acknowledges that, as
between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for each Lender and all of the other
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation or entitlement to make any inquiry
respecting such authority.

Section 7.4. Duty; Obligations and Liabilities.

(a) Duty of Collateral Agent. The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession shall be to deal with it in the same manner as it deals with similar
property for its own account. The powers conferred on the Collateral Agent
hereunder are solely to protect each Lender’s and the other Secured Parties’
interest in the Collateral and shall not impose any duty upon the Collateral
Agent to exercise any such powers. The Collateral Agent shall be accountable
only for amounts that it receives as a result of the exercise of such powers,
and neither it nor any of its Related Parties shall be responsible to any
Grantor for any act or failure to act hereunder, except for its or their own
gross negligence, bad faith or willful misconduct as finally determined by a
court of competent jurisdiction. In addition, the Collateral Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Collateral Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. Neither the
Collateral Agent nor Lenders or any other Secured Parties nor any of their
respective Related Parties shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, state or federal law, common
law or equitable cause, then, to the extent of such payment or repayment, any
Lien or other Collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been

 

-25-



--------------------------------------------------------------------------------

made. If, prior to any of the foregoing, (a) any Lien or other Collateral
securing such Grantor’s liability hereunder shall have been released or
terminated by virtue of the foregoing or (b) any provision of the Guaranty
hereunder shall have been terminated, cancelled or surrendered, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of such Grantor
in respect of any Lien or other Collateral securing such obligation or the
amount of such payment.

Section 8.2. Release of Collateral and Guarantee Obligations.

(a) When all Obligations (other than inchoate indemnity obligations) have
indefeasibly been paid in full, the Collateral shall be released from the Lien
created hereby and this Agreement and all obligations (other than those
expressly stated to survive such termination) of each Lender and any other
Secured Party and each Guarantor and Grantor hereunder shall terminate, all
without delivery of any instrument or performance of any act by any party
(except as required hereunder), and all rights of the Collateral Agent, Lenders
and any other Secured Parties to the Collateral shall revert to the Grantors.

(b) In connection with any termination or release pursuant to this Section 8.2,
the Collateral Agent shall, and to the extent required, each Secured Party
hereby authorizes the Collateral Agent to, promptly execute and deliver to any
Grantor all instruments, documents and agreements which such Grantor shall
reasonably request in writing to evidence and confirm such termination or
release (including termination statements under the Code), and will duly assign,
transfer and deliver to such Grantor (or its designee), such of the Collateral
that may be in the possession of the Collateral Agent, all without further
consent or joinder of the Collateral Agent or any Lender or other Secured Party.

(c) Any termination or release pursuant to this Section 8.2 is subject to
reinstatement as provided in Section 8.1.

(d) Upon the release of the Liens on any Collateral or of a Grantor from all of
its obligations as a Credit Party under the Loan Agreement and as a Grantor
hereunder, any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or such Grantor, as applicable, shall
no longer be deemed to be made.

(e) Without limiting the generality of Section 2.4 of the Loan Agreement,
Borrower agrees to pay all reasonable and documented out-of-pocket expenses
incurred by the Collateral Agent and each Lender and other Secured Party in
connection with the taking of any actions pursuant to or as otherwise
contemplated by this Section 8.2.

Section 8.3. Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. Upon any Event of Default and during the continuance thereof, the
Collateral Agent for the benefit of Lenders and the other Secured Parties may,
at its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first

 

-26-



--------------------------------------------------------------------------------

proceeding against any other Grantor, any other Credit Party or any other
Collateral and without first joining any other Grantor or any other Credit Party
in any proceeding.

Section 8.4. No Waiver by Course of Conduct. Neither the Collateral Agent nor
any Secured Party shall by any act (except by a written instrument pursuant to
Section 8.5), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default. No failure to exercise, nor any delay in exercising, on the part of the
Collateral Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Collateral Agent or any Secured Party of any right or remedy hereunder on any
one occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or any Secured Party would otherwise have on any future
occasion.

Section 8.5. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.5 of the Loan Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2 attached
hereto, respectively, in each case, duly executed by the Collateral Agent and
each Grantor directly affected thereby.

Section 8.6. Additional Grantors and Guarantors; Additional Pledged Collateral.

(a) Joinder Agreements. If, at the option of Borrower or as required pursuant to
Section 5.12 or Section 5.13 of the Loan Agreement, Borrower shall cause any
Subsidiary (other than an Excluded Subsidiary) that is not a Grantor or
Guarantor to become a Grantor and Guarantor hereunder, such Subsidiary shall
execute and deliver to the Collateral Agent a Joinder Agreement substantially in
the form of Annex 2 attached hereto and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the Closing Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Tranche A Closing Date, such Grantor shall, promptly after
such Pledged Collateral is acquired, deliver a pledge amendment duly executed by
the Grantor in substantially the form of Annex 1 attached hereto (each, a
“Pledge Amendment”). Such Grantor authorizes the Collateral Agent to attach each
Pledge Amendment to this Agreement.

Section 8.7. Notices. All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 9 of the Loan Agreement; provided, however, that any
such notice, request or demand to or upon any Grantor shall be addressed to
Borrower’s notice address set forth in Section 9 of the Loan Agreement.

 

-27-



--------------------------------------------------------------------------------

Section 8.8. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Collateral Agent and each Secured Party and their respective successors and
assigns; provided, however, that no Grantor may assign, transfer or delegate any
of its rights or obligations under this Agreement without the prior written
consent of the Collateral Agent.

Section 8.9. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or by electronic transmission shall be as effective as
delivery of a manually executed counterpart hereof.

Section 8.10. Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.11. Governing Law. This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York without regard to any
principle of conflicts of law that could require the application of the law of
any other jurisdiction.

Section 8.12. Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN AND THEREIN OR RELATED HERETO OR THERETO
(WHETHER FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO OTHER PARTY AND NO RELATED PARTY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) ACKNOWLEDGES THAT
IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12 AND (C) HAS
REVIEWED THIS WAIVER WITH ITS COUNSEL.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTION 10 OF THE LOAN
AGREEMENT.

[Signature Pages Follow]

 

-28-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.

 

GLOBAL BLOOD THERAPEUTICS, INC.,

as Borrower and Grantor

By                                      
                                                       

Name:                                                                   
                  

Title:                                     
                                                   

 

Signature Page to Guaranty and Security Agreement



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

BIOPHARMA CREDIT PLC,

as Collateral Agent

By: Pharmakon Advisors, LP,

its Investment Manager

By: Pharmakon Management I, LLC,

its General Partner

By                                      
                                                       Name: Pedro Gonzalez de
Cosio Title: Managing Member

 

Signature Page to Guaranty and Security Agreement



--------------------------------------------------------------------------------

ANNEX 1

TO GUARANTY AND SECURITY AGREEMENT

FORM OF PLEDGE AMENDMENT

This Pledge Amendment, dated as of                     , 20    , is delivered
pursuant to Section 8.6 of the Guaranty and Security Agreement, dated as of
[                    ], 2019, by GLOBAL BLOOD THERAPEUTICS, INC., as Borrower,
[                    ], a [                    ], as a Grantor, the undersigned
Grantor and the other Persons from time to time party thereto as Grantors in
favor of BIOPHARMA CREDIT PLC, as Collateral Agent on behalf of Lenders and each
of the other Secured Parties (as such agreement may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty and Security
Agreement”). Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.

The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all Secured
Obligations of the undersigned.

 

[GRANTOR] By:                                                      Name: Title:

 

A1-1



--------------------------------------------------------------------------------

Annex 1-A

 

PLEDGED STOCK ISSUER    CLASS    CERTIFICATE NO(S).    PAR VALUE    NUMBER OF
SHARES, UNITS OR INTERESTS

PLEDGED DEBT INSTRUMENTS

COMMERCIAL TORT CLAIMS

 

A1-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

BIOPHARMA CREDIT PLC,

as Collateral Agent

By: Pharmakon Advisors, LP,

its Investment Manager

By: Pharmakon Management I, LLC,

its General Partner

By                                      
                                                       Name: Pedro Gonzalez de
Cosio Title: Managing Member

 

A1-3



--------------------------------------------------------------------------------

ANNEX 2

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of                    , 20        , is
delivered pursuant to Section 8.6 of the Guaranty and Security Agreement, dated
as of [                    ], 2019, by and among GLOBAL BLOOD THERAPEUTICS, INC.
(“Borrower”), [                                ], as a Grantor, and the other
Persons from time to time party thereto as Grantors, in favor of BIOPHARMA
CREDIT PLC (together with its successors and permitted assigns, the “Collateral
Agent”) on behalf of Lenders and each of the other Secured Parties, (as such
agreement may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty and Security Agreement”). Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.

By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, (a) hereby becomes a
party to the Guaranty and Security Agreement as a “Grantor” and “Guarantor”
thereunder with the same force and effect as if originally named as a Grantor
and Guarantor therein and, without limiting the generality of the foregoing,
hereby assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder and (b) as collateral security for the prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby pledges and
hypothecates to the Collateral Agent for the benefit of Lenders and the other
Secured Parties, and grants to the Collateral Agent for the benefit of Lenders
and the other Secured Parties, a lien on and security interest in, all of its
right, title and interest in, to and under the Collateral of the undersigned.
The undersigned hereby agrees to be bound as a Grantor and a Guarantor for the
purposes of the Guaranty and Security Agreement.

In connection with this Joinder Agreement, the undersigned has delivered to the
Collateral Agent a completed Perfection Certificate duly executed by the
undersigned. The information set forth in Annex 1-A1 is hereby added to the
information set forth in Schedules 1, 2 and 4 to the Security Disclosure Letter.
By acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agrees that this Joinder Agreement may be attached to the Guaranty and Security
Agreement, the Perfection Certificate delivered herewith by the undersigned
shall constitute a “Perfection Certificate” referred to in Section 4.6 of the
Loan Agreement and that the Pledged Collateral listed on Annex 1-A to this
Joinder Agreement shall be and become part of the Collateral referred to in the
Guaranty and Security Agreement and shall secure all Secured Obligations of the
undersigned.

The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.

 

1 

Use same Annex 1-A as is attached in Annex 1 to the Guaranty and Security
Agreement.

 

A2-4



--------------------------------------------------------------------------------

In witness whereof, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[Additional Grantor] By:                                   
                                                        Name:   Title:  

 

A2-5



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED

as of the date first above written:

BIOPHARMA CREDIT PLC,

as Collateral Agent

By: Pharmakon Advisors, LP,

its Investment Manager

By: Pharmakon Management I, LLC,

its General Partner

By                                                                              
                Name:  Pedro Gonzalez de Cosio Title:    Managing Member

 

A2-6



--------------------------------------------------------------------------------

ANNEX 3

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT

THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of
            , 20    , is made by                                  (“Grantor”),
in favor of BIOPHARMA CREDIT PLC (together with its successors and permitted
assigns, the “Collateral Agent”) on behalf of Lenders and the other Secured
Parties (as defined in the Loan Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Loan Agreement, dated as of [                    ],
2019 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), by and among GLOBAL BLOOD
THERAPEUTICS, INC. (“Borrower”), [                        ] (as am additional
Credit Party), BIOPHARMA CREDIT PLC (as the “Collateral Agent” and a “Lender”),
and BIOPHARMA CREDIT INVESTMENTS V (MASTER) LP (as a “Lender”), each Lender has
agreed to make extensions of credit to Borrower upon the terms and subject to
the conditions set forth therein;

WHEREAS, Grantor [(other than Borrower)] has agreed, pursuant to a Guaranty and
Security Agreement dated as of [                    ], 2019 in favor of the
Collateral Agent for the benefit of Lenders and the other Secured Parties (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the “Guaranty and Security Agreement”), to guarantee the
Obligations (as defined in the Loan Agreement) of Borrower; and

WHEREAS, Grantor is party to the Guaranty and Security Agreement pursuant to
which Grantor is required to execute and deliver this [Copyright] [Patent]
[Trademark] Security Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree,
intending to be legally bound, as follows:

Section 1. Defined Terms. Capitalized terms used herein without definition are
used as defined in the Guaranty and Security Agreement.

Section 2. Grant of Security Interest in [Copyright] [Trademark] [Patent]
Collateral. Grantor, as collateral security for the prompt and complete payment
and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations, hereby mortgages, pledges and
hypothecates to the Collateral Agent, for the benefit of Lenders and the other
Secured Parties, and grants to the Collateral Agent, for the benefit of Lenders
and the other Secured Parties, a Lien on and security interest in, all of its
right, title and interest in, to and under the following Collateral of Grantor,
in each case, solely to the extent constituting Collateral (and excluding any
Excluded Property) (the “[Copyright] [Patent] [Trademark] Collateral”):

 

A3-1



--------------------------------------------------------------------------------

(a) [all of its Copyrights and all IP Licenses and IP Ancillary Rights providing
for the grant by or to Grantor of any right under any Copyright, including,
without limitation, those referred to on Schedule 1 hereto;

(b) all renewals, reversions and extensions of the foregoing; and

(c) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(d) [all of its Patents and all IP Licenses and IP Ancillary Rights providing
for the grant by or to Grantor of any right under any Patent, including, without
limitation, those referred to on Schedule 1 hereto;

(e) all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and

(f) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

or

(g) [all of its Trademarks and all IP Licenses and IP Ancillary Rights providing
for the grant by or to Grantor of any right under any Trademark, including,
without limitation, those referred to on Schedule 1 hereto, but excluding any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only excluding such applications until such statement is filed);

(h) all renewals and extensions of the foregoing;

(i) all goodwill of the business connected with the use of, and symbolized by,
each such Trademark; and

(j) all income, royalties, proceeds and liabilities at any time due or payable
or asserted under and with respect to any of the foregoing, including, without
limitation, all rights to sue and recover at law or in equity for any past,
present and future infringement, misappropriation, dilution, violation or other
impairment thereof.]

Section 3. Guaranty and Security Agreement. The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction

 

A3-2



--------------------------------------------------------------------------------

with the security interest granted to the Collateral Agent for the benefit of
Lenders and the other Secured Parties, pursuant to the Guaranty and Security
Agreement and Grantor hereby acknowledges and agrees that the obligations,
rights and remedies of Grantor and of the Collateral Agent on behalf of Lenders
and the other Secured Parties with respect to the security interest in the
[Copyright] [Patent] [Trademark] Collateral made and granted hereby are more
fully set forth in the Guaranty and Security Agreement, the terms and provisions
of which are incorporated by reference herein as if fully set forth herein.

Section 4. Grantor Remains Liable. Grantor hereby agrees that, anything herein
to the contrary notwithstanding, Grantor shall assume full and complete
responsibility for the prosecution, defense, enforcement or any other reasonably
necessary actions in connection with their [Copyrights] [Patents] [Trademarks]
and IP Licenses subject to a security interest hereunder.

Section 5. Counterparts. This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.

Section 6. Governing Law. This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York without regard to any principle of conflicts of law that could require
the application of the law of any other jurisdiction.

 

A3-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this [Copyright] [Patent] [Trademark]
Security Agreement to be executed and delivered by its duly authorized officer
as of the date first set forth above.

 

Very truly yours, [GRANTOR] as Grantor By:                                     
                                                      Name: Title:

Signature Page to [Copyright] [Patent] [Trademark] Security Agreement

 

A3-4



--------------------------------------------------------------------------------

ACCEPTED AND AGREED

as of the date first above written:

BIOPHARMA CREDIT PLC,

as Collateral Agent

By: Pharmakon Advisors, LP,

its Investment Manager

By: Pharmakon Management I, LLC,

its General Partner

By                                                                             
                Name: Pedro Gonzalez de Cosio Title: Managing Member

Signature Page to [Copyright] [Patent] [Trademark] Security Agreement

 

A3-5



--------------------------------------------------------------------------------

SCHEDULE I

TO

[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT

[Copyright] [Patent] [Trademark] Registrations

 

1.

REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

[Include Registration Number and Date]

 

2.

[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

[Include Application Number and Date]

 

3.

[IP LICENSES

[Include complete legal description of agreement (name of agreement, parties and
date)]]



--------------------------------------------------------------------------------

ANNEX 4

TO

GUARANTY AND SECURITY AGREEMENT

FORM OF UNCERTIFICATED STOCK CONTROL AGREEMENT

This UNCERTIFICATED STOCK CONTROL AGREEMENT (this “Agreement”), dated as
of                    , 20        , is made by and among [APPLICABLE GRANTOR], a
[JURISDICTION OF ORGANIZATION] [ENTITY TYPE] (the “Grantor”), BIOPHARMA CREDIT
PLC, a public limited company organized under the laws of England and Wales, as
collateral agent on behalf of the Secured Parties (the “Collateral Agent”), and
[APPLICABLE INTEREST ISSUING COMPANY], a [JURISDICTION OF ORGANIZATION] [ENTITY
TYPE] (the “Issuer”). All capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
(as defined below) or the Loan Agreement (as defined below), as applicable.

WHEREAS, GLOBAL BLOOD THERAPEUTICS, INC., a Delaware corporation (as
“Borrower”), [                    ] (as an additional Credit Party), the
Collateral Agent and the Lenders have entered into that certain Loan Agreement,
dated as of [                    ], 2019 (as may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);

WHEREAS, the Grantor is the registered holder of [DESCRIBE PLEDGED
UNCERTIFICATED STOCK] issued by the Issuer (the “Pledged Stock”);

WHEREAS, pursuant to the Guaranty and Security Agreement, dated as of
[                    ], 2019, by and among the Grantor, the Collateral Agent and
the other parties thereto (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Security Agreement”), the Grantor has
granted a continuing Lien on and security interest (the “Security Interest”) in,
all of its right, title and interest in, to and under the Pledged Stock (other
than Excluded Equity Interests), whether now existing or hereafter arising or
acquired; and

WHEREAS, it is a condition precedent to the making and maintaining of the Term
Loans by Lenders under the Loan Agreement that the parties hereto execute and
deliver this Agreement in order to perfect a first priority Security Interest in
the Pledged Stock.

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree,
intending to be legally bound, as follows:

1. The Issuer confirms that:

(a) The Pledged Stock is Equity Interests that are not represented by
certificates;

(b) The Issuer is the issuer of the Pledged Stock and the Grantor is registered
on the books and records of the Issuer as the registered holder of the Pledged
Stock; and

(c) The Security Interest in the Pledged Stock is registered on the books and
records of the Issuer.



--------------------------------------------------------------------------------

2. The Grantor hereby irrevocably agrees that, for so long as this Agreement
remains in effect, the Collateral Agent, for the benefit of Lenders and the
other Secured Parties, shall have exclusive control of the Pledged Stock. In
furtherance of such agreement, the Grantor hereby irrevocably authorizes and
directs the Issuer, and the Issuer hereby agrees:

(a) Subject to the provisions of Section 3 hereof, to comply with any and all
written instructions delivered to the Issuer which directs that the transfer of
any or all of the Pledged Stock to the Collateral Agent be registered on the
books and records of the Issuer in the name of the Collateral Agent as the
holder thereof, for the benefit of Lenders and the other Secured Parties,
without further consent by the Grantor or any other Person; and

(b) Subject to the provisions of Section 3 hereof, not to comply with any
instructions relating to any or all of the Pledged Stock originated by any
Person other than the Collateral Agent, on behalf of Lenders and the other
Secured Parties, or a court of competent jurisdiction. In the event of any
conflict between any instruction originated by the Collateral Agent and any
instruction originated by any other Person, the Issuer shall comply only with
the instruction originated by the Collateral Agent.

3. In addition to, and not in lieu of, the obligation of the Issuer to honor
instructions as agreed in Section 2 hereof, the Issuer and the Collateral Agent
hereby agree as follows:

(c) Subject to the rights of the Grantor described herein, the Issuer agrees
that, from and after the date hereof, the Pledged Stock shall be under the
exclusive dominion and control of the Collateral Agent;

(d) So long as the Issuer has not received a written notice from the Collateral
Agent that it is exercising exclusive control over the Pledged Stock (a “Notice
of Exclusive Control”), the Issuer may comply with instructions of the Grantor
concerning the Pledged Stock, which Notice of Exclusive Control shall only be
given by the Collateral Agent following the occurrence and during the
continuance of an Event of Default. After the Issuer receives a Notice of
Exclusive Control from the Collateral Agent, the Issuer will not accept any
instructions concerning the Pledged Stock from any Person other than the
Collateral Agent, unless otherwise ordered by a court of competent jurisdiction;
and

(e) Until the Issuer receives a Notice of Exclusive Control, the Grantor shall
be entitled to direct the Issuer with respect to voting the Pledged Stock.

4. This Agreement shall not subject the Issuer to any obligation or liability
except as expressly set forth herein and under any Requirements of Law. In
particular, the Issuer need not investigate whether the Collateral Agent is
entitled under the Security Agreement or otherwise to give an instruction or
Notice of Exclusive Control.

5. The Issuer hereby represents, warrants and covenants with the Collateral
Agent that:

(f) This Agreement has been duly authorized, executed and delivered by the
Issuer and constitutes a legal, valid and binding obligation of the Issuer
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and subject to equitable principles (regardless of
whether enforcement is sought in equity or at law);

 

-2-



--------------------------------------------------------------------------------

(g) The Issuer has not entered into, and until termination of this Agreement
will not enter into, any agreement with any other Person relating to the Pledged
Stock pursuant to which it has agreed, or will agree, to comply with
instructions provided by such Person. The Issuer has not entered into any other
agreement with the Grantor purporting to limit or condition the obligation of
the Issuer to comply with instructions as agreed in Section 3 hereof;

(h) Except for the claims and interests of the Collateral Agent, on behalf of
Lenders and the other Secured Parties, and the Grantor in the Pledged Stock, the
Issuer does not know of any claim to, or interest in, the Pledged Stock (except
to the extent constituting Permitted Liens). If any Person asserts any Lien or
adverse claim (including any writ, garnishment, judgment, attachment, execution
or similar process) against the Pledged Stock (other than Permitted Liens), the
Issuer will promptly notify the Collateral Agent and the Grantor thereof;

(i) There is no agreement (except this Agreement) between the Issuer and the
Grantor or among the Issuer, the Grantor and any third Person with respect to
the Pledged Stock [except for [IDENTIFY RELEVANT AGREEMENTS] (the “Existing
Agreements”)]. In the event of any conflict between this Agreement (or any
portion hereof) and any other such agreement [(including any Existing
Agreement)] with respect to the Pledged Stock, whether now existing or hereafter
entered into, the terms of this Agreement shall prevail; and

(j) The granting by the Grantor of the Security Interest in the Pledged Stock to
the Collateral Agent for the benefit of Lenders and the other Secured Parties
does not violate the Operating Documents or any other agreement governing the
Issuer or the Pledged Stock.

6. This Agreement shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns.

7. Each notice, request or other communication to a party hereto under this
Agreement shall be in writing, will be sent to such party’s address set forth
under its name below or to such other address as such party may notify the other
parties hereto and will be effective on receipt.

8. No amendment or modification of this Agreement or waiver of any right
hereunder shall be binding on any party hereto unless it is in writing and is
signed by all the parties hereto.

9. The rights and powers granted herein to the Collateral Agent (a) have been
granted in order to perfect the Security Interest in the Pledged Stock, (b) are
powers coupled with an interest and (c) will not be affected by any bankruptcy
of the Grantor or any lapse in time. The obligations of the Issuer hereunder
shall continue in effect until the Collateral Agent has notified the Issuer in
writing that the Security Interest in the Pledged Stock has been terminated
pursuant to the Security Agreement.

10. This Agreement shall be governed by and construed in accordance with the
laws of the [ISSUER’S JURISDICTION OF ORGANIZATION].

11. If any term or provision of this Agreement is invalid, illegal or
unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

-3-



--------------------------------------------------------------------------------

12. This Agreement may be executed in counterparts.

[Signature Page Follows]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

[GRANTOR] By:                                              
Name:                                         
Title:                                           

Address for Notices:

 

[SIGNATURE PAGE TO UNCERTIFICATED STOCK CONTROL AGREEMENT]



--------------------------------------------------------------------------------

[ISSUER] By:                                                       
Name:                                                   
Title:                                                     

Address for Notices:

 

[SIGNATURE PAGE TO UNCERTIFICATED STOCK CONTROL AGREEMENT]



--------------------------------------------------------------------------------

BIOPHARMA CREDIT PLC,

a public limited company

By:   Pharmakon Advisors, LP, its Investment Manager By:   Pharmakon Management
I, LLC, its General Partner By  

 

Name:   Pedro Gonzalez de Cosio Title:   Managing Member

Address for Notices:

BIOPHARMA CREDIT PLC

c/o Beaufort House

51 New North Road

Exeter EX4 4EP

United Kingdom

Attention: Company Secretary

Telephone: +44 01 392 477 500

Facsimile: +44 01 392 253 282

with copies (which shall not constitute notice) to:

Pharmakon Advisors LP

110 East 59th Street, #3300

New York, NY 10022

Attn: Pedro Gonzalez de Cosio

Phone: +1 (212) 883-2296

Fax: +1 (917) 210-4048

Email: pg@PharmakonAdvisors.com

and

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, NY 10036-6745

Attn: Geoffrey E. Secol; Jonathan Pavlich

Phone: (212) 872-8081; (212) 872-8013

Fax: (212) 872-1002

Email: gsecol@akingump.com; jpavlich@akingump.com

 

[SIGNATURE PAGE TO UNCERTIFICATED STOCK CONTROL AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT D

COMMITMENTS; NOTICE ADDRESSES

[***]



--------------------------------------------------------------------------------

EXHIBIT E

COMPLIANCE CERTIFICATE

TO: BIOPHARMA CREDIT PLC

FROM: GLOBAL BLOOD THERAPEUTICS, INC.

The undersigned authorized officer of GLOBAL BLOOD THERAPEUTICS, INC., a
Delaware corporation (“Borrower”) hereby certifies, solely in his/her capacity
as a Responsible Officer of Borrower and not in his/her personal capacity, that
in accordance with the terms and conditions of the Loan Agreement (the “Loan
Agreement”; capitalized terms used, but not defined herein having the meanings
given them in the Loan Agreement) dated as of [            ] by and among
Borrower, the Guarantor Subsidiaries from time to time party thereto, BIOPHARMA
CREDIT PLC, a public limited company incorporated under the laws of England and
Wales (as “Collateral Agent”) and the Lenders:

(i) The Credit Parties are in complete compliance for the period ending
                     with all required covenants except as noted below;

(ii) No Default or Event of Default has occurred and is continuing, except as
noted below;

(iii) Each Credit Party and each of its Subsidiaries has timely filed all U.S.
federal income Tax returns and other material Tax returns and reports (or
extensions thereof) of each Credit Party and each of its Subsidiaries required
to be filed by any of them and such returns and reports are correct in all
material respects, and has timely paid all material Taxes owed which are due and
payable by such Credit Party or Subsidiary or upon their respective properties,
assets, income, businesses and franchises, except as otherwise permitted
pursuant to the terms of Section 4.10 or Section 5.3 of the Loan Agreement;

(iv) No Liens have been levied or claims made against any Credit Party or any of
its Subsidiaries relating to unpaid employee payroll or benefits of which
(a) such Credit Party has not previously provided written notification to the
Collateral Agent or (b) which do not constitute Permitted Liens; and

Attached are the required documents, if any, supporting our certification(s).
The undersigned Responsible Officer on behalf of Borrower further certifies that
the attached financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of
Borrower and its Subsidiaries as of applicable the dates and for the applicable
periods in accordance with Applicable Accounting Standards consistently applied
(taking into account the provisions of Section 1 of the Loan Agreement if and to
the extent applicable).

Date:                     

[Signature page follows]



--------------------------------------------------------------------------------

GLOBAL BLOOD THERAPEUTICS, INC.,

as Borrower

By  

 

Name:  

 

Title:  

 